JULY 2002

COMMISSION DECISION AND ORDERS
06-24-2002 Freeman United Coal Mining Company
(This is a corrected version)
This decision replaces the uncorrected version
appearing at 24 FMSHRC ·pg. 524.
07-10-2002 Aurora Materials, Ltd.
07-10-2002 Arnold Crnshed Stone
07-10-2002 Pioneer Aggregates, Inc.
07-10-1001 CDG Materials, Inc.
07-22-2002 Cranesville Aggregates Company, Inc.
07-22-2002 Douglas R. Rushford Trncking
07-23-2002 John Richards Construction
07-23-2002 Phelps Dodge Sierrita, Inc.
07-23-2002 1. P. Donmoyer, Inc.
07-23-2002 Watkins Engineers & Constructors
07-24-2002 Highlands Mining & Processing Co., Inc.
07-25-2002 Lodestar Energy, Inc.
07-26-2002 Nathan B. Harvey v. Mingo Logan Coal Co.

LAKE 2000-102-R

Pg. 613

CENT 2002-223-.M
CENT 2002-242-M
PENN 2002-142
WEST 2002-404-M
YORK 2002-52-M
YORK 1999-39-M
WEST 2000-168-M
WEST 2002-429-M
PENN 2002-164-M
WEST 1999-280-M
KENT 2002-110
KENT 2000-79
WEYA 2001-38-D

Pg. 631
Pg.635
Pg.639
Pg.642
Pg.645
Pg.648
Pg.655
Pg.661
Pg.665
Pg.669
Pg.685
Pg.689
Pg.699

LAKE 2000-102-R
WEVA 2002-111-R
VA 2002-33-D
LAKE 2002-47-DM
PENN 1999-213

Pg. 705
Pg. 707
Pg. 713
Pg. 715
Pg. 720

SE 2002-114-D
CENT 2001-218-M

Pg. 768
Pg. 782

WEYA 2002-41
WEYA 2002-41

Pg. 787
Pg. 791

WEST 2002-304-D

Pg. 794

ADMINISTRATIVE LAW JUDGE DECISIONS
07-05-2002 Freeman United Coal Mining Co.
07-10-2002 Cannelton Industries, Inc.
07-17-2002 Felix Maurice Sykes v. Har-Lee Coal Co.
07-24-2002 Willie Ray Shaffer v. Gray Quarries Inc.
07-25-2002 Summit Anthracite, Inc.
07-26-2002 Sec. Labor on behalf of Wyman Owens,
et al. v. Drummond Company, Inc.
07-31-2002 Dacotah Cement

ADMINISTRATIVE LAW JUDGE ORDERS
05-03-2002 BGS Construction, Inc.
06-20-2002 BGS Construction, Inc.
07-03-2002 Hazel Olson v. Wyoming Fuel d/b/a/
Dry Fork Coal Company
07-05-2002 UMWA, Local 2368, Dist. 20 v.
Jim Walter Resources, Inc.
07-26-2002 Cord Easley v. Morrill Asphalt Paving

i

Pg. 797
SE 2002-22-C
WEST 2001-133-DM Pg. 801

JUJ.,Y 2002

Review was granted in the following cases during the month of July:
Secretary of Labor, MSHA v. John Richards Construction, Docket Nos. WEST 2000-168-M and
WEST 2000-470-M. (Limited Grant of Judge Manning's September 13, 2001 decision).
I

Georges Colliers, fuc. v. Secretary of Labor, MSHA, Docket No. EAJ 2002-2.
(Chief Judge Barbour, June 14, 2002).

Review was denied in the following cases during the month of July:
Ronald Harrison v. Sidco Minerals, Docket No. CENT 2000-88-DM. (Harrison's request to
reconsider May 10, 2002 Commission Order).
Nathan Harvey v. Mingo Logan Coal Company, Docket No. WEVA 2001-38-D. (Harvey's request
to reopen decision of Judge Hodgdon issued January 8, 2002).

ii

CORRECTED VERSION

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

June 24, 2002
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. LAKE 2000-102-R
through LAKE 2000-105-R

V.

FREEMAN UNITED COAL
MINING COMPANY

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners'
DECISION
BY: Jordan and Beatty, Commissioners
These are consolidated contest proceedings arising from citations issued by the
Department of Labor's Mine Safety and Health Administration ("MSHA") to Freeman United
Coal Mining Company ("Freeman'') pursuant to the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"). The citations alleged violations of30
C.F.R. § 75. l 909(a)(l ).2 Freeman and the Secretary of Labor each moved for summary decision,

1

Commissioner Riley participated in the consideration of this matter, but his term
expired before issuance of this decision. Pursuant to section 113(c) of the Federal Mine Safety
and Health Act of 1977, 30U.S.C. § 823(c), this panel of three Commissioners has been
designated to exercise the powers of the Commission.
2

This regulation requires, among other things, that diesel powered equipment have "an
engine approved under subpart E of Part 7 ... " Reference to that subpart brings us to the
requirement actually at issue in this proceeding, 30 C.F.R. § 7.90, which provides:
Each approved diesel engine shall be identified by a legible and
permanent approval marking inscribed with the assigned MSHA
approval number and securely attached to the diesel engine. The
marking shall also contain the following information:

613

and Administrative Law Judge Gary Melick found in Freeman's favor, vacating the citations. 22
FMSHRC 1345 (Nov. 2000) (ALJ). We granted the Secretary's petition for discretionary review
challenging the judge's decision.

I.
Factual and Procedural Background3
Freeman uses diesel-powered personnel carriers at its underground coal mine. 22
FMSHRC at 1346. These proceedings concern citations MSHA issued to Freeman because the
approval markings on the diesel engines were not supplied by the manufacturer.
On October 25, 1996, MSHA published final rules establishing new safety standards (30
C.F.R. §§ 75. 1900-75. 1916) and an approval process (30 C.F.R. §§ 7.81-7.108) for diesel
engines and equipment in underground coal mines. 4 61 Fed. Reg. 55412. Two years later, in a
memorandum dated October 8, 1998, American Isuzu Motors, Inc. ("Isuzu") notified operators of
underground coal mines who owned non-permissible diesel engines, previously certified for use
in noncoal mines, of the need to obtain approval of the engines under the regulations in Part 7. S.
Resp. to Mot. for Sum. Dec., Attach. B. Each of Freeman's diesel engines at issue here had been

(a) Ventilation rate.
(b) Rated power.
( c) Rated speed.
(d) High idle.
(e) Maximum altitude before deration.
(f) Engine model number.
3

There were no stipulations in this proceeding, and the judge gave only a very brief
recitation of the facts in the case. Accordingly, we have relied on other undisputed facts alleged
by Freeman and the Secretary.
4

The new Part 7 approval procedure is divided into two subparts. Subpart E addresses
diesel engines used in areas where permissible electric equipment is required (Category A
engines) and diesel engines used in areas where non-permissible electric equipment is a11owed
(Category B engines). 30 C.F.R. § 7.81. Subpart F addresses diesel power packages used in
areas where permissible electric equipment is require9. 30 C.F.R. § 7.95. See generally 61 Fed.
Reg. at 55413, 55415. Only Subpart Eis involved in this proceeding. In addition to these
subparts, Subpart A (30 C.F.R §§ 7.1-7.9), which specifies general requirements for MSHA
approval of equipment in underground coal mines, is applicable to diesel engines. See 30 C.F.R.
§ 7.81.
614

approved under 30 C.F.R. Part 32,5 and approva'l piates were attached to the engines. F. Mot. for
Sum. Dec., Affidavit of Thomas Austin, Freeman Director of Safety ("Austin Aff.") at 2. The
Isuzu memorandum stated that customers who owned Isuzu engines with "obsolete Part 32
certifications" had an opportunity to "upgrade'-' the engines in order to qualify for Part 7
approvals. S. Resp. to Mot. for Sum. Dec., Attach. B. In addition to requesting information
about each engine, such as model and serial number, the memorandum noted that as part of the
re-certification procedure, the fuel injection pump might require re-calibration and the engine's
fuel injection timing might have to be reset. .Jd. Isuzu supplied a form on which an operator
could supply the engine-specific information that Isuzu ·needed in order to issue the "MSHA
mine approval label." S. Resp. to Mot. for Sum. Dec.,°Attach. C.
Isuzu sought to charge Freeman $45.0 per tag for each engine, which would have cost
Freeman a total of about $27,000 for its fleet of carriers. F. Mot. for Sum. Dec., Austin Aff. at 2.
To avoid the expense of purchasing individual tags from Isuzu and to make a tag that was more
durable than the one Isuzu offered, Freeman began fabricating its own approval tags during
October and November 1999. F. Resp. Br. at 4-5.
In December 1999, counsel for Freeman asked MSHA whether Freeman could produce
and install plates that contained information relating to approval of diesel engines under Part 7 by
duplicating the information from a tag supplied by Isuzu for a similar engine. See S. Resp. to
Mot. for Sum. Dec., Attach. A. In a letter dated December 13, 1999, MSHA Administrator for
Coal Mine Safety and Health, Robert Elam, responded to Freeman's inquiry. Id. Elam explained
that the Part 7 requirements applied to the approval holder, which in most cases is the
manufacturer of the product and that the approval is issued based on MSHA's acceptance of
testing, specifications and drawings submitted by the holder. Id. He noted that the approval
marking tells the user that the engine meets the technical requirements, and that ..[o ]nly the
approval holder can do this." Id. Elam further explained that this system of marking established
a mechanism by which products could be traced in the event that defects were discovered. Id.
Finally, Elam stated that MSHA was addressing the legibility and permanence of the approval
tags issued by Isuzu and would require reissuance of tags that met those requirements. Id.

On April I, 2000, MSHA issued Procedure Instruction Letter (PIL) No. 100-V-2 to
address mine operator complaints about inadequate diesel engine approval markings that were
being supplied by various engine manufacturers. F. Mot. for Sum. Dec., Attach. 3. The PIL
stated: "The approval marking is supplied by the engine manufacturer." Id. at 1. In the case of
an approval marking that had become detached or illegible, the PIL instructed mine operators to
verify that the diesel engine is approved, obtain a replacement approval marking from the engine
manufacturer (that could be kept on file in the mine office if the approval marking were of the
same design as the prior marking), and notify MSHA of the problem. Id. MSHA would then

5

Prior to the publication of the rules in 1996, Part 32 addressed the approval of mobile
diesel-powered equipment in noncoal mines. 30 C.F.R. Part 32 (1996). See 61 Fed. Reg. at
55415-16. With the issuance of the new Parts 7 and 75 rules, Part 32 was revoked. Id. at 55416.
615

require the manufacturer to develop an improved approval marking that is legible and permanent
as required by section 7.90. Id.
On June 22, 2000, MSHA Inspector Larry Rinehart issued citations alleging that four
diesel engines at the mine with tags fabricated by Freeman were not being maintained in
accordance with 30 C.F.R. Part 7 because the approval markings required by 30 C.F.R. § 7.90
had not been supplied by the engine manufactur(1r. F. Mot. for Sum. Dec., Austin Aff at 2;
Citation No. 7584882. Freeman filed notjces of contest, and the abatement period was extended
while the citations were being litigated. Following its notice of contest, Freeman filed a motion
for summary decision with the judge. The Secretary responded and filed her cross-motion for
summary decision. Oral argument was held before the judge.
The judge concluded that the plain language of section 7 .90 did not preclude the use on .
the cited diesel engines of approval markings supplied by Freeman, and he vacated the citations.
22 FMSHRC at 1347. He rejected the Secretary's argument that the regulation was ambiguous
and that he should therefore defer to her interpretation. Id. The judge further noted that although
regulations that address health and safety should be interpreted broadly, that rule of construction
should not be used to rewrite "a clearly worded regulation whose plain meaning cannot
reasonably be disputed." Id.
·
II.
Disposition
The only issue in this case, as in the companion case, The American Coal Company, 24
FMSHRC _,No. LAKE 2000-111-R (June 26, 2002), is whether the approval marking
required by 30 C.F.R. § 7.90 must be supplied by the engine manufacturer. Thus, disposition of
this case turns on the meaning of section 7.90.
Commissioners Jordan and Beatty, writing separately, vote to reverse the judge and
remand the case for penalty assessment. The separate opinions of the Commissioners follow. 6

6

Chairman Verheggen, in an opinion dissenting from the result reached by his
colleagues, votes to affirm the judge.
616

Commissioner Jordan, reversing and remanding:
This case arose when Freeman was cited for failing to comply with the requirement of 30
C.F.R. § 7.90 that "[e]ach approved diesel engine shall be identified by a legible and permanent
approval marking ...." 1 Although every one of the diesel engines observed by the MSHA
inspector bore a tag containing the information required by section 7.90, MSHA did not consider
the tags to be approval markers as required by 30 C.F.R. § 7.90 because they had been produced
by Freeman instead of the engines' manufacturer, American Isuzu Motors, Inc. ("Isuzu").
Freeman contends that section 7.90's failure to specifically identify the manufacturer as
the source of the approval marking entitles Freeman !o affix the requisite information to the
engine. The Secretary argues that section 7.90 cannot be read in isolation from the regulations
governing MSHA' s approval process, and because that process permits only the manufacturer to
apply for and secure the approval that alJows the diesel engine to be used in a coal mine, only a
designation by that manufacturer can suffice as an approval marker under section 7.90. The
judge focused exclusively on "the plain language" of section 7.90 and concluded that "there is
nothing to preclude Ute use on the cited diesel engines of approval markings supplied by Freeman
United itself." 22 FMSHRC 1345, 1347 (Nov. 2000) (ALJ). Because I disagree with the judge's
conclusion regarding the "plain language" of section 7 .90, I join in reversing his decision to
vacate the challenged citations, and remand for an assessment of an appropriate penalty.
In order to determine the "plain language" or "plain meaning" of a regulatory
requirement, we must consider the ordinary meaning of the terms used. Western Fuels- Utah,
Inc., 11FMSHRC278, 283 (Mar. 1989). The ordinary understanding of the phrase "approval
marking" is that it refers to a designation placed on an item, the purpose of which is to provide
assurance of that item's conformity with certain requirements or specifications. It stands to
reason that only someone who can reliably ascertain the item's conformity with those standards
is in a position to place a mark on the item signifying its approved status. A marking affixed to
an object that does not authoritatively verify that object's compliance with the pertinent standards

1

Section 7.90 provides:
Each approved diesel engine shall be identified by a legible and
permanent approval marking inscribed with the assib'lled MSHA
approval number and securely attached to the diesel engine. The
marking shall also contain the following information:
(a)
(b)
(c)
(d)
(e)
(f)

Ventilation rate.
Rated power.
Rated speed.
High idle.
Maximum altitude before deration.
Engine model number.
617

can hardly be considered an "approval marking" as that term would be commonly understood.
Therefore, the plain language of section 7 .90 does in fact preclude the use of approval markings
supplied by an entity not in a position to authoritatively verify the diesel engine's compliance
with the relevant design and performance standards.
The relevant question before us then becomes: "Did the Secretary correctly conclude that
only the manufacturer could authoritatively ascertain th~ diesel engines' approved status?" A
review of the standards governing MSHA' s approval process requires that this question be
answered with an emphatic "yes."2 I note at the outset that the use of approval markings on
mining equipment is not a recent phenomenon. Indeed, as MSHA stated in the preamble to the
diesel regulations, "[a]pproval markings to identify equipment appropriate for use in mining have
been used for more than 85 years, and are routinely relied upon by users of mining equipment as
well as state and federal inspection authorities." 61 Fed. Reg. 55412, 55422 (Oct. 25, 1996). 3
The approval process that permits a diesel engine to be used in an underground coal mine
is set forth in 30 C.F.R. Part 7. Subpart A explains the general procedures that apply in obtaining
approval, not only for diesel engines, but for numerous other products that are used in
underground mines. The only applicant recognized in the approval process is "[a]n individual or
organization that manufactures or controls the assembly of a product .... " 30 C.F.R. § 7.2. The
regulations go on to state that each application must contain "[t]he documentation specified in
the appropriate subpart of this part." 30 C.F.R. § 7.3(c)(2). The requirements for diesel engines
arc located at subpart E, 30 C.F.R. §§ 7.81-7.92, and reference to that section reveals extensive
"performance and exhaust emission requirements." 30 C.F.R. § 7.81. Applicants are required to
perform tests on the diesel engines and it takes several pages (which include diagrams and
mathematical formulas) to describe how those tests must be carried out and what kind of testing
equipment must be used. See 30 C.F.R. §§ 7.86- 7.89. As part of the approval process MSHA
also requires a "certification by the applicant" that the product conforms with design
requirements and that the applicant will perform the required quality assurance functions. 30
C.F.R. § 7.3(f).
That it is only the applicant who is authorized to produce approval markings finds further
support in the warning that "[aJn applicant shall not advertise or otherwise represent a product as
· approved until MSHA has issued the applicant an approval." 30 C.F.R. § 7.5(a). An approval is
defined as "[a] document issued by MSHA which states that a product has met the requirements
of this part and which authorizes an approval marking identifying the product as approved." 30

2

In fact Freeman admits that "only Isuzu [the manufacturer] knew with absolute .firsthand certainty whether the engines at issue were approved." F. Resp. Br. at 10 n.7.
3

Approval markings are required for a variety of equipment used in mines including:
brattice cloth and ventilation tubing, 30 C.F.R. § 7.29; multiple shot blasting units, 30 C.F.R.
§ 7.69; electric motor assemblies, 30 C.F.R. § 7.309; and electric cables, signaling cables, and
splices, 30 C.F.R. § 7.409.
618

C.F.R. § 7.2. Further support for the proposition that only the manufacturer is entitled to produce
the approval marking is found at section 7.6(c), which provides: "Applicants shall maintain
records of the initial sale of each unit having an approval marking." Obviously, this regulation
could not be carried out if entities other than the applicant produced approval markings. In
addition, MSHA takes steps to protect the integrity of approval markers even after the approval is
issued. Approved products are subject to periodic audits and the approval holder must, at
MSHA's request, make the product available to the agency at no charge to enable it to carry out
those audits. See 30 C.F.R. § 7.8(a)-(b). In sum then, the document that entitles an approval
marker to be placed on a product is issued by MSHA to the applicant and, under the regulations,
applicants are limited to the manufacturer. There is no indication that the end user of the product
is authorized to produce an approval marking.
· The Secretary's determination that Isuzu, not Freeman, must supply the approval marking
required under section 7.90 is amply supported by the regulations governing her approval
process. Indeed it is evident that permitting any entity other than the manufacturer to tag
equipment as approved would compromise the integrity of the approval process, not only for
diesel engines, but for the many other kinds of equipment that require such designation.
Contending that "the meaning of an explicit term is not at issue," sllP op. at 15, my
dissenting colleague proceeds to render the term "approval marker" meaningless. l!nder
Chairman V erheggen' s analysis, the regulation's failure to specify the producer of an approval
marker requires the Secretary to accept any label, affixed to an engine by any person, so long as
the label is legible, permanent and contains the information described in section 7.90. Under this
view, the phrase does not denote an engine's conformity with MSHA' s safety standards and the
approval marker itself would be no more significant than a decorative sticker.
For the foregoing reasons, I would reverse the judge's decision and remand for penalty
assessment. 4
·

4

I agree with Commission Beatty' s view, slip op. at 13 & n.9, that Pennsylvan;a Elec.
Co., 12 FMSHRC 1562 (Aug. 1990), aff'd on other grounds, 969 F.2d 1501 (3d Cir. 1992), is
inapplicable to the disposition of this case, because here a majority of the Commission has voted
to reverse the judge.
619

Commissioner Beatty, reversing and rema!Jding:
Where the language of a regulatory provision is clear, the terms of that provision must be
enforced as they are written unless the regulator clearly intended the words to have a different
meaning or unless such a meaning would lead to absurd results. See Dyer v. United States, 832
F.2d 1062, 1066 (9th Cir. 1987); Utah Power & Light Co., 11 FMSHRC 1926, 1930 (Oct. 1989);
Consolidation Coal Co., 15 FMSHRC 1555, 1557 (Aug. 1993). If, however, a standard is
ambiguous, courts have deferred to the Secretary's reasonable interpretation of the regulation.
See Energy West Mining Co. v. FMSHRC, 40 F.3d 457, 463 (D.C. Cir. 1994); accord Secy of
Labor v. Western Fuels-Utah,.Jnc., 900 F.2d 318, 321 (D.C. Cir. 1990) ("agency's interpretation
of its own regulation is 'of controlling weight unless it is plainly erroneous or inconsistent with
th.e regulation'" (quoting Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945)) (other
citations omitted). The Secretary's interpretation of a regulation is reasonable where it is
"logically consistent with the language of the regulation and ... serves a permissible regulatory
function." See Gen. Elec. Co. v..EPA, 53 F.3d 1324, 1327 (D.C. Cir. 1995) (citations omitted).
The Commission's review, like the courts', involves an examination of whether the Secretary's
interpretation is reasonable. See Energy West, 40 F.3d at 463 (citing Sec '.Y ofLabor on behalfof
Bushnell v. Cannelton Indus., Inc., 867 F.2d 1432, 1435, 1439 (D.C. Cir. 1989)); see also
Consolidation Coal Co., 14 FMSHRC 956, 969 (June 1992) (examining whether Secretary's
interpretation was reasonable).
Section 7.90 provides that "Each approved diesel engine shall be identified by a legible
and permanent approval marking." 1 30 C;F.R. § 7.90.. As Freeman notes, the clear wording of
section 7.90 contains no requirement that the tag be issued by the manufacturer. F. Resp. Br. at
10. Freeman is correct that, on its face, the regulation is silent as to the source of the approval
tag. However, neither does the regulation clearly provide that the approval tag can be fabricated
by the engine's owner or any other entity. Therefore, the regulation's language is not plain but
rather ambiguous on this issue. 2 I tum next to the question of whether the Secretary's

1

The judge in the instant proceeding concluded that the language of the regulation was
plain (22 FMSHRC 1345,1347 (Nov. 2001) (ALJ)), while the judge in American Coal Co.
concluded that the language was ambiguous. 23 FMSHRC 505, 509-11 (May 2001) (ALJ).
Given these inapposite readings ofsection 7 .90, it is reasonable to conclude that the regulation is
ambiguous. See Daanen &Janssen, Inc., 20 FMSHRC 189, 192-193 & n.7 (Mar. 1998)
("Ambiguity exists when a statute is capable of being understood by reasonably well-informed
persons in two or more different senses.") (quoting 2A Norman J. Singer, Sutherland Statutory
Construction § 45.02 at 6 (5th ed. 1992)).
2

Chairman Verheggen distinguishes "regulatory ambiguity and regulatory silence.'' Slip
op. at 14-15. However, Commission cases have not drawn such a distinction in regulatory
contexts similar to the one at issue. See Rock ofAges Corp., 20 FMSHRC 106, 117 (Feb. 1998),
rev'd in part on other grounds, 170 F.3d 148, 158-59 (2d Cir. 1999) (regulation is either silent or
ambiguous on the issue of what may trigger a post-blast examination for misfires); Steele Branch
620

interpretation is reasonable. On this point, it is evident from reading section 7.90 in the context
of other related regulatory requirements and the regulatory preamble relating to 30 C.F.R. § 7.6
that the Secretary's position is reasonable. See also Western Fuels-Utah, Inc., 10 FMSHRC 256,
260 (Mar. 1988) (separate provisions in the Mine Act must be read together).
Subpart A of Part 7, which specifies the general procedure for testing and approving
products used in underground mining, provides that only the manufacturer can submit an
application for MSHA's approval. Thus, 30 C.F.R. § 7.2 defines "applicant" as "[a]n individual
or organization that manufactures or controls the assembly of a product and applies to MSHA for
approval of that product." The same section defines "approval" as "(a] document issued by
MSHA ... which authorizes an approval marking identifying the product as approved." Further,
only applicants receive the equipment approval from MSHA. See 30 C.F.R. § 7.5(a) ("An
applicant shaJl not advertise ... a product as approved until MSHA has issued the applicant an
approval."). Part 7 subpart A regulations further specify post-approval procedures, including
record keeping, quality assurance in the manufacturing process, and audits (30 C.F.R. §§ 7.6, 7.7,
and 7.8, respectively) that are the responsibility of the applicant or approval holder. In short,
these regulations present an integrated approach to the equipment approval process that impose
burdens and continuing responsibilities on the manufacturer.
The rules in Subpart A of Part 7 were issued well prior to the 1996 issuance of the rules
governing MSHA approval of diesel engines. Significantly, 30 C.F.R § 7.6(a), provides: "Each
approved product shall have an approval marking." The preamble to the publication of the final
rule explained in greater detail the rationale for the rule:
Once MSHA has approved a product, the manufacturer is
authorized to place an approval marking on the product that
identifies it as approved for use in underground mines. Use of the
MSHA marking obligates the manufacturer to maintain the quality
of the product. The MSHA marking indicates to the mining
community that the product has been manufactured according to
the drawings and specifications upon which the approval was
based.

Mining, 15 FMSHRC 597, 601-02 (Apr. 1993) (operator must file an accident report with MSHA
within a reasonable time when the regulation is silent as to the period of time required for
compliance). See also Akzo Nobel Salt, Inc., 21 FMSHRC 846, 865 (Aug. 1999) (Comm.
Verheggen, dissenting) (regulation is silent as to the issue presented and thus "inherently
ambiguous"), rev'd, 212 F.3d 1301, 1303 (D.C. Cir. 2000). Drummond Co., 14 FMSHRC 661,
684-85 (May 1992), cited by my colleague (slip op. at 15), is readily distinguishable from the
instant proceeding in that Drummond involved the imposition of penalties for Mine Act
violations greater than those permitted in the Secretary's regulations through use of an
administratively issued "Program Policy Letter."

621

53 Fed. Reg. 23486 (June 22, 1988) (emphasis added). Thus, the preamble to the final rule
regarding approval marking identifies the manufacturer as the entity responsible for attaching the
approval tag to the equipment, because only the manufacturer can ensure that a particular engine
is manufactured in accordance with the model design specifications submitted to MSHA for
approval. The provisions of Subpart A are applicable to the.approval and testing of diesel
engines for use in underground coal mines. See 30 C.F.R. § 7.81.
In addition to the general provisions of Part 7, Subpart E of Part 7 specifically addresses
the technical requirements, approval, and testing of diesel engines used in underground coal
mines. As part of the application process set forth in Subpart E, the manufacturer must submit a
large amount of technical information, including drawings and design specifications. See 30
C.F.R. § 7.83. Regulations specifying the technical requirements and testing for diesel engines
are detailed and complex. See 30 C.F.R. §§ 7.84-7.89. This information is the basis for MSHA
approval of the equipment for use in underground mining. 61 Fed. Reg. 55412, 55419 (Oct. 25,
1996). Further, the Secretary noted in the preamble to the final rules regarding approval of diesel
equipment in underground coal mines: "Approved diesel engines must be manufactured in
accordance with the specifications contained in the approval .... " Id. Finally, section 7.90(a)(f) specifies information to be included on the approval marking that the manufacturer is in the
best position to provide.
It is apparent from reading Subparts A and E of Part 7 and their preambles that the
drafters of the regulations clearly intended that the manufacturer of approved equipment be the
source of the approval tag. The manufacturer is the source of the information that is the basis for
the approval. The manufacturer is also responsible for making the equipment in conformity with
the design specifications that are the basis for MSHA approval. 3 Finally, there are post-approval
responsibilities including, quality control, spot testing, and maintaining records of sales of
approved equipment, that only the equipment manufacturer can perform. In short; under the
regulations at issue, every essential aspect of ensuring that diesel equipment complies with Part 7
regulations is borne by the manufacturer. Therefore, under settled principles of regulatory
construction, deference should be given to the Secretary's reasonable interpretation that the
approval marking must be provided by the manufacturer of approved equipment.4 See, e.g., Rock

3

Once the integrity of the approval tag comes into question, then an MSHA inspector
cannot quickly and accurately determine by looking at the tag that the engine meets the
requirements of Part 7, and the purpose of engine approval tags is largely defeated. In a letter to
the Commission, dated May 24, 2001, counsel for Freeman asserts that it knew that its engines
had been approved because Isuzu had proffered part 7 approval markings. However, Freeman's
knowledge ofMSHA approval does not necessarily lead to the conclusion that it had all the
information needed for the approval tag under the regulations. See 30 C.F.R. § 7.90.
4

Chairman Verheggen's plain meaning approach in applying the regulation leads to an
absurd result and cannot stand under established principles of statutory and regulatory
construction. See, e.g., Rock ofAges Corp., 20 FMSHRC at 111. Here, the mine operator placed
622

ofAges Corp., 20 FMSHRC at 117 (Commission deferred to Secretary's reasonable
interpretation where the pertinent regulation was either "silent or ambiguous"), aff'd in pertinent
part, 170 F.3d 148 (2d Cir. 1999); see also Morton Int'/, Inc., 18 FMSHRC 533, 537-38 {Apr.
1996) (Secretary's interpretation of regulation not upheld where inconsistent with regulatory
history and not in harmony with other regulations).
·
Freeman objects to the Secretary's inte1pretation of the regulation because of the cost of
the approval tags and because Isuzu provided tags that were not legible and would not stand up to
daily use. F. Resp. Br. at 8. MSHA too was concerned about the poor quality of the approval
markings, and that was addressed in the PlL, which specified how mine operators could preserve
the original tags pending receipt of new ones. With regard to the cost of the approval tag, it is
worth noting that the responsibilities related to obtaining MSHA approval of diesel equipment
are extensive, and Isuzu undoubtedly incurred costs during the approval process that it passed on
to its customers. The record contains no evidence on the extent of those costs. Freeman, on the
other hand, which had not borne any of the responsibilities or costs of the approval process,
sought to enjoy the benefits of owning MSHA-approved equipment at no cost by fabricating its
own approval tags. In short, there is no record support for Freeman's excessive cost argument. 5

an approval marking on the equipment, notwithstanding that it did not know with certainty
whether the engines at issue had been approved. F. Resp. Br. at 10 n.7. Nevertheless, my
colleague believes that as lorig all of the required lines are filled in on the approval marker, there
is no violation, regardless of whether the person entering the information had access to the
records necessary to supply accurate information. Slip op. at 15-16. Under the approach
suggested by the dissent, MSHA inspectors would thus have no confidence in the information
contained on the approval markers, and would have to conduct an independent search of records
to verify that the operator's equipment was in fact approved. The absurdity of such a scheme
·
speaks for itself.
5

Chairman Verheggen equates the costs assoCiated with the approval markings to the
fines levied by MSHA in Drummond. Slip op. at 15. However, it is apparent that fines for Mine
Act violations are provided for in the Act and further specified in the Secretary's regulations.
Fees for approval markings provided by Isuzu to Freeman, on the other hand, were a matter of
private contract. The Chairman's further suggests, id., that the approval markings, because of
problems with the permanency and legibility of the tags, did not further miner safety and health.
However, MSHA was addressing those issues with Isuzu and accommodating those operators
who were supplied approval markings that would not withstand daily use. Notwithstanding that,
the dissent would solve the problem of resiliency of the approval tags by effectively undermining
the approval process by allowing an operator with incomplete knowledge of the circumstances
surrounding the approval to place an approval marking on an engine. See id. I find such a
prospect much more inimical to miner health and safety. .
623

Freeman further objects to having to pay for approval tags when it was unnecessary to
make any changes to the engines to conform to Part 7 regulations. F. Resp. Br. at 4. However,
Freeman's argument ignores.the substance of the newly issued approval procedures which went
into effect in 1996. Prior to 1996, there was no regulatory approval procedure for diesel engines
used in underground coal mining. With the issuance of the new Part 7 regulations, all equipment
manufacturers had to apply for MSHA approval based on engine performance and exhaust
emission requirements. 30 C.F.R. § 7 .81 . As previously noted, the application requirements
under the new Part 7 standards are extensive. Thus, without regard to whether Freeman is
correct that no changes had to be made to any of its diesel engines to bring them into compliance
with Part 7, it is apparent that there is a burden and cost to the equipment manufacturer ill simply
applying for approval under Part 7.
Moreover, the Secretary challenged the validity of Freeman's position that certifications
under the old Part 32 regulations were effective under the new Part 7 regulations. Before the
judge, Freeman asserted that "Part 32 approved engines are grandfathered." F. Mot. for Sum.
Dec. at 5. The Secretary took issue with that statement.6 S. Resp. to Mot. for Sum. Dec. at 9.
Further, contrary to Freeman's assertion before the Commission (F. Resp. Br. at 3), it is not
apparent that prior approval of the cited Isuzu engines under Part 32 meant that no changes to the
engines were ~equired for approval under the new Part 75. While the regulatory preamble does
state that "existing part 32 engine approvals continue to be valid," Part 32 by its terms only
applied to approvals for diesel equipment in noncoal mines. See 30 C.F.R. Part 32 (1996). 7
Finally, before the judge, the Secretary cited to a compliance guide that specified that equipment
approved under Part 32 had to be approved under the new Part 7 if it was to be used in
underground coal mining. S. Resp. to Mot. for Sum. Dec., Attach. E at 4-5 (Compliance Guide
for MSHA's Regulations on Diesel-Powered Equipment Used in Underground Coal Mines, Oct.
1997). In short, Freeman's position that no action was required to bring its equipment into
compliance with the new Part 7 appears to be, at best, disputed. 8

6

At oral argument, the judge requested that the parties try and work out stipulations
"with respect to whether these engines met the approval requirements." Oral Arg. Tr. 63.
However, counsel were unable to do this. Letter to Judge Melick, dated Oct. 20, 2000.
Therefore, whether the cited engines were in fact approved under Part 7 appears to be a disputed
fact. See S. Resp to Mot. for Sum. Dec. at 8.
7

In the final rule publication of Part 75, Part 32 was revoked because it was "outdated"
and "obsolete," and manufacturers seeking Part 32 approvals were required to seek approval
through the new Part 7~ Subpart E, and Part 75. 61 Fed. Reg. at 55416.
8

It is difficult to square Freeman's assertion that no action was required to bring its
equipment into compliance with Part 7 (F. Resp. Br. at 3).with its further concession that only
Isuzu could know with certainty that the engines were approved (F. Resp. Br. at 10 n. 7). The
scheme that Freeman and the dissent envision for operators (or anyone else) to attach approval
markings, without full knowledge of the facts and circumstances surrounding the approval, poses

624

While there is much that appeals to me in Commissioner Jordan's analysis, I simply
cannot agree that the term "approval marking" as used in the regulations at issue plainly means a
marking that only the manufacturer can provide, especially given the administrative law judge's
finding of a different plain meaning. As for the dissent's commentary invoking Pennsylvania
Elec. Co., 12 FMSHRC 1562, 1563-65 (Aug. 1990), aff'd on· other grounds, 969 F.2d 1501 (3d
Cir. 1992) ("Penelec"), in this situation, the Chairman clearly misstates applicable Commission
law. See slip op. at 16 & n.l. Penelec only applies when Commissioners are equally split on
whether to reverse or affirm the decision of the administrative law judge at issue. In such an
instance, the judge's decision stands as if affirmed. Penelec, 12 FMSHRC at 1563-65. By any
count, in this case two Commissioners have voted to reverse the judge, while only one has voted
to affirm. Penelec i·s thus entirely immaterial to the disposition of this case.9
··· For the foregoing reasons, I would reverse the judge's decision and remand for penalty
assessment.

hazards to miners as obvious as the financial advantages to Freeman in end running the approval
scheme in the regulations as applied by the Secretary.
9

The dissent has clearly confused the split in rationales among the majority to reverse
the judge with a split in votes on the result of the case. These are two entirely separate issues,
with plainly different ramifications. The Secretary does not enforce Commissioner rationales
against operators; she enforces her regulations, and her reading of the one at issue here has been
upheld by a majority of the Commission. Until such time as it is vacated by a court, that reading
stands, the dissent's view of the force of the separate opinions notwithstanding.
625

Chairman Verheggen, dissenting:
Silence in a regulation does not automatically give license to the Secretary to impose by
fiat substantive requirements upon a party under the guise of"interpretation." This is precisely
what the Secretary did here, and I find that in so doing, she stepped beyond the bounds of her
authority.. I find that the judge properly·reached the conclusion that "there is nothing [in section
7.90] to preclude the use on the cited diesel engines <?f approval markings supplied by Freeman
United itself,?' 22 }<'MSHRC 1345, 1347 (Nov. 2000) (ALJ), and I therefore dissent from the
contrary result reached by my colleagues.
On one point, the parties and the judge all agreed. When the Secretary told Freeman
United that it had to use approval markings supplied by the manufacturer of its diesel vehicles,
she based her action on a regulation which clearly on its face requires no such thing. I agree.
Section 7 .90 requires that"(eJach approved diesel engine shall be identified by a legible and
permanent approval marking inscribed with the assigned MSHA approval number and securely
attached to the diesel engine." 30 C.F.R. § 7.90 (in relevant part). The regulation does not
include the phrase "approval markingprovided by the manufacturer." The Secretary, however,
did not see this silence as any impediment to her action against Freeman United the result of
which is the instant litigation.
In a holding that has stood the test of time, the Ninth Circuit stated: "If a violation of a
regulation subjects private parties to ... civil sanctions, a regulation cannot be construed to mean
what an agency intended but did not adequately express." Phelps Dodge Corp. v. FMSHRC, 681
F.2d 1189, 1193 (9th Cir. 1982) (citations omitted). As in the Phelps Dodge case, here, section
7.90 "inadequately expresses an intention to reach the activities to which MSHA applied it," id.,
and therefore, the Secretary' s enforcement action on review must fail.
The situation here is similar to a regulatory silence we faced in Contractor's Sand &
Gravel, Inc. v. FMSHRC, where the Secretary attempted "grafting onto the plain language of a
regulation a [requirement] neither stated nor implied in that regulation." 199 F.3d 1335, 1342
(D.C. Cir. 2000). At issue in Contractor 's was whether the Secretary's attempt at enforcing her
grafted rule was substantially justified under the Equal Access to Justice Act, 5 U.S.C.
§ 504(a)(l). Writing for the court, Judge Sentelle left no doubt that the Secretary's approach was
ill-advised: "It is not substantially justifiable for an agency to persistently prosecute citizens for
violating a regulation that does not exist." 199 F .3d at 1342. Instead, Judge SentelJe suggested
that "it [was] time for the Secretary to repair to rulemaking, not to bring one more unsupportable
citation." Id.
There is no question that section 7.90 is silent as to who provides Freeman United
approval markings for its diesels. There is a distinction between such regulatory silence and
regulatory ambiguity. There could be no serious dispute that the Secretary would be well within
her authority to require that under the "legibility" requirement of section 7 .90, for example,
approval markings be in English and in type of a certain size. Insofar as any of the explicit terms
of the regulation are susceptible to more than one relevant meaning, the regulation is ambiguous
626

and we would then turn to ·an analysis of whether the Secretary's interpretation is reasonable.
But here, the meaning of an explicit term is not at issue. Instead, the Secretary is attempting to
graft onto section 7.90 a new substantive requirement that imposes new obligations that
significantly affect private interests. See Drummond Co., 14 FMSHRC 661, 684-85 (May 1992)
(setting forth discussion between substantive rules, which requfre notice and comment
rulemaking, and procedural rules, which do not). Indeed, Freeman United has pointed out that
"Isuzu sought to charge ... $450 for each of these markings, a cost equivalent to almost 10% the
price of a new engine." F. Resp. Br. at 4. The total cost to Freeman United was "$27,000 - plus
the [cost] of additional replacement markings." Id.
The Secretary's requirement that the manufacturer must supply such markings is "a
regulation that does not exist." 199 F .3d at 1342. And even if the Secretary wanted it to exist, if
she believes such a requirement is needed, she must initiate appropriate rulemaking to achieve
this goal.
I would hasten to add that, in light of the undisputed facts of this case, even if I were to
reach whether it was appropriate to "accord special weight" to the Secretary's interpretation of
section 7.90 as including a requirement that manufacturers supply the approval markings, see
Helen Mining Co., 1 FMSHRC 1796, 1801 (Nov. 1979), my answer would be "no." The
approval markings provided by Isuzu to Freeman United were neither "permanent" nor capable
of being "securely attached" to the engines at issue (see F. Resp. Br. at 4 and 12-13), and thus did
not comply with the regulation. The Secretary's enforcement action, and the interpretation on
which the action was based, were clearly at odds with the regulatory text and, thus, unreasonable.
Both my colleagues raise a hue and cry over my approach. Commissioner Jordan claims
that I would "render the term 'approval marker' meaningless" because I would require "the
Secretary to accept any label, affixed to an engine by any person, so long as the label is legible,
permanent and contains the information described in Section 7.90." Slip op. at 7. My
colleague's conclusion that the regulation would thus be meaningless simply does not follow
from her argument. Any such label, regardless of its source, would have to comply with the clear
requirements of section 7.90, i.e., that the approval marking be legible and permanent and
contain the information set forth in the regulation. That Commissioner Jordan would view even
a marking that meets these requirements as a "decorative sticker" (slip op. at 7) simply because
of who made the sticker reveals an astonishing exaltation of form over substance. So long as an
approval marking meets the requirements of section 7.90, it matters not from whence the
marking comes under the clear terms of the regulation.
Commissioner Beatty finds my reading of the regulation "more inimical to miner health
and safety" because it would allow "an operator with incomplete knowledge of the circumstances
surrounding the approval process to place an approval marking on an engine." Slip op. at 11 n.5.
I have two problems with my colleague's argument. First, to paraphrase the court in
Contractors, mere invocation of the "expansive theory [of] the commendable goal of
promulgating safety" is not sufficient to permit the Secretary ''to prosecute activity which

627

violates no existing rule." 199 F.3d at 1342. Instead, it is incumbent upon the Secretary to
protect the health and safety of miners by instituting a rulemaking to clarify its regulation, not
"bring one more unsupportable citation." Id.
Secondly, my colleague is apparently concerned that some operators could produce
approval markings that are incorrect. That would indeed be a problem, and would certainly give
rise to violations of section 7.90. But that is not the case here. As the Secretary's charges
against Freeman United state, the company had on the cited equipment '"legible and permanent
approval marking[s] as required by [section] 7.90."' See 22 FMSHRC at 1346 (quoting Citation
Nos. 7584882, 7584883, 7584884, and 7584885). The sole basis for the citations at issue was
that the approval markings "'had not been supplied by the engine manufacturer."' Id.
Otherwise, .the markings fully complied with section 7.90. This is not a case involving approval
markings that failed to meet any explicit requirement of section 7.90. I thus find my colleague's
concerns misplaced.
I note that although my colleagues reverse the judge here, their reasons for doing so are
diametrically at odds. Commissioner Beatty finds section 7.90 ambiguous whereas
Commissioner Jordan, finds it plain. The effect of this split decision is that the judge's decision
is reversed under no rationale, and the case remanded simply for the assessment of a penalty. See
Pennsylvania Elec. Co., 12 FMSHRC 1562, 1563-65 (August 1990), a.f!'d on other grounds, 969
F.2d 1501 (3d Cir. 1992). In other words, there is no Commission rationale. The split rationales
on which my colleagues base their separate opinions are non-binding and non-authoritative, and
are thus dicta. 1. The result they reach has no basis - neither plain meaning nor deference - that
will bind future Commissioners under the principle of stare decisis. I find this unfortunate in
light of the congressional charge to us to "develop a uniform and comprehensive interpretation of
the law ... [and to] provide guidance to the Secretary in enforcing the act and to the mining
industrY. and miners in appreciating their responsibilities under the law." Hearing on the
Nomination ofMembers ofthe Federal Mine Safety and Health Review Comm 'n Before the
Senate Comm. on Human Res., 95th Cong. 1 (1978).

1

My colleagues' opinions are dicta in that they are ''unnecessary to the [result of the]
decision in the case and therefore not precedcntial." Black's Law Dictionary 1100 (7th ed. 1999)
(definition of obiter dictum).

628

In this case, the Secretary's interpretation literally exalts a flimsy fonn over the substance
of section 7.90. I reject the Secretary's approach, and therefore would affirm the judge.

Theodore F. Verheggen, Ch ·

629

Distribution
Tina Pernzzi, Esq.
Office of the Solicitor
U. S. Department of Labor
1100 Wilson Blvd., 22°d Floor West
Arlington, VA 22209-3939
Edward M. Green, Esq.
Timothy M. Biddle, Esq.
Crowell & Moring, LLP
1001 Pennsylvania Ave., N.W.
Washington, D.C. 20004-2595
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

630

FEDERAL MINE SAFETY AND HEALTH REVIEW CO~MISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 10, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 2002-223-M
A.C .. No. 41-04147-05504

v.
AURORA MATERIALS, LTD.

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners

ORDER

BY: Verheggen, Chairman; and Beatty, Commissioner
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) .("Mine Act"). On May 13, 2002, the Commission received from Aurora
Materials, Ltd. ("Aurora") a request to reopen a penalty assessment that had become a final order
of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fai ls to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).

In its request, Aurora, apparently proceeding pro se, requests relief from the final order,
but offers no explanation for its failure to avoid entry of the final order. Mot. We have held that,
in appropriate circumstances, we possess jurisdiction to reopen uncontested assessments that
have become final under section 105(a). Jim Walter Res., Inc., 15 FMSHRC 782, 786-89 (May
1993) ("JWR"); Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932 (Sept. 1994). We have also
observed that default is a harsh remedy and that, if the defaulting party can make a showing of
adequate or good cause for the failure to timely respond, the case may be reopened and
appropriate proceedings on the merits permitted. See Coal Prep. SefVs., Inc., 17 FMSHRC 1529,
1530 (Sept. 1995). In reopening final orders, the Commission has found guidance in, and has
631

applied ..so far as practicable," Rule 60(b) of the Federal Rules of Civil Procedure. See 29
C.F.R. § 2700.1 (b) ("the Commission and its judges shall be guided so far as practicable by the
Federal Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. In accordance with Rule
60(b)(l), we previously have afforded a party relief from a final order of the Commission on the
basis of inadvertence or mistake. See Gen. Chem. Corp., 18 FMSHRC 704, 705 (May 1996);
Kinross Delamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996); Stillwater Mining Co.,
19 FMSHRC 1021, 1022-23 (June 1997).
.

On the basis of the present record, we are unable to evaluate the merits of Aurora's
position. In the interest of justice, we remand the matter for assignment to a judge to determine
whether Aurora has met the criteria for relief under Rule 60(b). See Cantera Bravo Inc., 23
FMSHRC 809, 809-11 (Aug. 2001) (remanding to judge where operator offered no explanation
for failure to timely file request for hearing); Bailey Sand & Gravel Co., 20 FMSHRC 946, 9464 7 (Sept. 1998) (same). If the judge determines that such relief is appropriate, this case shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Theodore F. Verheggen, Ch

'"' ~-· ...:::-:; I

7

Robert H. ;eatty, Jr., Commissionef

632

7

Commissioner Jordan, dissenting:
I would deny the operator's request for relief from the final order. Pursuant to Rule 60(b)
of the Federal Rules of Civil Procedure, we have previously afforded a party relief from a final
order on the basis of inadvertence or mistake. Slip op. at 2. However, Aurora has failed to
provide any explanation to justify its failure to timely contest the proposed penalty assessment.
See Tanglewood Energy, Inc., 17 FMSHRC 1105, 1107 (July 1995) (denying request to reopen
final Commission order where operator failed to set forth grounds justifying relief).
Consequently, I respectfully dissent.

633

Distribution
Vaughn Proffitt, Limited Partner ·
Aurora Materials, Ltd.
P.O. Box 1755
Roanoke, TX 76262
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209
Myra James, Chief
Civil Penalty Compliance Office
U. S. Department of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

634

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 10, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 2002-242-M
A.C. No. 41-03882-05515

v.
ARNOLD CRUSHED STONE

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners

ORDER
BY: Verheggen, Chairman; and Beatty, Commissioner
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) (''Mine Act"). On May 24, 2002, the Commission received from Arnold
Crushed Stone ("Arnold") a request to reopen a penalty assessment that had become a final order
of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).

Jn its request, Arnold, apparently proceeding pro se, requests relief from the final order,
but offers no explanation for its failure to avoid entry of the final order. Mot. It attached a copy
of the proposed penalty assessment to its request. Id. , Attach.
We have held that, in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final under section 105(a). Jim Walter Res., Inc., 15
FMSHRC 782, 786-89(May1993) ("JWR"); Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932
(Sept. 1994). We have also observed that default is a harsh remedy and that, if the defaulting
party can make a showing of adequate or good cause for the failure to timely respond, the case
635

may be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Servs.,
Inc., 17 FMSHRC 1529, 1530 (Sept. 1995). In reopening final orders, the Commission has
found guidance in, and has applied "so far as practicable," Rule 60(b) of the Federal Rules of
Civil Procedure. See 29 C.F.R. § 2700. l (b) ("the Commission and its judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. In
accordance with Rule 60(b)( 1),
previously have afforded a party relief from a final order of
the Commission on the basis of inadvertence or mistake. See Gen. Chem. Corp., 18 FMSHRC
704, 705 (May 1996); Kinross DeLamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996);
Stillwater Mining Co., 19 FMSHRC 1021, 1022-23 (June 1997).

we

On the basis of the present record, we are unable to evaluate the merits of Arnold 's
position. In the interest of justice, we remand the matter for assignment to a judge to determine
whether Arnold has met the criteria for relief under Rule 60(b). See Cantera Bravo Inc., 23
FMSHRC 809, 809-11 (Aug. 2001) (remanding to judge where operator offered no explanation
for failure to timely file request for hearing); Bailey Sand & Gravel Co., 20 FMSHRC 946, 94647 (Sept. 1998) (same). If the judge determines that such relief is appropriate, this case shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Theodore F. Verheggen, C

"!1

·

- 27

ji:l 7 ...

Robert H. Beatty, Jr., Commissioner

636

··•

Commissioner Jordan, dissenting:
I would deny the operator's request for relief from the final order. Pursuant to Rule 60(b)
of the Federal Rules of Civil Procedure, we have previously afforded a party relief from a final
order on the basis of inadvertence or mistake. Slip op. at 2. However, Arnold has failed to
provide any explanation to justify its failure to timely contest the proposed penalty assessment.
See Tanglewood Energy, Inc., 17 FMSHRC 1105, 1107 (July 1995) (denying request to reopen
final Commission order where operator failed to set forth grounds justifying relief).
Consequently, I respectfully dissent.

637

Distribution
Mike Arnold, President
Arnold Crushed Stone
P.O. Box 632
Blum, TX 76627
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22"d Floor
Arlington, VA 22209
Myra James, Chief
Civil Penalty Compliance Office
U.S. Department of Labor
1100 Wilson Blvd., 251h Floor
Arlington, VA 22209
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

638

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FL OOR
WASHINGTON, D.C. 20006

July 10, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. PENN 2002-142
A.C. No. 36-08273-03510

v.
PIONEER AGGREGATES, INC.

BEFORE: Verheggen, Chainnan; Jordan and Beatty, Commissioners

ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On May 16, 2002, the Commission received from Pioneer
Aggregates, Inc. ("Pioneer") a request to reopen a penalty assessment that had become a final
order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty.. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).

In its request, Pioneer asserts that it did not submit a request for a hearing because it did
not receive the proposed penalty assessment from the Department of Labor's Mine Safety and
Health Administration ("MSHA"). Mot. It contends that, although the proposed penalty
assessment contains Pioneer's correct address, the assessment was returned to MS.HA as
undeliverable. Id. Pioneer attached to its request a copy ofMSHA's delinquency letter dated
May 8, 2002, and a copy of the proposed penalty assessment which it received by fax on May 13,
2002. Id., Attachs.

639

We have held that, in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final under section 105(a). Jim Walter Res.. Inc., 15
FMSHRC 782, 786-89 (May 1993) (''JWR") ; Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932
(Sept. 1994). We have also observed that default is a harsh remedy and that, if the defaulting
party can make a showing of adequate or good cause for the failure to timely respond, the case
may be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Servs.,
Inc. , 17 FMSHRC 1529, 1530 (Sept. 1995). In reopening final orders, the Commission has
found guidance in, and has applied "so far as practicable," Rule 60(b) of the Federal Rules of
Civil Procedure. See 29 C.F.R. § 2700. l (b) (" the Commission and its judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. In
accordance with Rule 60(b)(1 ), we previously have afforded a party relief from a final order of
the Commission on the basis of inadvertence or mistake. See Gen. Chem. Corp., 18 FMSHRC
704, 705 (May 1996); Kinross DeLamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996);
Stillwater Mining Co., 19 FMSHRC 1021, 1022-23 (June 1997).
On the basis of the present record, we are unable to evaluate the merits of Pione.e r's
position. While Pioneer claims that it did not receive the proposed penalty assessment, the
reasons for and circumstances surrounding that alleged non-receipt are not clear from the record.
In the interest of justice, we remand the matter for assignment to a judge to determine whether
relief from the final order is appropriate. See John Richards Constr., 22 FMSHRC 1054, 105455 (Sept. 2000) (remanding where operator did not provide support for its allegation that it did
not receive proposed penalty assessment); Warrior Inv. Co., Inc., 21 FMSHRC 97 1, 971-73
(Sept. 1999) (same). If the judge determines that such relief is appropriate, this case shall
proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Theodore F. Verheggen, C

·

Robert H. Beatty, Jr., Com.missioner

640

Distribution
TomNilon
Pioneer Aggregates, Inc.
202 Main Street
Laflin, PA 18702
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22"d Floor
Arlington, VA 22209
Myra James, Chief
Civil Penalty Compliance Office
U.S. Department of Labor
1100 Wilson Blvd., 25 1h Floor
Arlington, VA 22209
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

641

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

July 10, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMlNISTRATION (MSHA)
Docket No. WEST 2002-404-M
A.C. No. 04-05476-05507

v.

CDG MATERIALS, INC.

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners

ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On June 3, 2002, the Commission received from CDG
Materials, Inc. ("CDG") a request to reopen a penalty assessment that had become a final order
of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act, an op·e rator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
In its request, CDG asserts that it timely mailed a request for a hearing to the Department
of Labor's Mine Safety and Health Administration ("MSHA") to contest the proposed penalty
assessment but that, "[d]ue to current events," its delivery may have been delayed because of "a
lack in efficiency of the postal service." Mot. It attached .to its request a copy of the proposed
penalty assessment issued on November 9, 2001. Id., Attach. On June 18, 2002, the Secretary
filed a response asserting that CDG received the proposed penalty assessment on November 29,
2001, but did not mail its hearing request to MSHA until January 4, 2002, after the 30-day
deadline for mailing the request had passed. Sec'y Resp. at 1 n.l; see 29 C.F.R.
§ 2700.26. The Secretary attached to her response a copy of a certified mail receipt indicating
that CDG received the proposed penalty assessment on November 29, 2001. Sec'y Resp.,
Attach. She did not include any documents supporting her allegation that CDG mailed its
hearing request on January 4, 2002.

642

We have held that, in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final under section 105(a). Jim Walter Res., Inc., 15
FMSHRC 782, 786-89 (May 1993) ("JWR"); Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932
(Sept. 1994). We have also observed that default is a harsh remedy and that, if the defaulting
party can make a showing of adequate or good cause for the failure to timely respond, the case
may be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Servs.,
Inc., 17 FMSHRC 1529, 1530 (Sept. 1995). In reopening final orders, the Commi_ssion has
found guidance in, and has applied "so far as practicable," Rule 60(b) of the Federal Rules of
Civil Procedure. See 29 C.F .R. § 2700.1 (b) ("the Commission arid its judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. In
accordance with Rule 60(b)( 1), we previously have afforded a party relief from a final order of
the Commission on the basis of inadvertence or mistake. See Gen. Chem. Corp., 18 FMSHRC
704, 705(May1996); Kinross DeLamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996);
Stillwater Mining Co., 19 FMSHRC 1021, 1022-23 (June 1997).
· On the basis of the present record, we are unable to evaluate the merits of CDG's
position. The record contains no documentation to support CDG's allegation that it timely
mailed its hearing request, or the Secretary's contrary assertion that CDG failed to timely mail its
request. Accordingly, we remand the matter for assignment to a judge to determine whether
relief from the final order is appropriate. See CDG Materials. Inc. , 24 FMSHRC 419, 419-21
(May 2002) (remanding to judge where operator alleged it timely mailed hearing request, but its
delivery to MSHA was late due to postal delays resulting from September 11 events); H & D ·
Coal Co., Inc., 23 FMSHRC 382, 383 (Apr. 200 I) (remanding to judge where operator allegedly
mailed hearing request, but MSHA did not receive it). If the judge determines that such relief is
appropriate, this case shall proceed pursuant to the Mine Act and the Commission' s Procedural
Rules, 29 C.F.R. Part 2700.

Theodore F. Verheggen, Ch

~A

a

is' ., :;;;?: / :

Robert H. Beatty, Jr., Commissioner

643

Distribution
David 0. Beck
C.D.G. Materials, Inc.
P.O. Box 20758
Riverside, CA 92516
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
11 00 Wilson Blvd., 22"d Floor
Arlington, VA 22209
Myra James, Chief
Civil Penalty Compliance Office
U.S. Department of Labor
1100 Wilson Blvd., 25th Floor
Arlington, VA 22209
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

644

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 22, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. YORK 2002-52-M
AC. No. 30-00964-05527

v.
CRANESVILLE AGGREGATES
COMPANY, INC.

BEFORE: Verbeggen, Chairman; Jordan and Beatty, Commissioners

ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On May 28, 2002, the Commission received from Cranesville
Aggregates Company ("Cranesville") a request to reopen a penalty assessment that had become a
final order of the Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the M ine Act, an operator has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that it
wishes to contest the proposed penalty. If the operator fails to notify the Secretary, the proposed
penalty assessment is deemed a final order of the Commission. 30 U.S.C. § 815(a).
Cranesville's request was submitted by Joseph Sagarese, the company's safety director.
Mot. He asserts that Cranesville failed to file a hearing request because, pursuant to
conversations with officials from the Department of Labor's Mine Safety and Health
Administration ("MSHA"), it was awaiting the results of an MSHA investigation. Id. Sagarese
claims that be believed that Cranesville had been granted an extension of time in which to contest
the related penalties. Id. He further states that the company w ishes to contest two penalty issues
relating to the penalty proceedings but he does not specify which of the 19 proposed penalties
listed in the proposed penalty assessment the company wants to contest. Id. Cranesville is
645

apparently proceeding prose. Attached to its request are copies ofMSHA's delinquency letter
and the proposed penalty assessment. Id., Attachs.
We have held that, in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final under section 105(a). Jim Walter Res., Inc., 15
FMSHRC 782, 786-89 (May 1993) ("JWR"); Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932
(Sept. 1994). We have also observed that default is a harsh remedy and that, if the defaulting
party can make a showing of adequate or good cause for the failure to timely respond, the case
may be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Servs..
Inc., 17 FMSHRC 1529, 1530 (Sept. 1995). In reopening final orders, the Commission has
found guidance in, and has applied "so far as practicable," Rule 60(b) of the Federal Rules of
Civil Procedure. See 29 C.F.R. § 2700.l(b) ("the Commission and its judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. In
accordance with Rule 60(b)(1 ), we previously have afforded a party relief from a final order of
the Commission on the basis of inadvertence or ~istake. See Gen. Chem. Corp., 18 FMSHRC
704, 705 (May 1996); Kinross DeLamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996);
Stillwater Mining Co., 19 FMSHRC 1021, 1022-23 (June 1997).
On the basis of the present record, we are unable to evaluate the merits of Cranesville's
position. In the interest of justice, we remand the matter for assignment to a judge to determine
whether Cranesville has met the criteria for relief under Rule 60(b). See Powell Mt. Coal Co.,
Inc., 23 FMSHRC 144, 144-47 (Feb. 2001) (remanding to judge where operator alleged it failed
to timely file green card based on erroneous information from MSHA officials); Dean Heyward
Addison, 19 FMSHRC 681, 681-83 (Apr. 1997) (same). If the judge determines that such relief
is appropriate, this case shall proceed pursuant to the Mine Act and the Commission's Procedural
Rules, 29 C.F.R. Part 2700.

Theodore F. Verheggen, Chairma

/<;?7~~

Robert H. Beatty, Jr., Commissionef
646

Distribution
Joseph A. Sagarese, Safety Director
Cranesville Aggregates Co., Inc.
427 Sacandaga Road
Scotia, NY 12302

W. Christian Schumann, Esq.
Office of the Solicitor
U. S. Department of Labor
1100 Wilson Blvd., 22°d Floor West
Arlington, VA 22209-3939
Myra James
Civil Penalty Compliance, MSHA
1100 Wilson Blvd., 25•h Floor
ArHngton, VA 22209-3939
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

647

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 22, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. YORK 99-39-M

v.

DOUGLAS R. RUSHFORD TRUCKING

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners
DECISION
BY THE COMMISSION:
This civil penalty proceeding involving a miner fatality arises under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act"). Upon a second
remand for reassessment of a civil penalty, Administrative Law Judge Gary Melick assessed a
penalty of $4,000 for Citation No. 7716903 against Douglas R. Rushford Trucking ("Rushford").
23 FMSHRC 1418 (Dec. 2001) (ALJ); Gov't Ex. 5. This is the same amount the judge assessed
in his previous decision. See 22 FMSHRC 1127, 1132-33 (Sept. 2000) (ALJ). We granted the
Secretary of Labor's petition for discretionary review challenging the judge's penalty assessment.
For the reasons set forth below, we vacate the judge's penalty and assess a penalty of $15,000
against Rushford.
I
Factual and Procedural Background

This is the third time that this proceeding has been before the Commission. A summary
·of the background facts and the judge's decisions can be found in the Commission's prior
decisions. Douglas R. Rushford Trucking, 22 FMSHRC 598 (May 2000) ("Rushford I") and 23
FMSHRC 790 (Aug. 2001) ("Rushford If'). We briefly summarize below the relevant facts and
procedural history pertinent to this proceeding, as well as the judge's most recent decision.
A Rushford employee was fatally injured while attempting to inflate a truck tire without
using a stand-off device. Rushford I, 22 FMSHRC at 599. The Department of Labor's Mine
648

Safety and Health Administration ("MSHA") charged, and the judge found, that Rushford
violated 30 C.F.R. § 56.14104(b)(2), 1 which requires stand-off inflation devices to be used
during tire inflation. 22 FMSHRC at 599. The judge also detennined that the violation was
significant and substantial ("S&S") and a result of Rushford's unwarrantable failure. 2 Id. He
assessed a $3,000 civil penalty, rather than the Secretary's proposed penalty of $25,000. Id.
On review, in Rushford I, we concluded that the judge neglected to make findings on all
of the penalty criteria set forth in section llO(i).3 Id. at 602. We instructed the judge to provide
a more complete explanation of his penalty assessment on remand, and that ifhe decided that a
substantial reduction in the penalty proposed by the Secretary was warranted, he must explain
any such decision, especially in light of his finding of"gross negligence." Id. We also directed
the judge to examine Rushford' s lack of history of violations and, because the record was unclear
on this point, indicated that the judge could reopen the record to assist in his examination. Id.
On remand, the judge discussed each of the section 11 O(i) criteria. 22 FMSHRC at
1128-31. Of particular interest to the instant appeal, he determined that an increase in the penalty
was warranted because Rushford's lack of history of violations stemmed from its mistaken
failure to file quarterly fom1s and, according to the Commission's instructions, could not be a
mitigating factor in the penalty assessment. Id. at 1128-30. The judge reached this conclusion

1

30 C.F.R. § 56.14104(b)(2) provides in pertinent part: "To prevent injury from wheel
rims during tire inflation, one of the following shall be used ... [a] stand-off inflation device
which pennits persons to stand outside of the potential trajectory of wheel components."
2

The S&S terminology is taken from section 104(d)(l) of the Act, 30 U.S.C.

§ 814(d)(l), which distinguishes as more serious any violation that "could significantly and
substantially contribute to the cause and effect of a ... mine safety or health hazard." The
unwarrantable failure terminology, taken from the same section of the Act, establishes more
severe sanctions for any violation that is caused by "an unwarrantable failure of [an] operator to
comply with ... mandatory health or safety standards."
3

Section 11 O(i) provides in pertinent part:
In assessing civil monetary penalties, the Commission shall
consider the operator's history of previous violations, the
appropriateness of such penalty to the size of the business of the
operator charged, whether the operator was negligent, the effect on
the operator's ability to continue in business, the gravity of the
violation, and the demonstrated good faith of the person charged in
attempting to achieve rapid compliance after notification of a
violation.

30 U.S.C. § 820(i).
649

notwithstanding his observation that the Commission's review of the Secretary's history of
violations claim lacked "legal authority." Id. at 1128. With respect to the negligence criterion,
the judge stated that, although the violation was the result of"high" and "gross" negligence, he
considered that Rushford's negligence resulted from "self-imposed ignorance" of the standard
rather than any "intentional non-compliance," making the violation arguably "not the result of
unwarrantable failure," and factored this consideration into his penalty determination. Id. at
1130. The judge assessed a civil penalty of $4,000, noting that the Secretary's proposed
assessment of $25,000 lacked analytical support. Id. at 1132-33.
On review for a second time, in Rushford JI, we vacated the judge's penalty assessment
because he erred in his analysis of the negligence criterion. 23 FMSHRC at 792-94. We
concluded that the judge's negligence determination on remand conflicted with his original
fmdings that the violation was a result of unwarrantable failure and "high negligence." Id. at 792
(comparing 22 FMSHRC at 1130 with 22 FMSHRC at 77-78). Those initial findings of high,
gross negligence and unwarrantable failure had become the law of the case and therefore any
attempt to retract .t he findings was erroneous: 23 FMSHRC at 793. Additionally, we held that
the judge's reasoning that "self-imposed ignorance" reduced an operator's negligence
contravened Commission precedent. Id. We remanded the matter for assessment of a new
penalty, explaining that all six findings made by the judge on the statutory penalty criteria were
to remain undisturbed. Id. at 794. In particular, we reiterated that the judge's negligence finding
in his original decision was the law of the case, and that this finding served as an aggravating
factor for penalty purposes. Id. (citing 22 FMSHRC at 77-78).
In his most recent decision on remand, the judge again assessed a penalty of.$4,000,
stating "that the underlying premise for the remand in [Rushford II] was incorrect." 23
FMSHRC at 1420. The judge justified his former negligence determination, explaining that the
'"gross negligence' herein was not at the highest end of the 'gross negligence' continuum," and
that he did not formally modify the unwarrantable failure or gross negligence findings. Id. at
1419. The judge stated that the $1,000 increase in the civil penalty from his initial decision to his
first remand decision included the gross negligence finding. Id. As in his previous remand
decision, the judge again faulted the Secretary's proposed special penalty assessment because she
failed to produce any information underlying her penalty analysis. Id. at 1420.
II.
Disposition
We find that, once again, the judge failed to adhere to our remand instructions. In
particular, he failed to acknowledge our holding in Rushford II that self-imposed ignorance could
not be a mitigating factor in determining the level ofRushford's negligence. See 23 FMSHRC at
793. His decision is devoid of any acknowledgment of this error, much less any reconsideration
of the penalty amount in light of the error.

650

The judge also erred when he maintained that he entered no formal modification of his
original findings of gross negligence and unwarrantable failure in his first remand decision. See
23 FMSHRC at 1419. Although the judge stated that the $1,000 increase in the civil penalty
from his original decision was based on Rushford's gross negligence (id.), this statement is
inconsistent with his first remand decision. In that decision, he specified that "[t]he increase in
penalty herein" reflected the Commission's instructions regarding Rushford's history of
violations, i.e., that the lack of any such history could not be a mitigating factor because it was
due at least in part to the company's failure to file quarterly reports. See 22 FMSHRC at
1128-30. Moreover, the discussion of the company's negligence in the first remand decision
reveals that the judge took into account when assessing the penalty his mistaken view that
self-imposed ignorance of the law made the violation arguably not an unwarrantable failure. Id.
We find it inexcusable that the judge refused to acknowledge the legal errors in his earlier
decisions and to follow our simple instructions. Recently, the Commjssion stressed "the
overwhelming importance we attach to judges faithfully carrying out the remand instructions we
provide in our decisions." Dolan v. F & E Erection Co., 23 FMSHRC 235, 242 (Mar. 2001). In
this case, we directed the judge to take full account of his original finding of high, gross
negligence when assessing a penalty, and not to mitigate this finding based on the legally
incorrect assumption that Rushford's ignorance of the law reduced its culpability. Had he
focused on these clear directions instead of trying to prove that the "underlying premise" of our
decision in Rushford II was "incorrect" {23 FMSHRC at 1420), the parties would in all
likelihood have avoided the expense and time involved in this additional round of proceedings.
It is not in the best interests of the parties, nor the Commission as an institution, for a judge to
second-guess the body charged by Congress with reviewing his or her decision. See 30 U.S.C.
§ 823(d)(2)(C) (providing the Commission with the authority to direct, modify, affirm or set
aside the decisions of its judges). A judge's refusal to adhere to our directions undermines the
statutory framework for resolving disputes and therefore cannot be condoned.
When faced with a similar situation, the Commission in Westmoreland Coal Co. assessed
a penalty it found appropriate rather than remanding the matter to the judge again.
8 FMSHRC 491, 493 {Apr. 1986).4 In this instance, in light of the fact that findings have been
entered on each of the statutory penalty criteria, we too find it preferable to assess a penalty
ourselves rather than remanding the matter to the judge. See Steen employed by Ambrosia Coal
& Constr. Co., 20 FMSHRC 381, 386 (Apr. 1998) (holding that, in the interest of a speedier
resolution to litigation, the Commission may assess a penalty rather than remand to the judge for
4

In Westmoreland, the Commission initially reversed the judge's unwarrantable failure
determination and remanded for reconsideration of the civil penalty. 8 FMSHRC at 492. On
remand, although the judge revised his original negligence finding so as to comply with the
Commission's instructions, he assessed a civil penalty in the same amount as in his original
opinion. Id. In deciding to assess the penalty itself, the Commission stated that the judge's
"determination of an appropriate penalty to be assessed necessarily should have been affected by
[the Commission's determination] of a lesser degree of negligence." Id.
651

assessment). We note that the following findings entered on each of the statutory penalty criteria,
as set forth in Rushford II, constitute the law of the case:
As to the history of violations criterion, we affirm as supported by
substantial evidence the judge's findings on remand that the lack of
history of violations was due to both MSHA's error in classifying
the mine as "closed" as well as to Rushford's failure to file the
reqtrired quarterly reports with MSHA. Accordingly, the lack of
history of violation5 is neither an aggravating nor a mitigating
factor for penalty purposes. With respect to the criteria of size and
good faith abatement, the judge found, and we affirm, that
Rushford is a very small operator, and demonstrated good faith in
complying with the standard after the fatality. These two findings
support some mitigation of the penalty. We also leave undisturbed
the judge's firi,ding that a penalty as high as $25,000, the amount
proposed by the Secretary, would have no adverse effect on
Rushford's ability to continue in business. This finding on the
ability to continue in business criterion does not weigh in favor of
reducing the proposed penalty.... [T]he law of the case with
respect to negligence is controlled by the judge's finding from his
original decision that the violation was a result of"high and gross
negligence. "l5l This finding on the negligence criterion serves as
an aggravating factor for penalty purposes. We also affirm the
judge's finding that the violation, "which caused the death" of the
Rushford employee in this case, was of high gravity. This gravity
finding also serves as an aggravating factor for penalty purposes.
Finally, [in connection with the company's negligence], we find
Rushford' s alleged ignorance about a protective device as well
known as stand-off inflation equipment, which is ubiquitous in any
industry working with split rim truck tires, truly remarkable and
unfortunate. For the benefit of the entire mining community, it is
important to emphasize that, in this case, for the lack of a common
and inexpensive safety device, a miner died.
23 FMSHRC at 794-95 (citations and footnote omitted).

5

In the judge's original decision, he concluded that "a finding of unwarrantability and ·
gross negligence" were "clearly support[ed]" by "the evidence that Rushford had never bothered
to obtain a copy of the health and safety regulations governing the operation of [the] mine," that
the appropriate tire-inflating device was not available at the mine, and that the mine owner "did
not even know what a stand-off inflation device was." 22 FMSHRC 74, 77-78 (Jan. 2000).
652

In assessing this penalty, we note that the size of the operator and its good faith abatement
merit some reduction to the proposed penalty. In light of the fact that this case involves a fatality
that resulted from Rushford's S&S violation of the cited standard, and the operator's
unwarrantable failure and gross negligence, a substantially higher penalty than the $4,000
assessed by the judge is justified. In consideration of the findings set out above, we assess a civil
penalty of$15,000.

III.
Conclusion
For the foregoing reasons, we vacate the judge's assessment of a penalty of$4,000 for the
violation of 30 C.F.R. § 56.14104(b)(2) and assess a civil penalty of $15,000.

Theodore F. Verheggen, Chai

Robert H. Beatty, Jr., Commissioner

653

Distribution
Cheryl Blair-Kijewski, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor West
Arlington, VA 22209-3939
Thomas M. Murnane, Esq.
Harris Beach, LLP
One Cumberland A venue
P.O. Box 2947
Plattsburgh, NY 12901
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

654

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 23, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

Docket No. WEST 2000-168-M
A.C. No. 24-02070-05503

v.

Docket No. WEST 2000-470-M
A.C. No. 24-02070-05504

JOHN RICHARDS CONSTRUCTION

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners

ORDER
BY: Verheggen, Chairman; Beatty, Commissioner
On October 30, 2001, the Commission received from John Richards Construction
("Richards Construction") a request for relief from part of a final Commission decision on the
merits issued by Administrative Law Judge Richard W. Manning on September 13, 2001. 23
FMSHRC 1045 (Sept. 2001) (ALJ). The judge's jurisdiction in this matter terminated when his
decision was issued on September 13, 2001. 29 C.F.R. § 2700.69(b). Relief from a judge's
decision may be sought by filing a petition for discretionary review within 30 days of its
issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R. § 2700.70(a). If the Commission does not direct
review within 40 days of a decision's issuance, it becomes a final decision of the Commission.
30 u.s.c. § 823(d)(l).
Richards Construction failed to file a timely petition for discretionary review of Judge
Manning's decision within the 30-day deadline. Because the Commission did not direct review
on its own motion, the judge's decision became a final decision of the Commission 40 days after
its issuance. Under these circumstances, we construe Richards Construction's request as a
motion for relief from a final Commission decision. See Tunnelton Mining Co., 8 FMSHRC
1142, 1142 (Aug. 1986) (construing request filed after 40-day deadline as request for relief from
final Commission decision).

655

When considering whether relief from a final CommissiOn decision is appropriate, the
Commission has found guidance in, and has applied "so far as practicable," Rule 60(b) of the
Federal Rules of Civil Procedure. See 29 C.F.R. § 2700.l(b) ('"the Commission and its judges
shall be guided so far as practicable by the Federal Rules of Civil Procedure"); Jim Walter Res.,
Inc., 15 FMSHRC 782, 787 (May 1993). In accordance with Rule 60(b)(l), we previously have
afforded a party relief from a final order of the Commission on the basis of inadvertence or
mistake. See Gen. Chem. Corp., 18 FMSHRC 704, 705(May1996).
Richards Construction's request for relief was sent to the Commission by John Richards,
the mine owner. Mot. at 1-3. Richards, apparently proceeding prose, alleges that Richards
Construction did not file a timely petition for discretionary review because of a delay in his
receipt of the judge's decision. Id. at 2. He claims that the decision was sent by certified mail to
him at an apartment complex in Arizona and that office personnel at the apartment complex
signed for the certified mail without his permission on October 16, 2001. Id. He claims he
received the copy of the judge's decision several days later. Id. The judge's decision indicates
that it was sent by certified mail to Richards at an address in Montana, the same address that was
listed as Richards' contact address on the Proposed Assessment of Civil Penalties. 23 FMSHRC
at 1069.
Because of confusion in the record, we are unable to evaluate Richards Construction's
request. The following information is needed before this case can proceed:
1.

A full and clear explanation of why the operator alleged1y
received a copy of the judge's decision only after the
30-day time limit to file a petition for discretionary review
had expired. The explanation should be accompanied by
. any available supporting documentation, such as mail
receipts and affidavits.

2.

Supporting evidence that the decision was sent, as Richards
alleges, to him at an apartment complex in Arizona rather
than to the Montana address listed for him on the judge's
decision.

Upon consideration of Richards Construction's request, it is hereby granted for the
limited purpose of affording the operator an opportunity to provide the Commission with the
above information. Accordingly, it is ordered that within 30 days from the date of this order,
Richards Construction either provide the Commission arid the Secretary with the above

656

information or show good reason for its failure to do so. Otherwise, an order will be entered
denying Richards Construction's request for relief. The Secretary may file a response with the
Commission to the additional information provided by Richards Construction within 10 days
after her receipt of the information.

Theodore F. Verheggen, Chai

Robert H. Beatty, Jr., Commissioner

657

Commissioner Jordan, dissenting:
The Mine Act and the Commission's procedural rules require that a: petition for
discretionary review be filed within 30 days of the issuance of a judge's decision. 30 U.S.C.
§ 823(d)(2); 29 C.F.R. § 2700.70(a). Although the judge in this case issued his decision on
September 13, 2001, the Commission did not receive the petition from John Richards
Construction ("Richards Construction") until October 30, 2001, approximately two weeks past
the statutory deadline.
John Richards, the mine owner, attempts to excuse this late filing by claiming that the
judge's decision was sent to him in Arizona, but that someone at his apartment complex there
signed for it, so he did not receive it until several days thereafter. Mot. at 2. Although at times
we have, in accordance with Rule 60(b)(1) of the Federal Rules of Civil Procedure, afforded a
party relief from a final order of the Commission on the basis of inadvertence or mistake,
Richards' excuse for this late filing does not meet these criteria.
Contrary to Richards' assertion that the decision was sent to him at an Arizona address,
the judge's decision shows that it was sent by certified mail to him at a post office box address in
Montana, the same address listed as Richards' contact address on the Proposed Assessment of
Civil Penalties. 23 FMSHRC I 045, 1069 (Sept. 200 I) (ALJ). In addition, I take notice of the
fact that the Commission's logbook of mailing by certified mail indicates that on September 13,
200 l, the day the decision was issued, a mailing was sent by certified mail to Richards at his
address in Montana. I also take notice of the fact that the certified mail receipt indicates that the
decision was sent to Richards' mailbox address in Montana.
Commission records thus decisively indicate that the judge's decision was mailed to
Richards in Montana. Other than his assertion that the decision was sent to Arizona, Richards
has submitted nothing to prove otherwise, and he has offered no theory - much less any evidence
- to indicate how the decision got to Arizona. His claim is completely inconsistent with the
Commission's documents, and he offered nothing to cause me to refrain from relying on the
Commission's records.
Moreover, Richards Construction has already availed itself of the opportunity to defend
its case before a judge. See Knock's Bldg. Supplies, 21FMSHRC483, 484 (May 1999) (request
for relief from final Commission decision denied when operator offered no explanation for
failure to timely submit a petition for discretionary review). Nothing it has submitted gives me
reason to believe I should disturb the finality of the judge's decision. See Duval Corp. v.

658

Donovan, 650 F.2d 1051 (9th Cir. 1981) (upholding Commission's denial of petition for
reconsideration of dismissal of petition for discretionary review received 31 days after issuance
of ALJ decision). Accordingly, I respectfully dissent.

.

j

659

Distribution
John Richards
John Richards Construction
Box 316
Seeley Lake, MT 59868
W. Christian Schumann, Esq.
Office of the Solicitor
U. S. Department of Labor
1100 Wilson Blvd., 22"d Floor West

Arlington, VA 22209-3939

660

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 23, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. WEST 2002-429-M
A.C. No. 02-00144-05577

PHELPS DODGE SIERRITA, INC.

BEFORE: Verheggen, Chainnan; Jordan and Beatty, Commissioners

ORDER

BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On July 1, 2002, the Commission received a request from
Phelps Dodge Sierrita, Inc. ("Phelps Dodge") filed by counsel to reopen a penalty assessment that
had become a final order of the Commission pursuant to section 105(a) of the Mine Act, 30
U.S.C. § 815(a). Under section l05(a) of the Mine Act, an operator has 30 days following
receipt of the Secretary of Labor's proposed penalty assessment within which to notify the
Secretary that it wishes to contest the proposed penalty. If the operator fails to notify the
Secretary, the proposed penalty assessment is deemed a final order of the Commission. Id.
Phelps Dodge asserts that it intended to contest the proposed penalty associated with
Citation No. 7949365, but that it did not submit a green card because it inadvertently paid the
assessment along with fourteen other assessments it intended to pay, which were proposed by the
Department of Labor's Mine Safety and Health Administration ("MSHA") at the same time.
Mot. at 2. Phelps Dodge asserts that it received Citation No. 7949365 on January 24, 2002, and
that it filed a Notice of Contest of that citation on February 22, 2002. Id. at 1. The contest was
assigned Docket No. WEST 2002-239-RM, and is currently on stay before Administrative Law
Judge August Cetti. Id. On May 10, 2002, MSHA issued proposed assessments of $1,327 for
fifteen citations, including $55 for Citation No. 7949365. Id. at 2. Phelps Dodge asserts that it
erroneously paid the proposed penalty for Citation No. 7949365 because of "an internal
661

misunderstanding and confusion over the status of the citations at issue." Id. Attached to Phelps
Dodge's request is the affidavit of Joe Mortimer, the safety and health manager for the Sierrita
Mine. Ex. A. Phelps Dodge requests reJiefunder Rule 60(b) of the Federal Rules of Civil
Procedure.
We have held that, in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final under section 105(a). Jim Walter Res., Inc., 15
FMSHRC 782, 786-89(May1993) ("JWR"); Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932
(Sept. 1994). We have also observed that default is a harsh remedy and that, if the defaulting
party can make a showing of adequate or good cause for the failure to timely respond, the case
may be reopened and appropriate proceedings on the merits pennitted. See Coal Prep. Servs.,
Inc., 17 FMSHRC 1529, 1530 (Sept. 1995). fu reopening final orders, the Commission has
found guidance in, and has applied "so far as practicable," Rule 60(b) of the Federal Rules of
. Civil Procedure. See 29 C.F.R. § 2700.1 (b) ("the Commission and its Judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. fu
accordance with Rule 60(b)(1 ), we previously have afforded a party relief from a final order of
the Commission on the basis of inadvertence or mistake. See Gen. Chem. Corp., 18 FMSHRC
704, 705 (May 1996); Kinross DeLamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996);
Stillwater Mining Co., 19 FMSHRC 1021, 1022-23 (June 1997).
The record reflects that Phelps Dodge intended to contest the penalty related to Citation
No. 7949365 and that, but for apparent confusion on the operator's part, it would have returned
the green card and contested the proposed penalty assessment. The most compelling indication
of Phelps Dodge's intention to contest this penalty is the notice of contest it filed concerning
Citation No. 7949365 in Docket No. WEST 2002-239-RM. fu addition, Phelps Dodge has
adequately supported its allegations in the affidavit of Mortimer. We find that Phelps Dodge has
provided a reasonable and well-supported explanation for its failure to contest the proposed
penalty, demonstrating "inadvertence" or "mistake" rinder Rule 60(b). We also note that the
Commission has granted a request to reopen where the operator contested a citation, but then
mistakenly paid the penalty associated with the citation. Doe Run Co., 21 FMSHRC 1183,
1184-85 (Nov. 1999). The Commission has also graoted an operator's motion to reopen where
the operator inadvertently paid the penalty assessment when the operator submitted documents
supporting its allegations. See Cyprus Emerald Res. Corp., 21 FMSHRC 592, 593-94 (June
1999).

662

Accordingly, in the interest of justice, we grant Phelps Dodge's request to reopen, reopen
the penalty assessment that became a final order, and remand to the Chief Administrative Law
Judge for further proceedings on the merits. The case shall proceed pursuant to the Mine Act and
the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Theodore F. Verheggen, Ch

663

Distribution
Laura E. Beverage, Esq.
Jackson & Kelly, PLLC
I 099 l 81h Street, Suite 2150
Denver, CO 80202
W. Christian Schumann, Esq.
Office of the Solicitor
U. S. Department of Labor
1100 Wilson Blvd., 22"d Floor West
Arlington, VA 22209-3939
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

664

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 23, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. PENN 2002-164-M
A.C. No. 36-00251-05501 B157
v.

Docket No. PENN 2002-165-M
A.C. No. 36-08599-05501 B157
J.P. DONMOYER, INC.

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners

ORDER

BY THE COMMISSION:
These matters arise under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). On July 10, 2002, the Commission received from J.P.
Donmoyer, Inc. ("Donmoyer") two motions filed by counsel to reopen penalty assessments that
had become final orders of the Commission pursuant to section l.05(a) of the Mine Act, 30
U.S .C. § 815(a). Under section 105(a) of the Mine Act, an operator has 30 days following
receipt of the Secretary of Labor's proposed penalty assessment within which to notify the
Secretary that it wishes to contest the proposed penalty. If the operator fails to notify the
Secretary, the proposed penalty assessment is deemed a final order of the Commission. Id.
As a threshold matter, in the interests ofjudicial economy, we hereby order the
consolidation of these two proceedings, Docket Nos. PENN 2002-164-M (A.C. No. 36-0025105501 B l 57) and PENN 2002-165-M (A.C. No. 36-08599-05501 Bl57). 29 C.F.R. § 2700.12
("The Commission ... may at any time, upon [its] own motion ... order the consolidation of
proceedings that involve similar issues."). The discussion below applies to both dockets.

In its motions, which are similar in all respects except the actual assessments at issue,
Donmoyer asserts that in early 2002, it received several proposed penalties from the Department
665

of Labor's Mine Safety and Health Administration ("MSHA"). Mot. at I. The operator contends
that its safety director, Ken Kunes, did not understand the procedures he needed to follow to
challenge penalties proposed by MSHA. Id. at 2. As a result, Kunes "returned the green card for
only one of the proposed penalties ... apparently under the mistaken impression that doing so
was sufficient to contest all of the penalties for all of the citations that were pending." Id.
Donmoyer attached to its motions a signed affidavit by James M. Kretz, the operator's controller.
Id. at Attach. A.
We have held that, in appropriate circumstances, we possess jurisdiction to reopen
uncontested assessments that have become final under section 105(a). Jim Walter Res., Inc., 15
·FMSHRC 782, 786-89 (May 1993) ("JWR"); Rocky Hollow Coal Co., 16 FMSHRC 1931, 1932
(Sept. 1994). We have also observed that default is a harsh remedy and that, if the defaulting
party can make a showing of adequate or good cause for the failure to timely respond, the case
may be reopened and appropriate proceedings on the merits permitted. See Coal Prep. Sen;s.,
Inc., 17 FMSHRC 1529, 1530 (Sept. 1995). In reopening final orders, the Commission has
found guidance in, and has applied "so far as practicable," Rule 60(b) of the Federal Rules of
Civil Procedure. See 29 C.F.R. § 2700.l(b) ("the Commission and its Judges shall be guided so
far as practicable by the Federal Rules of Civil Procedure"); JWR, 15 FMSHRC at 787. In
accordance with Rule 60(b)(1 ), we previously have afforded a party relief from a final order of
the Commission on the basis of inadvertence or mistake. See Gen. Chem. Corp., 18 FMSHRC
704, 705(May1996); Kinross DeLamar Mining Co., 18 FMSHRC 1590, 1591-92 (Sept. 1996);
Stillwater Mining Co., 19 FMSHRC 1021, 1022-23 (June 1997).
The record indicates that Donmoyer intended to contest the proposed penalty
assessments, but that it failed to do so in a timely manner due to internal processing errors that
resulted from unfamiliarity with Commission procedure. The affidavit attached to Donmoyer's
motions is sufficiently reliable and supports its allegations. Thus, Donmoyer's failure to timely
request hearings in these matters resulted from inadvertence or mistake. See, e.g., Leeco, Inc., 24
FMSHRC 338, 339-40 (Apr. 2002) (granting operator's request to reopen where operator alleged
its failure to timely request a hearing was due to internal processing error and operator's
assertions were supported by affidavit); Harriman Coal .Corp., 23 FMSHRC 153, 154-55 (Feb.
2001) (reopening case that went final due to operator's unfamiliarity with Commission procedure
and operator's assertions were supported by affidavit).

666

Accordingly, in the interest ofjustice, we grant both ofDonmoyer's motions to reopen,
reopen the penalty assessments that became final orders, and remand to the Chief Administrative
Law Judge for further proceedings on the merits. The case shall proceed pursuant to the Mine
Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Theodore F. Verheggen, Chairman

Robert H. Be~tty, Jr., Commissioner

667

Distribution
Mark N. Savit, Esq.
Willa B. Perlmutter, Es'q.
Patton Boggs, LLP
2550 M Street, N.W.
Washington, D .C. 20037
W. Christian Schwnann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22"d Floor West
Arlington, VA 22209-3939
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D .C. 20006

668

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 23, 2002
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket Nos. WEST 99-280-M
WEST 99-376-M

v.

WATKINS ENGINEERS &
CONSTRUCTORS

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners

DECISION
BY THE COMMISSION:
This civil penalty proceeding, arising under the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1994) ("Mine Act" or "Act"), involves an accident in which an
employee of Watkins Engineers and Constructors ("Watkins") sustained severe injuries when he
fell 70 feet while working at the Lyons Cement Plant (the "Plant"). The Department of Labor's
Mine Safety and Health Administration ("MSHA") charged Watkins with violating three
mandatory safety standards, and further alleged that the violations were significant and
substantial (''S&S"), and that two of the violations were due to Watkins' unwarrantable failure. 1
23 FMSHRC 81, 89, 93-94, 100 (Jan. 2001) (ALJ). Administrative Law Judge Richard W.
Manning upheld the Secretary of Labor's charges. Id. at 91-93,_98-102. He also rejected
Watkins' arguments that the Plant was not a mine within the meaning of section 3(h)(I) of the
Mine Act, 30 U.S.C. § 802(h)(l), and that section 3(h)(l) sets forth an unconstitutional
delegation of legislative power to the Secretary. 23 FMSHRC at 86-87. For the reasons below,

1

The S&S terminology is taken from section 104(d)(l) of the Act, which distinguishes as
more serious any violation that ''could significantly and substantially contribute to the cause and
effect of a ... mine safety or health hazard." 30 U.S.C. § 814(d)(l). The unwarrantable failure
terminology is also taken from section 104(d)(l), which establishes more severe sanctions for
any violation that is caused by "an unwarrantable failure of [an] operator to comply with ...
mandatory health or safety standards." Id.

669

we affinn the judge's jurisdictional and constitutional detenninations, his three violation
detenninations, his S&S determinations, and his two unwarrantable failure detenninations.
I.

Factual and Procedural Background
The Plant, which is located in Boulder County, Colorado, and owned by Southdown, Inc.,
produces portland cement.2 23 FMSHRC at 81. Portland cement is primarily composed of
limestone, shale, and quartz. Tr. 33-36. Limestone and shale are mined at a nearby quarry
owned by Southdown and transported to a primary crusher located at the quarry site. 23
FMSHRC at 81-82. Once crushed, the rock is carried on a two-mile conveyor belt to the Plant
where it is stockpiled. Id. at 82. Quartz is mined at a second nearby quarry and is transported by
truck to the primary crusher at the first quarry. Id. The crushed quartz is then transported to
stockpiles at the Plant via the conveyor belt. Id.
The stockpiled material at the Plant then goes through various operational steps in the
production of cement. Id. The material is crushed, ground into powder, and heated to 2,500
degrees Fahrenheit in a kiln where it undergoes a chemical reaction to form chunks of crystalized
cement known as "clinker." Id.; see n.2, supra. The clinker is ground into fine powder in a
finish mill. 23 FMSHRC at 82. The only waste created during cement production is large
amounts of carbon dioxide released from the limestone when it is heated in the kiln. Id.; Tr. 3940. The cement from the finish mill is drawn by vacuum into the "bag house" where it is
collected in large bags. 23 FMSHRC at 82; Tr. 29-30. The cement in the bags is then emptied
into hoppers and transported to storage silos for sale. Tr. 29-30.
The above description of the process is a simplification of a more complex process. 23
FMSHRC at 82. For example, other material, such as gypsum, is added and coarse material is
recirculated back through the process at several steps. Id. Most of the material that enters the
Plant is used in the finished product. Id.

In January 1999, Watkins, a construction contractor, was constructing a new bag house
building for Southdown at the Plant. Id. at 81. During construction, openings at the north and
south ends of the bag house building provided access to the large compartments inside the bag
house. Id. at 89-90, 94. Each opening was four- to five-feet wide and was about 70 feet above
the ground. Id. at 89. At the time of the accident, there were no railings or barriers at these
openings. Id. at 89-90. The two openings were connected by a breezeway that ran between the
2

Portland cement is "[a] calcium-aluminum silicate produced by fusing or clinkering
limestone and clay in a kiln so as to drive off carbon dioxide and produce an oxide glass [or
clinker]. The clinker is ground very fine and, when mixed with water, will recrystallize and set."
Am. Geological Institute, Dictionary ofMining, Mineral, and Related Terms 420 (2d ed. 1997)
("DMMRT').
670

two compartments inside the bag house. Id. The floor of the breezeway was the top of a heating
duct. Id.
Watkins accessed the opening on the north end of the bag house with the man-lift of a
subcontractor onsite, Mountain States Engineering ("Mountain States"). id. at 94. Prior to using
the man-lift to transport employees to the breezeway, Mountain States and Watkins agreed that
the long side of the man-lift basket would be positioned against the breezeway opening because
the breezeway opening was nearly three feet wider than the short end of the man-lift's basket. Id.
at 95-96.
On the day of the accident, January 21, 1999, Jeremy Boyette, a Watkins' employee, was
operating the man-lift, which was transporting another Watkins' employee, Jefferson B. Davis,
up to the north opening.3 Id. at 95. Davis testified that, for some reason, Boyette positioned the
short end of the basket against the opening. Id. at 96; Tr. I 02, 112-13. When the basket reached
the opening, Davis pulled himself on top of~e insulation panels that were in the basket.4 23
FMSHRC at 96. When he reached the top rail of the end of the basket next to the building,5 he
placed one foot on the middle rail and unhooked his safety line from the railing of the basket
because that was as far as the safety line would allow him to go. Id.; Tr. 112. Davis did not
attempt to re-tie the line because he was going to tie off on the structure of the bag house
building. 23 FMSHRC at 96; Tr. 139. Davis testified that, as he was sitting on the top rail with
one foot on the middle rail, he placed the other foot on the entrance to the breezeway. 23
FMSHRC at 96. His forward foot slipped and he fell backwards, hitting the left comer of the
basket, and causing him to fall through the three-foot gap on to the concrete pad below. Id.
Davis suffered serious injuries as a result of the accident and had to have one of his legs
amputated. Id. at 99.
Following the accident, MSHA Inspector Richard Laufenberg inspected the Plant. He
issued Citation No. 7923622 to Watkins, alleging that the unguarded openings constituted a fall
hazard, and that the violation was S&S and caused by unwarrantable failure. Id. at 89, 92. He
issued Order No. 7923625 to Watkins, alleging a failure "to ensure that a safe means of access
[to the breezeway] was provided and being used," and that the violation was S&S and
unwarrantable. Id. at 93-94. Finally, the inspector issued Citation No. 7923626 to Watkins,
alleging that Davis' safety line was not tied off when he transferred from the basket to the
breezeway, and that the violation was S&S and due to moderate negligence. Id. at 100.
3

Davis testified that a Mountain States employee operated the man-lift most of the time
and that Boyette operated it at other times. 23 FMSHRC at 95.
4

There were four insulation panels, each of which were about 22 inches wide, 48 inches
high, 4 inches thick, and weighed between 19 and 20 pounds. 23 FMSHRC at 95.
5

The basket contained a top and a middle rail. 23 FMSHRC at 95. Mountain States and
Watkins had agreed that the proper way to enter and exit the basket would be to lift the middle
rail and crawl under the top rail. Id.
671

Watkins contested the citations and order and also asserted that MSHA lacked the
jurisdiction to inspect the Plant. It further contended that the authority granted to the Secretary to
construe the term ..milling" in section 3(h)(l) of the Mine Act was an unconstitutional delegation
oflegislative power.
The judge rejected the operator's challenges. He determined that the Plant was within the
jurisdiction of the Mine Act and·that the authority granted to the Secretary was not an
unconstitutional delegation of authority. · Id. at 86-89. The judge affirmed the citations and order
issued to Watkins and their S&S designations. Id. at 91-92, 98-99, 101-02. He also affirmed the
unwarrantable designations for Citation No. 7923622 and Order No. 7923625, but determined
that the violation in Citation No. 7923626 was not due to the operator's negligence. Id. at 93,
I 00-01. The judge assessed a penalty of $2000 for Citation No. 7923622 as proposed by the
Secretary. Id. at 89, 93. However, he reduced the Secretary's proposed penalties for Order No.
7923625 from $50,000 to $40,000, and for Citation No. 7923626 from $35,000 to $500. Id. at
94, 100, l 02.
The Commission granted Watkins' petition for discretionary review challenging the
judge's jurisdictional and constitutional determinations, his three violation determinations, and
his two unwarrantable failure determinations.6

II.
Disposition
A.

Whether the Plant is Within MSHA's Jurisdiction Because it Engages in
"Milling''

Section 4 of the Mine Act provides, in part, that "[e]ach coal or other mine, the products
of which enter commerce, ... shall be subject to the provisions of this Act." 30 U.S.C. § 803.
Section 3(h)(l) of the Act defines a "coal or other mine" to include "facilities .. . used in ... the
milling of ... minerals." 30 U.S.C. § 802(h)(l ). Section 3(h)(l) further provides that, in
determining "what constitutes mineral milling for purposes of this Act, the Secretary shall give
due consideration to the convenience of administration resulting from the delegation to one
Assistant Secretary of all authority with respect to the health and safety of miners employed at
one physical establishment." Id. The term "milling" is not defined in the Act.
The first inquiry in statutory construction is "whether Congress has directly spoken to the
precise question at issue." Chevron US.A. Inc. v. Natural Res. Def Council, 467 U.S. 837, 842
(1984); Thunder Basin Coal Co., 18 FMSHRC 582, 584 (Apr. 1996). If a statute is clear and
unambiguous, effect must be given to its language. See Chevron, 467 U.S. at 842-43; accord

6

Watkins did not contest the judge's S&S determinations on review. Hence, because we
affirm the violations, we also automatically affirm the associated S&S determinations.
672

Local Union No. 1261, UMWA v. FMSHRC, 917 F.2d 42, 44 (D.C. Cir. 1990). However, when a
statute is ambiguous or silent on a point in question, a further analysis is required to determine
whether an agency's interpretation of the statute is a reasonable one. See Chevron, 467 U.S. at
843-44; Thunder Basin, 18 FMSHRC at 584 n.2; Keystone Coal Mining Corp., 16 FMSHRC 6,
13 (Jan. 1994). Deference is accorded to "an agency's interpretation of the statute it is charged
with administering when that interpretation is reasonable." Energy W Mining Co. v. FMSHRC,
40 F.3d 457, 460 (D.C. Cir. 1994) (citing Chevron, 467 U.S. at 844). The agency's interpretation
of the statute is entitled to affirmance as long as that interpretation is one of the permissible
interpretations the agency could have selected. See Joy Techs., Inc. v. Sec '.Y of Labor, 99 F.3d
991, 995 (10th Cir. 1996), cert. denied, 520 U.S. 1209 (1997) (citing Chevron, 467 U.S. at 843);
Thunder Basin Coal Co. v. FMSHRC, 56 F.3d 1275, 1277 (10th Cir. 1995).
The Supreme Court recently recognized that Chevron deference is appropriately applied
to an agency's interpretation of a statute when Congress delegated authority to the agency to
speak with the force of law when it addresses ambiguity or "fills in a space" in the statute and the
agency's interpretation claiming deference was promulgated in the exercise of that authority.
United States v. Mead Corp., 533 U.S. 218, 226-27, 229 (2001). Section 3(h)(l) contains an
express delegation of authority to the Secretary to determine what constitutes milling. See In re:
Kaiser Aluminum and Chem. Co., 214 F.3d 586, 591 (5th Cir. 2000) ("Congress expressly
delegated to the Secretary ... authority to determine what constitutes mineral milling") (internal
quotations omitted), cert. denied, 532 U.S. 919 (2001 ). Thus, Congress explicitly left a gap for
the Secretary to fill with respect to the definition of milling. Under Mead, 533 U.S. at 227, the
Secretary's interpretation of milling is entitled to acceptance if it is reasonable. See Chevron,
467 U.S. at 843-44; Thunder Basin, 18 FMSHRC at 584 n.2; Keystone Coal, 16 FMSHRC at 13.
The Secretary has determined that the term milling can apply to facilities like the cement
plant at issue here, which engage in the grinding and crushing of ore, even if the plant does not
separate waste from valuable material. Sec'y Br. at 21-24. Consistent with that view and noting
the administrative convenience that would be served, the Secretary in 1979 entered into an
interagency agreement (the "Agreement") with OSHA, section B(6) of which gave MSHA
jurisdiction over "alumina and cement plants." 44 Fed. Reg. 22827, 22827 (Apr. 17, 1979).
Watkins (W. Br. at 11), however, directs our attention to Appendix A of the Agreement,
wherein milling is defined as requiring the "separation of one or more valuable desired
constituents of the crude from the undesirable contaminants with which it is associated." 44 Fed.
Reg. at 22828. Watkins claims that this section restricts MSHA,s jurisdiction to only those
facilities which also engage in this separation process. W. Br. at 12-13. We note, however, that
section B(6) of the Agreement, does not place any restrictions on the kinds of cement plants that
fall within MSHA jurisdiction. 44 Fed. Reg. at 22827.
Moreover, the section upon which Watkins relies is not the only relevant definitional
provision. The appendix also refers to a list of"general definitions of milling processes for
which MSHA has authority to regulate subject to [Section B(6) of] the Agreement.,, Id. at 22829.

673

This "general definitions" section defines "milling" in terms of "one or more of' a list of
processes. Id. The list includes crushing, grinding, pulverizing, sizing, calcining, and kiln
treatment, all of which, according to the uncontested testimony of Steven Mossberg,
Southdown's safety and environmental compliance manager at the Plant, occur at the plant at
issue here. Id.; Tr. 21-29, 31, 38-39, 71, 73-76. We conclude that the Agreement, when read as
a whole supports MSHA's application of the term "milling" to cement plants regardless of
whether the facility engages in the separation of waste from valuable material. 7 See Donovan v.
Carolina Stalite Co., 734 F.2d 1547, 1548, 1552 (D.C. Cir. 1984) (stating that, although "not
dispositive," the Agreement could assist in resolving the jurisdictional question of whether the
Secretary;s application of the term "milling" to a slate gravel processing facility was
reasonable).8
The Secretary's interpretation of"milling" is consistent with the general usage of the term
within the mining industry and with ordinary usage. Within the industry, milling is defined as: ·
"The grinding or crushing of ore. The term may include the operation of removing valueless or
harmful constituents ... ,"while mill is defined as a "mineral treatment plant in which crushing,
wet grinding, and further treatment of ore is conducted." DMMRT at 344 (emphasis added); see
also Alcoa Alumina & Chems., L.L.C., 23 FMSHRC 911, 914 (Sept. 2001) (using DMMRTto
determine usage in mining industry). The ordinary meaning of"to mill" is "to crush or grind
(ore) in a mill," and the term "a mill" is defined as "a machine for crushing or comrninuting some
substance." Webster's Third New Int'/ Dictionary (Unabridged) 1434 (1993); see also
Nolichuckey Sand Co., 22 FMSHRC 1057, 1060 (Sept. 2000) ("Commission ... look[s] to the
ordinary meaning of terms not defined by statute"). These definitions are consistent with the
Secretary's interpretation that milling includes processes such as grinding and crushing, but that

7

Contrary to Watkins' assertion (W. Br. at 19-20), the Secretary provided a sufficient
explanation for her determination that cement plants fall under MSHAjurisdiction. In section
B(6) of the Agreement, the Secretary explained that cement plants are under MSHA jurisdiction
for "convenience of administration" considerations. 44 Fed. Reg. at 22827. In section B(5) of
the Agreement, she described various factors used to determine whether a facility is under
MSHAjurisdiction, including "Congress' intention that doubts be resolved in favor of inclusion
of a facility within the coverage of the Mine Act." Id.
8

Watkins contends that the "convenience of administration" clause in section 3(h)( 1)
was intended solely to alleviate the potential for overlapping jurisdiction at "one physical
establishment," and does not extend MSHA's authority.to plants where no mineral milling
occurs. W. Br. at 13-15; 30 U.S.C. § 802(h)(l). This argument fails for two reasons. First, in
Donovan, the D.C. Circuit, rejecting a similar argument, held that the "convenience of
administration" clause of section 3(h) (on which the Secretary relied in formulating the
Agreement) is a broader concept than the need to eliminate overlapping jurisdiction. 734 F.2d at
1553. Second, Watkins' argument assumes that no milling occurs at the Plant, a premise that we
reject. See infra at 7-8.
674

the separation of waste from valuable materials is not an essential component of milling.9 Sec'y
Br. at 21-23.
Dr. Baki Yarar, Watkins' expert witness, testified that milling requires a separation of
waste from valuable materials, but he admitted that people in the mining industry use other
definitions of milling "(a]ll of the time." Tr. 332, 340, 368-69. The judge correctly concluded
that Yarar's testimony related to a technical definition of milling that is not dispositive of the
scope of mineral milling under the Mine Act. 23 FMSHRC at 84. In enacting the Mine Act,
Congress did not impose upon the Secretary a technical definition of milling based on the
separation of valuable from valueless materials, nor in the Act's legislative history did it intimate
that such separation was critical to the determination that "milling" took place. Moreover,
Watkins' position, that a cement plant is outside of MSHA jurisdiction if it does not separate
waste from valuable materials, implies that, for jurisdictional purposes, the Secretary must
determine for each cement plant whether at some point in its operations it separates valuable
from waste materials. As the judge noted, under Watkins ' interpretation, whether a cement plant
comes under MSHA or OSHA jurisdiction could depend on the current purity of the limestone
entering the plant, presumably a variable factor at some plants. Id. at 86. Hence, administrative
convenience is served by including all cement plants under the jurisdiction ofMSHA. 30 U.S.C.
§ 802(h)(l) (stating that the Secretary should take "the convenience of administration" into
account when determining what constitutes milling).
Many processes at the Plant are commonly associated with the concept of milling and fall
squarely within the Secretary's interpretation of that term. Mossberg gave uncontested testimony
that the processes at the Plant include crushing (Tr. 21-22, 24, 31, 38, 71), grinding (Tr. 23, 25,
28-29, 73-74, 77-78), pulverizing (Tr. 23), sizing (Tr. 73), calcining (Tr. 39, 75), and kiln
treatment (Tr. 26-28, 71, 75-76). He also testified that the Plant's processes include a "raw mill,"
also called a "ball mill," 10 comprising a 25-foot long rotating cylinder in which raw materials are
ground and pulverized using steel balls. Tr. 23. He further testified that the Plant uses a 50-foot
long "finish mill" in which cement clinker and gypsum are ground using steel balls. Tr. 28-29.
He described the operations taking place in the finish mill as "fine milling." Tr. 38.
The legislative history of the Mine Act also supports the Secretary's interpretation of
"milling." Congress clearly intended that any jurisdictional doubts be resolved in favor of

9

We note that, although the Secretary did not challenge Watkins' assertion before the
judge or on review that waste is not separated from valuable components at the Plant, the judge
determined that waste in the form of carbon dioxide is released at the facility when the limestone
is heated in a kiln. 23 FMSHRC at 82. The record reveals that "out of every hundred tons of
limestone that [enters the Plant, only] 60 tons ... ends up in the cement," because of the release
of carbon dioxide from the limestone during heating in the kiln. Tr. 39-40.
10

The DMMRT definition of"mill" expressly encompasses separate components such as
a ball mill. DMMRT at 344.
675

coverage by the Mine Act. S. Rep. No. 95-181, at 14 (1977), reprinted in Senate Subcomm. on ·
Labor, Conun. on Human Res., Legislative History ofthe Federal Mine Safety and Health Act of
1977, at 602 (1978) ("Legis. Hist.") ("[I]t is the intent of this Committee that doubts be resolved
in favor of inclusion of a facility within the coverage of the Act.").

In addition; the Secretary has enforced her interpretation consistently. All cement plants
in the nation, including the plant at issue here, have been inspected by MSHA since the agency's
creation in 1978. 23 FMSHRC at 82, 87-88. Until the subject litigation, MSHA's jurisdiction
over the Plant has never been challenged. Id. at 88. Even the present jurisdictional challenge is
not being raised by Southdown, the owner and operator of the Plant, but by Watkins, a contractor
working at the facility. Id. at 81.
We find further support for the Secretary's interpretation in relevant precedent. In
Kaiser, the operator of the alumina plant claimed that its plant was not within MSHA's
jurisdiction because of operational differences between its plant and other alumina plants. 214
F.3d at 590-91. The operator maintained that the processes at its plant were predominantly
chemical, while ..milling" under the Mine Act refers to mechanical processes involving primarily
crushing and grinding. Id. at 591-92, quoting DMMRTat 344. The court determined, in light of
the explicit delegation of authority granted to the Secretary in section 3(h)( I) to define milling,
that the Secretary's definition of milling was reasonable. Id. at 592-93. The court reasoned, in
part, that the Mine Act does not exclude chemical processes, and that the Secretary's
interpretation was supported by definitions in the DMMRT and the Agreement. Id. at 592.
Thus, the Secretary's application of the term "milling" to cement plants is consistent with
both ordinary usage, as well as the general usage of the term within the mining industry. It is
also consistent with the legislative history of the Mine Act, the Secretary's past enforcement,
relevant precedent, and the Agreement. . Accordingly, we conclude that the Secretary's
interpretation is reasonable and entitled to deference.
For the foregoing reasons, we affirm the judge's determination that the Plant is a mill
within MSHA' s jurisdiction.
B.

Whether Delegation was Constitutional

We reject Watkins' assertion that Congress' grant of authority to the Secretary in section
3(h)(l) to construe milling was an unconstitutional delegation oflegislative power. W. Br. at 2226. The Constitution provides that "[a]ll Iegislative Powers herein granted shall be vested in a
Congress of the United States." U.S. Const., Art. I,§ 1. From this language, the Supreme Court
has derived the "nondelegation doctrine," which provides that "Congress may not
constitutionally delegate its legislative power to another branch of Government." ·Touby v.
United States, 500 U.S. 160, 165 (1991). In applying the nondelegation doctrine, however, the
Supreme Court has also recognized that, "[ s]o long as Congress shall lay down by legislative act
an intelligible principle to which the person or body authorized to exercise the delegated

676

authority is directed to conform, such legislative action is not a forbidden delegation of
legislative power." Mistretta v. United States, 488 U~S. 361, 372 (1989) (internal quotation
marks and citation omitted). Expanding on this principle, the Supreme Court recently stated that
it "almost never felt qualified to second-guess Congress regarding the permissible degree of
policy judgment that can be left to those executing ·o r applying the law." Whitman v. Am.
Trucld.ng Ass 'ns, Inc., 531 U.S. 457, 4 74-7 5 (2001) (internal quotation marks and citation
omitted) (holding that Clean Air Act provision requiring EPA to set air standards at levels
"requisite to protect the public health" was not an unconstitutional delegation of legislative
power).
Moreover, in the instant case we believe that the Mine Act places sufficient constraints on
the Secretary's authority to define the term "milling" so as to prevent an unconstitutional
delegation oflegislative power. First, in defining the term "milling," section 3(h)(l) requires the
Secretary to take into consideration "the convenience of administration resulting from the
delegation to one Assistant Secretary of all authority with respect to the health and safety of.
miners employed at one physical establishment." 30 U.S.C. § 802(h)(l). Second, section 3(h)(l)
expressly restricts the Secretary's interpretation of the term "milling" to the milling of minerals
extracted from their natural deposits. Third, the legislative history of the Mine Act indicates that
the Secretary must follow the principle that jurisdictional doubts be decided in favor of Mine Act
coverage. S. Rep. No. 95-181, at 14 (1977), reprinted in Legis. Hist. at 602; see Mistretta, 488
U.S. at 376 n. l 0 ("legislative history provides additional guidance" for agency to determine
limits of its delegated power). For the foregoing reasons, we affirm the judge's determination
that Congress' grant of authority to the Secretary to construe the word "milling" was not an
unconstitutional delegation of legislative power.
C.

Violations and Unwarrantable Failure
1.

Citation No. 7923622

Watkins asserts that the judge erred in determining that it violated section 56.11012, 11 and
that the violation was unwarrantable. W. Br. at 26. It maintains that, at the time of the accident,
the breezeway was not a travelway within the meaning of the standard. Id. at 27-28. Watkins
contends that the judge erred in his unwarrantability determination because the alleged violation
was not obvious and only lasted for two days prior to the accident. Id. at 29. The Secretary
responds that the judge properly determined that Watkins violated section 56.11012 and that the
violation was due to unwarrantable failure. Sec'y Br. at 29-30, 32-33.

11

30 C.F.R. § 56.11012 provides, in pertinent part, that "[o]penings above, below, or
near travelways through which persons or materials may fall shall be protected by railings,
barriers, or covers."
677

Substantial evidence12 supports the judge's determination that the breezeway was a
travelway under section 56.11012. The term "travelway" is defined as "a passage, walk or way
regularly used and designated for persons to go from one place to another." 30 C.F.R. § 56.2.
The record -indicates that the breezeway was the designated way for accessing the bag house area
because Watkins instructed employees to use it and, significantly, it was the only available route.
Tr. 95, 194, 197-98. Employees regularly used the breezeway several times a day for several
days prior to the accident. 23 FMSHRC at 90-91; Tr. 100, 195-97. We reject Watkins'
additional argument (W. Br. at 27-28) that the breezeway was not a travelway because the
permanent travelway had not yet been constructed. As the Secretary correctly noted (Sec'y Br. at
30-31 ), the fact that the permanent travelway was not yet available supports the proposition that
the breezeway was being used as a travelway. 13
In addition, substantial evidence supports the judge's conclusion that the openings were
unguarded and created a fall hazard. 23 FMSHRC at 89-91. It is undisputed that the openings
adjacent to the breezeway were not protected by railings, barriers, or other guards and that each
opening led immediately to a 70-foot drop. Id. at 89; Tr. 193. Employees also passed through
and near to the unguarded openings several times a day for several days prior to the accident. 23
FMSHRC at 92; Tr. 100, 195, 197. The inspector testified thatthere were tripping hazards on
the breezeway and that its surface could be slippery due to snow or rainfall. Tr. 195.
Accordingly, we affirm the judge's determination that Watkins violated section 56.11012.
Substantial evidence also supports the judge's unwarrantable failure determination. In
Emery Mining Corp., 9 FMSHRC 1997 (Dec. 1987), the Commission determined that
unwarrantable failure is aggravated conduct constituting more than ordinary negligence. Id. at
2001. The Commission has recognized that whether conduct is "aggravated" in the context of
unwarrantable failure is determined by looking at all the facts and circumstances of each case to
see if any aggravating factors exist, such as the length of time that the violation has existed, the
extent of the violative condition, whether the operator has been placed on notice that greater
efforts are necessary for compliance, the operator's efforts in abating the violative condition,
whether the violation is obvious or poses a high degree of danger, and the operator's knowledge
of the existence of the violation. See Consolidation Coal Co., 22 FMSHRC 340, 353 (Mar.

12

When reviewing an administrative law judge's factual determinations, the Commission
is bound by the terms of the Mine Act to apply the substantial evidence test. 30 U.S.C.
§ 823(d)(2)(A)(ii)(I). "Substantial evidence" means '"such relevant evidence as a reasonable
mind might accept as adequate to support [the judge's] conclusion."' Rochester & Pittsburgh
Coal Co., 11FMSHRC2159, 2163 (Nov. 1989) (quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)).
13

We are not persuaded by Watkins' assertion that, even if the breezeway were a
travelway, the railings or barriers were not required because the standard calls for railings that are
parallel rather than perpendicular to the travelway. W. Br. at 28. The standard sets forth no such
limitations. See 30 C.F.R. § 56.11012.
678

2000) ("Consof'); Cyprus Emerald Res. Corp., 20 FMSHRC 790, 813 (Aug. 1998), rev 'd on
other grounds, 195 F.3d 42 (D.C. Cir. 1999); Midwest Material Co., 19.FMSHRC 30, 34 (Jan.
1997); Mullins & Sons Coal Co., 16 FMSHRC 192, 195 (Feb. 1994); Peabody Coal Co., 14
FMSHRC 1258, 1261(Aug.1992); BethEnergy Mines, Inc. , 14 FMSHRC 1232, 1243-44 (Aug.
1992); Qufrzland Coals, Inc. , 10 FMSHRC 705, 709 (June 1988). All of the relevant facts and
circumstances of each case must be examined to determine if an actor's conduct is aggravated, or
whether mitigating circumstances exist. Consol, 22 FMSHRC at 353.
Substantial evidence supports the judge's finding that the violation was obvious. 23
FMSHRC at 93. The inspector testified that the cited condition was obvious because a number
of employees accessed the bag house several times through the unguarded openings. Tr. 196.
His testimony was collaborated by Davis who testified that he used the unguarded openings at
least eight times a day. Tr. l 00.
Because the openings were unguarded and led immediately to a 70-foot drop, the record
also supports the proposition that the openings posed a high degree of danger. We find
unconvincing Watkins' argument (W. Br. at 29) that the unguarded openings posed minimal
danger because, when positioned properly with its long side next to the bag house, the man-lift
basket completely covered the opening. As we have already stated, often the short end of the
basket was placed against the opening and it is undisputed that the short end was narrower than
the opening and left unprotected gaps there. Tr. 52, 108, 141, 263, 300. The judge credited the
inspector's testimony that Boyette and Donald Busbee, both hourly employees of Watkins, told
him that the short end of the basket was regularly placed next to the openings when employees
were accessing the breezeway. 23 FMSHRC at 98; Tr. 176, 179, 182. We do not find the lack of
evidentiary support that would form a basis for overturning the judge's credibility determination.
Cf Consolidation Coal Co., 11FMSHRC966, 974 (June 1989) (providing that the Commission
will not affirm credibility determinations if there is no evidence or dubious evidence to support
them). Furthermore, the practice of placing the short end of the basket next to the opening was
collaborated by Davis. 23 FMSHRC at 98; Tr. 101-03. Robert Bartholomew, Watkins'
construction superintendent, also testified that the short end of the man-lift basket was against the
opening when he arrived at the accident scene soon after the accident. 23 FMSHRC at 98; Tr. at
232-33, 245, 290.
As to the duration of the violation, we reject Watkins ' argument that the judge erred in
concluding that the violation was unwarrantable because the cited condition only lasted for two
days prior to the accident. In light of the degree of danger and obviousness of the violation, a
duration of two days demonstrates aggravated conduct. Cf Midwest Material, 19 FMSHRC at
32, 36 (finding unwarrantable failure for extremely unsafe violation that lasted only minutes).
Further, the operator had knowledge of the existence of the violation, because on the day of the
accident but prior to its occurrence, Bartholomew passed through the unguarded opening en route
to inspect the bag house worksite. Tr. 274, 285; see Cyprus Plateau Mining Corp., 16 FMSHRC
1604, 1608 (Aug. 1994) (affirming unwarrantable failure determination where operator was
aware of brake malfunction but failed to remedy problem). Accordingly, given the obviousness,

679

danger, duration ofthe·violation, and the operator's knowledge of the violation, we affirm the
judge's unwarrantable failure determination.
2.

Order No. 7923625

Watkins asserts that the judge erred in determining that it violated section 56.11001, 14 and
that the violatio.1). was unwarrantable. W. Br. at 30. It contends that it provided safe access to the
breezeway because it provided the man-lift and a safe procedure for using it, and it maintains that
it was unaware that employees were accessing the breezeway using the short end of the man-lift
basket. Id. at 30-32. Watkins asserts that the alleged violation was not unwarrantable because
the man-lift was only used for two days before the accident to access the breezeway and because
Davis knew the correct method for accessing the breezeway from the man-lift. Id. at 33. The
Secretary responds that the judge's determinations were correct. Sec'y Br. at 31-32.
The Commission has held that section 56.11001 comprises the dual requirements of
providing and maintaining safe access to working places. Lopke Quarries, Inc., 23 FMSHRC
705, 708 (July 2001). In Lopke, we explained that the term "maintained" in the standard
"incorporates an on-going responsibility on the part of the operator to ensure that [the] means of
safe access is utilized, as opposed to a purely passive approach in which an operator initially
provides safe access and then has absolutely no further obligation." Id.
Even if Watkins initially provided a safe means of accessing the breezeway, substantial
evidence supports the judge's determination that Watkins violated the standard by failing to
maintain safe access. As discussed above, we accept the inspector's credited testimony that the
short .end of the basket was regularly placed against the unguarded opening and that employees
had to climb over the top rail on the short end to enter the breezeway. 23 FMSHRC at 98; Tr.
179, 182. Davis also testified that the short end of the basket was regularly used to access the
opening. 23 FMSHRC at 98; Tr. 103. He testified that, although he knew how the basket should
have been positioned with respect to the breezeway opening, no one instructed him on how to get
in and out of the basket. Tr. 139-41, 145-46. In addition, Watkins does not contest that Boyette,
who operated the man-lift at the time of the accident, had not been instructed on how to operate
the man-lift to provide safe access to the breezeway. 23 FMSHRC at 95, 98; Ex. P-8 at 4-5. The
inspector also gave uncontested testimony that Watkins' general foreman, Jeffery Bochette,
stated that he never discussed with his employees the proper procedure for accessing the
breezeway via the man-lift. 23 FMSHRC at 94-95; Tr. 185.
We are also not persuaded by Watkins' argument that, because management did not know
that employees were using the short end of the man-lift basket, the judge erred in determining
that it violated section 56.llOOL W. Br. at 30-31. Watkins' alleged lack of knowledge is no
defense against the judge's violation determination because "[t]he Mine Act is a strict liability

14

30 C.F.R. § 56.11001 provides that "[s]afe means of access shall be provided and
maintained to all working places."
680

statute and an operator may be held liable for violations without regard to fault." Wyoming Fuel
Co., 16 FMSHRC 19, 21 (Jan. 1994). Watkins' assertion that it did not know that employees
were regularly using the short end of the basket actually supports the judge's finding that
Watkins failed to adequately maintain safe access because it shows that Watkins took inadequate
steps to determine whether the procedure for safe access was implemented. 23 FMSHRC at 99;
see Lopke, 23 FMSHRC at 708 (holding that section 56.1 1001 incorporates ongoing
responsibility to ensure safe access is maintained). Thus, we affirm the judge's determination
that Watkins violated section 56.11001.
The judge's unwarrantable failure determination is also supported by substantial
evidence. Watkins failed to instruct employees such as Davis and Boyette on the safe procedure
for accessing the breezeway and failed to follow up to ensure that employees were accessing the
breezeway in a safe manner. 23 FMSHRC at 100; Tr. 145-46, 185; Ex. P-8 at 4-5. As to the
extent of the violation, the inspector's credited testimony and Davis' collaborating testimony
support the judge's finding that employees frequently accessed the breezeway using the unsafe
short end of the basket. 23 FMSHRC at 98; Tr. 100, 179, 182, 196. Furthermore, the violation
posed a high degree of danger, given the 70-foot fall hazard (Tr. 189), such that Watkins should
have had a heightened sense of awareness that precautions were called for when accessing the
breezeway. The violation was also obvious because employees regularly accessed the breezeway
using the short end of the basket, and this position of the basket against the opening would have
been clearly visible. Tr. 100, 196. Given the danger and obviousness of the violation, the two
day duration of the violation demonstrates aggravated conduct. Accordingly, we aflirm the
judge's unwarrantable fai lure determination.
3.

Citation No. 7923626

Watkins disputes the judge's determination that it violated section 56.15005. 15 W. Br. at
33-35. It·asserts that the plain language of the standard requires employees to wear safety belts
and lines, but does not require that such belts and lines be used or "tied off." Id. at 33-34.
Watkins argues that it complied with the standard because Davis was wearing a safety belt and
line at the time of the accident. Id. The Secretary responds that the judge properly concluded
that Watkins violated section 56.15005. Sec' y Br. at 34. She contends that the standard requires
safety lines to be tied off and that this interpretation is supported by Commission case law and by
the language and purpose of the standard. Id. at 34-35.
The purpose of the Part 56 regulations is "the protection of life, the promotion of health
and safety, and the prevention of accidents." 30 C.F.R. § 56.1. Consistent with that purpose, the
Commission has interpreted section 56.15005 to require that safety lines not only be worn but be
worn in a safe and proper manner in the vicinity of a fall hazard. Mar-Land Indus. Contractor,

15

30 C.F.R. § 56. 15005 provides that "(s ]afety belts and lines shall be worn when
persons work where there is danger of falling; a second person shall tend the lifeline when bins,
tanks, or other dangerous areas are entered."
681

Inc., 14 FMSHRC 754, 757 (May 1992). Similarly, the Commission has previously recognized
with respect to 30 C.F.R. § 57.15-5 (1979), a regulation with wording almost identical to section
56.15005, that "[a]lthough a literal reading of the standard might suggest that compliance is
. achieved whenever a miner wears any kind of line in any manner, such an interpretation is
inconsistent with the [safety enhancing] purposes of the Part 57 regulations and this standard in
particular." Kerr-McGee Corp., 3 FMSHRC 2496, 2497 (Nov. 1981). In Kerr-McGee, the
Commission affirmed the judge's determination that the operator violated section 57.15-5 when a
miner, wearing a safety belt and line, suffered a. fatal fall because
his safety line was not properly
used. Id. at 2497-2500; see a/so Austin Power, Inc., 9 FMSHRC 2015, 2019-21(Dec.1987),
aff'd 861 F.2d 99 (5th Cir. 1988) (affirming violation of a similarly worded regulation where
three miners wearing safety belts and lines did not use their safety lines in the presence of a fall
hazard).
Moreover, an interpretation of s~ction 56. 15005 requiring that a safety belt or line be
used, in addition to being worn, in the presence of a fall hazard is consistent with a harmonious
reading of all portions of the sta~dard. See Morton Int '/, Inc., 18 FMSHRC 533, 536 (Apr. 1996)
(holding that regulations should be read as a whole). The second part of section 56.15005
requires that "a second person shall tend the .lifeline when bins, tanks, or other dangerous areas
are entered." As the Secretary notes (Sec'y Br. at 34-35), it does not make sense to require an
operator to assign a second person to tend the safety line if, as Watkins asserts, the employee
wearing the safety line does not have to use it.
We conclude that substantial evidence supports the judge's determination that Watkins
violated the standard. Watkins does not dispute (W. Br. at 7-8) that, although Davis was wearing
a safety belt and line immediately prior to the accident, he did .not tie off his safety line before
moving from the man-lift to the opening. Tr. 111. As discussed, the judge's determination that
the openings adjacent to the breezeway created a fall hazard finds substantial evidentiary support
in the record. 23 FMSHRC at 101; Tr. 189, 193, 195. Accordingly, we affirm the judge's
determination that Watkins violated section 56.15005.

III.
Conclusion
For the foregoing reasons, we affirm the judge's determinations that the Plant falls within
MSHA jurisdiction and that the authority granted to the Secretary by section 3(h)(1) to define
''milling" is not an unconstitutional delegation oflegislative power. We also affirm the judge's

682

determinations that Watkins committed S&S violations of sections 56.11001, 56.11012, and
56.15005, and that the violations of sections 56.11001and56.11012 were due to Watkins'
unwarrantable failure to comply with the standards.

Theodore F. Verheggen. Ch

/
Robert H. Beatty, Jr., Commissioner

683

Distribution
Carl B. Carruth, Esq.
Jason M. Bradley, Esq.
The McNair Law Finn, P.A.
P.O. Box 11390
Columbia, SC 29211
Jack Powasnik, Esq.
Office of the Solicitor
U.S. Department of Labor
J l 00 Wilson Blvd., 22"d Floor West
Arlington, VA 22209-3939
Administrative Law Judge Richard Manning
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
1244 Speer Blvd., Suite 280
Denver, CO 80204

684

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 24, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2002-110
A.C. No. 15-16011-03527

v.
HIGHLANDS MINING & PROCESSING
COMPANY, INC.

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners

ORDER
BY: Verheggen, Chairman; Beatty, Commissioner
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (1994) ("Mine Act"). Pursuant to a timely request for hearing filed by Highlands
Mining & Processing Company, Inc. ("Highlands"), on February 11, 2002, the Secretary of Labor
filed a petition for assessment of civil penalty against Highlands for alleged violations of the
Mine Act. On April .10, 2002, Chief Administrative Law Judge David F. Barbour issued an order
to Highlands directing the company to file an answer within 30 days or show good cause for
failing to do so. On June 3, 2002, noting that Highlands failed to comply with his April 10 order,
Judge Barbour issued an Order of Default, enteringjudgment in favor of the Secretary and
ordering Highlands to pay civil penalties in the sum of $1,871.

On July 8, 2002, the Commission received a request from Highlands to reopen the
penalty assessment. In its request, Highlands, apparently proceeding pro se, requests relief from
Judge Barbour's order, but offers no explanation for its failure to answer the Secretary's petition.
Mot. Instead, Highlands asserts that its "financial condition does not permit [it] to pay the
amount of the penalty at this time.'' Id.
The judge's jurisdiction over this case terminated when he issued his order of default on
June 3, 2002. 29 C.F.R. § 2700.69(b). Relief from a judge's decision may be sought by filing a
petition for discretionary review within 30 days of its issuance. 30 U.S.C. § 823(d)(2)(A)(I);
29 C.F.R. § 2700.70(a). If the Commission does not direct review within 40 days of a decision's
685

issuance, it becomes a final decision of the Commission. 30 U.S.C. § 823(d)(l). The
Commission has not directed review of the judge's order here, which became a final decision of
the Commission on July 15, 2002.
Relief from a final Commission judgment or order is available to a party under Rule
60(b)( 1) of the Federal Rules of Civil Procedure in circumstances such as mistake, inadvertence,
or excusable neglect. F. W. Contractors, Inc., 17 FMSHRC 247, 248 (Mar. 1995); see 29 C.F.R.
§ 2700.1 (b) (Federal Rules of Civil Pn?cedure apply "so far as practicable" in the absence of
applicable Commission rules). The Commission has also observed that default is a harsh remedy
and that, if the defaulting party can make a showing of adequate or good cause for the failure to
timely respond, the case may be reopened and appropriate proceedings on the merits permitted.
See Coal Prep. Servs., Inc., 17 FMSHRC 1529, 1530 (Sept. 1995).
Here, Highlands has provided no explanation for its failure to answer the Secretary's
petition for assessment of penalty. On the basis of the present record, we are thus unable to
evaluate the merits of Highlands' position. In the interest ofjustice, we remand the matter for
assignment to the Chief Administrative Law Judge to determine whether Highlands has met the
criteria for relief under Rule 60(b). See Aurora Materials, Ltd., 24 FMSHRC _ , slip op. at 1-2,
No. CENT 2002-223-M (July 10, 2002) (remanding to judge where operator offered no
explanation for failure to timely file request for hearing); Cantera Bravo Inc., 23 FMSHRC 809,
809-11(Aug.2001) (same); Bailey Sand & Gravel Co., 20 FMSHRC 946, 946-47 (Sept. 1998)
(same). If the judge determines that such relief is appropriate, this case shall proceed pursuant to
the Mine Act and the Commission's Procedural Rules, 29 C.F.R. Part 2700.

Theodore F. Verheggen, Chai

Robert H. Beatty, Jr., Commissioner

686

Chairman Jordan, dissenting:
I would deny the operator's request for relief from the Commission's final order.
Although under Fed. R. Civ. P. 60(b)(l) we may grant relief from a final order upon a sufficient
showing of mistake, inadvertence, or excusable neglect, F. W Contractors, Inc., 17 FMSHRC
247, 248 (Mar. 1995), Highlands has offered no explanation for its failure to timely file an
answer to the Secretary's petition for assessment of penalty or to the judge's show cause order.
This case is thus almost identical to CusicTntcking, Inc., 21 FMSHRC 701 ·(July1999), in which
the Commission denied the operator's request for relief from the final Commission decision
because it had offered no reason for its failure to respond to the petition for penalty assessment or
to the judge's show cause order. Id. at 702-03. We noted in Cusic that, as in the instant case,
"the judge's show cause order ... unambiguously and in plain language ordered (the operator] to
'send an Answer ... within 30 days or show good reason for [failing] to do so.'" Id. at 702 n.l
(citation omitted).
Given the complete lack of any explanation as to why this instruction was entirely
disregarded, I would deny the request for relief, and thus respectfully dissent.

687

Distribution
Charles Robert Stump, President
Highlands Mining & Processing Co., Inc.
P.O. Box 280
Whitesburg, KY 41858
Tommy D. Frizzell
Conference & Litigation Representative
U.S. Department of Labor, MSHA
H.C. 66, Box 1762
Barbourvi Ile, KY 40906
Chief Administrative Law Judge David Barbour
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

·~

688

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 25, 2002
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. KENT 2000-79

V.

LODESTAR ENERGY, INC.

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners 1

DECISION

BY: Verheggen, Chairman; Beatty, Commissioner ·
This is a contest proceeding in which Lodestar Energy, Inc. ("Lodestar") challenges a
citation issued by the Department of Labor's Mine Safety and Health Administration ("MSHA")
under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1994) ("Mine
Act" or ••Act"). At issue is whether Administrative Law Judge T. Todd Hodgdon correctly
determined that Lodestar violated 30 C.F.R. § 75.364(b)(l) when it failed to conduct a weekly
inspection of a longwall entry at its Baker Mine. 23 FMSHRC 229, 232 (Feb. 2001) (AU). For
the reasons that follow, we affirm in part and remand in part.

I.
Factual and Procedural Background
Lodestar owns and operates the Baker Mine, an underground coal mine in Webster
County, Kentucky. 23 FMSHRC at 230. Lodestar primarily uses a longwall mining unit to
extract coal. Id. Longwall mining extracts coal from blocks called "panels" that typically
1

Commissioner Riley participated in the consideration of this matter, but his term
expired before issuance of this decision. Pursuant to section l 13(c) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 823(c), this panel of three Commissioners has been
delegated to exercise the powers of the Commission.
689

measured 10,000 feet long by 1000 feet wide in the Baker Mine. Id. Mining began with the
development of entries around a panel using continuous miners, including a set of three entries
that ran the length of each side of the panel, three intake entries on the right and three tailgate
entries on the left. Id. As longwall mining progressed, continuous miners developed the intake
entries for the next adjacent paneJ. Id. When the longwall had extracted the first panel, its intake
entries became the tailgate entries of the next panel. Id.
Of the three intake entries involved in this proceeding, the No. 3 entry, which was closest
to the panel, served as a belt line entry and an alternate escapeway. Id. The No. 2 entry served as
the primary escapeway. Id. Together, the No. I and 2 entries carried intake air to the face where
it mixed with air coming across the face and eventually exited the mine. Id. The No. 1 entry was
a source of intake air for worked-out areas inby crosscut 74. ·rr. 24-25.
On October 26, 1999, MSHA ventilation specialist Robert Sims assisted in a quarterly
triple A inspection at the mine. 23 FMSHRC at 230. At that time, Lodestar was mining a
longwall panel designated "K" in the 11th East Gates section of the mine. Id. Intake air entered
the No. I and No. 2 entries from a common source at crosscut 10. Id. At that point, a portable
metal stopping, called a "Kennedy Stopping," partially blocked the No. I entry. Id. A portion of
the airflow continued down the No. I entry, but the larger portion of air was directed into the No.
2 entry. Id. From crosscut I 0 to crosscut 73, a distance of about 6615 feet, the No. I and 2
entries were separated by coal pillars and permanent stoppings. Id. Inspector Sims determined
that the No. 2 entry had been examined for hazardous conditions at least every seven days. Id.
However, Lodestar had not conducted weekly inspections of the No. 1 entry. Id. The potential
hazards that a physical examination could disclose included methane accumulations and potential
and actual roof falls. Id. at 231-32.
Sims issued a citation that charged Lodestar with violating 30 C.F.R. § 75.364(b)(l). Id.
at 230. The citation stated:
The# 1 entry (intake) of the 1 lth East Gates was not being
examined from crosscut 10 to crosscut 73 at the Baker Mine. At
least every 7 days, an examination for hazardous conditions shall
be made in at least one entry of each intake air course, in its
entirety, so that the entire air course is traveled.

Jt. Ex. 4. Section 75.364(b)(l) provides:
(b) Hazardous conditions. At least every 7 days, an examination
for hazardous conditions at the following locations shall be made
by a certified person designated by the operator:

(1) In at least one entry of each intake air course, in
its entirety, so that the entire air course is traveled.
690

30 C.F.R. § 75.364(b)(1). The ventilation regulations define "air course" as follows:
Air course. An entry or a set of entries separated from other entries
by stoppings, overcasts, other ventilation control devices, or by
solid blocks of coal or rock so that any mixing of air currents
between each is limited to leakage.
30 C.F.R. § 75.301. Although MSHA had performed prior quarterly inspections, it had not cited
Lodestar for failing to examine the No. 1 entry. 23 FMSHRC at 230; Tr. at 88-90.
Lodestar contested the Secretary's proposed penalty assessment, and a hearing was held.
Before the judge, Lodestar argued that the No. 1 and 2 entries constituted a set of entries and that,
by inspecting the No. 2 entry, it was complying with the regulation. 23 FMSHRC at 231. The
judge noted that the feature that distinguishes one entry (or set of entries) from another was that
the only mixing of air currents was by leakage, not by design. Id. The judge found that the two
entries were separated by stoppings and solid blocks of coal for over a mile and there was no
mixing of air except by leakage. Id. The judge rejected Lodestar's argument that, because
common air entered the two entries at crosscut 10 and became common air again at crosscut 73,
the entries were part of the same air course. Id. While the judge acknowledged the MSHA
inspector's testimony that only two blocked crosscuts would not create a separate air course, he
concluded that the operator had created separate air courses when it blocked 63 crosscuts. Id.
Finally, the judge noted the inspector's testimony concerning the hazards that could occur in the
No. 1 entry that an examination might detect, including methane accumulation and potential and
actual roof falls. Id. at 231-32. The judge concluded that Lodestar violated the regulation by not
examining the No. 1 entry. Id. at 232. In light ofMSHA's failure to cite Lodestar for failing to
examine the No. 1 entry during prior arid subsequent inspections, the judge considered Lodestar's
negljgence as low, and he assessed a civil penalty of$45. Id.

II.
Disposition
Lodestar argues that the judge's conclusion that the No.I and 2 entries are separate air
courses is legally erroneous. L. Br. at 5-6. Lodestar relies on the Commission's decision in
Mettiki Coal Corp., IO FMSHRC 1125 (Sept. 1988), in which two entries that were separated for
a distance of 2000 feet were found to be a single air course. Lodestar asserts that in this
proceeding the distance between crosscuts is no more a factor under the regulatory definition
than it was in Mettiki. L. Br. at 6-7. Lodestar further argues that section 75.301 is too vague
because it does not specifically state the distance by wruch entries must be separated. Id. at 7.
Lodestar maintains that the airflow between the No. 1 and 2 entries was not limited to leakage
and, therefore, they were not separate air courses within the plain language of the regulation. Id.
Finally, Lodestar asserts that it was not previously cited over the last 17 quarterly inspections,
demonstrating that a reasonably prudent person familiar with the mining industry and the

691

protective purposes of the standard would not have recognized the Secretary's proposed
interpretation of section 75.301. L. Reply Br. at 1-2.
The Secretary argues that substantial evidence supports the judge' s finding that the No. 1
entry is a separate air course within the meaning of section 75.301. S. Br. at 6. In support, the
Secretary states that it is undisputed that the No. 1 and 2 entries were separated by permanent
ventilation controls and solid coal for a distance of 1.25 miles, and one would have to conduct a
separate examination to detect hazardous conditions that could occur in each. Id. at 7. The
Secretary distinguishes the Mettiki decision on the grounds that, after the decision, she
promulgated a detailed definition of"air course" on which she relied in this proceeding. Id. at
7-8. The Secretary continues that the preamble to the final rule specifically stated that two air
courses were not considered to be the same if separated for more than 600 feet. Id. at 8. Finally,
the Secretary counters Lodestar's notice argument, asserting that a reasonably prudent person
familiar with the mining industry would recognize that the No. 1 and 2 entries were "separated"
within the meaning of section 75.301. Id. at 8-11 & n.6.
Where the language of a regulatory provision is clear, the terms of that provision must be
enforced as they are written unless the regulator clearly intended the words to have a different
meaning or unless such a meaning would lead to absurd results. See Dyer v. United States, 832
F.2d 1062, 1066{9th Cir. 1987); Utah Power & Light Co., 11FMSHRC1926, 1930 (Oct. 1989);
Consolidation Coal Co., 15 FMSHRC 1555, 1557 (Aug. 1993). If, however, a standard is
ambiguous, courts have.deferred to the Secretary' s reasonable interpretation of the regulation.
See Energy West Mining Co. v. FMSHRC, 40 F.3d 457, 463 (D.C. Cir. 1994); accord-Secy of
Labor v. Western Fuels-Utah, Inc., 900 F.2d 318, 321 (D.C. Cir. 1990) ("agency's interpretation
of its own regulation is 'of controlling weight unless it is plainly erroneous or inconsistent with
the regulation' " (quoting Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414 (1945)) (other
citations omitted). The Secretary's interpretation of her regulations is reasonable where it is
"logically consistent with the language of the regulation[s] and ... serves a permissible
regulatory function." General Elec. Co. v. EPA, 53 F.3d 1324, 1327 (D.C. Cir. 1995) (citations
omitted). The Commission's review, like the courts', involves an examination of whether the
Secretary's interpretation is reasonable. Energy West, 40 F.3d at 463 (citing Secy of Labor on
behalf ofBushnell v. Cannelton Indus., Inc., 867 F.2d 1432, 1435, 1439 (D.C. Cir. 1989)); see
also Consolidation Coal Co. , 14 FMSHRC 956, 969 (June 1992) (examining whether Secretary' s
interpretation was reasonable). Additionally, "a regulation must be interpreted so as to
harmonize with and further and not to conflict with the objective of the statute it implements."
Emery Mining Corp. v. Secy ofLabor, 744 F.2d 1411, 1414 (10th Cir. 1984) (citation omitted).
Section 75.364(b)(1) provides: "At least every 7 days, an examination for hazardous
conditions shall be made ... [i]n at least one entry of each intake air course, in its entirety ... ."
30 C.F.R. § 75.364(b)(l). Section 75.301 further defines "air course" as "[a]n entry or a set of
entries separated from other entries by stoppings, . . . or by solid blocks of coal or rock so that
any mixing of air currents between each is limited to leakage." 30 C.F.R. § 75.301. The No. 1
and 2 entries at issue here have a common source of air below crosscut 10, are separated by
692

stoppings between crosscuts 10 and 73, and mix into a single air course again above crosscut 73
before exiting the mine. The plain language of the regulations does not address the fact situation
here - whether entries with a common entry and exit can be separate air courses. Accordingly,
the regulation is ambiguous, and we must ascertain whether the Secretary's interpretation is
reasonable.
In analyzing the reasonableness of the Secretary's interpretation, we begin with an
analysis of the statutory provision that is the basis for the regulation. The Federal Coal Mine
Health and Safety Act of 1969 ("Coal Act") contained a predecessor provision at section 303(t),
30 U.S.C. § 863(f) (1976), which required weekly inspections of air cotrrses. The purpose
behind the provision was to "require[] a weekly examination of areas not normally examined
during the regular preshift and onshift examinations" in order to discover and correct conditions
posing a hazard to miners. H.R. Rep. No. 91-563, at 44 (1969), reprinted in Senate Subcomm.
on Labor, Comm. on Labor and Public Welfare, Part I, Legislative History ofthe Federal Coal
Mine Health and Safety Act of 1969, at 1074 (1975). Section 303(f) of the Coal Act was adopted
in the Mine Act without change. That section requires weekly examinations for hazardous
conditions in "at least one entry of each intake and return aircourse in its entirety." 30 U.S.C.
§ 863(f) (1994). The Secretary's regulation requiring weekly examination of air courses tracked
the statutory language. See 30 C.F.R. § 75.305 (1991).

Jn 1992, the Secretary issued revised standards governing underground coal mine
ventilation. 57 Fed. Re·g. 20868 (1992). The substance of the weekly inspection requirement
was largely unchanged (although renumbered). See id. at 20897-98 ("Paragraph (b)(l) requires
at least one entry of each intake air course to be examined weekly."). In the final rules, the
Secretary rejected a proposed rule that would have allowed, in certain circumstances, the use of
an atmospheric monitoring system ("AMS") in lieu of a weekly physical examination in return
air courses, because the AMS would not disclose all hazardous conditions which might be
discovered during a physical examination. Id. at 20869. Most significantly, the Secretary added
to the rules the definition of "air course," which is at issue in this proceeding. Id. at 20870.
The Secretary's interpretation that the No. 1 and 2 entries must be separately examined
for hazards is "logically consistent with the language of the regulations and ... serves a
permissible regulatory function." General Elec. Co. v. EPA, 53 F.3d at 1327. As the judge
correctly surmised, Lodestar's assertion that, because the entries have a common entry and exit,
they should be treated as one air cotrrse, taken to its logical conclusion, could lead to the absurd
result that only one entry in an entire mine would need to be examined. 23 FMSHRC at 231.
Hence, the Secretary's interpretation also furthers the safety purposes of the Mine Act that the
weekly examination requirement was drafted to enstrre. In light of the foregoing, we conclude
that the Secretary's interpretation is reasonable, and we agree with the judge that, under the

693

standards at issue, the No. 1 and 2 entries were separate and each had to be examined for
hazardous conditions. 2
We find unpersuasive Lodestar's contention that the Commission' s 1988 decision in
Mettiki, 10 FMSHRC 1125, is controlling. Although the Commission held there that the operator
did not violate the weekly inspection requirement then in effect, 30 C.F.R. § 75.305 (1986), when
it failed to separately inspect entries that were separated by a block of coal that was 300 feet wide
and 2000 feet long, the Commission limited its disposition to the record before it, stating: "We
are not defining for all purposes the meaning of 'aircourse' as used in section 75.305." Id. In
addition, the regulatory landscape changed significantly following Mettiki. Since the
Commission's decision in 1988, the Secretary revised her regulations in 1992 to include a
definition of"air course" which is at issue here. Thus, Mettiki is no longer applicable to the case
at bar.
Finally, Lodestar contends that the regulation is impermissibly vague and affords too
much discretion to inspectors. L. Br. at 7; L. Reply Br. at 1-2. In cases involving ambiguous
standards, the issue of whether the regulated party has received fair notice of the Secretary' s
interpretation of the regulation arises. Energy West Mining Co., 17 FMSHRC 1313, 1317-18
(Aug. 1995). Where the imposition of a civil penalty is at issue, considerations of due process
"prevent[] . .. deference [to an agency's interpretation] from validating the application of a
regulation that fails to give fair warning of the conduct it prohibits or requires." Gates & Fox Co.
v. Occupational Safety and Health Review Comm., 790 F.2d 154, 156 (D.C. Cir. 1986) (citations
omitted), An agency's interpretation may be permissible but nevertheless may fail to provide the
notice required to support imposition of a civil penalty. See General Elec. Co. v. EPA, 53 F.3d at
1333-34.
The appropriate test for notice is "whether a reasonably prudent person familiar with the
mining industry and the protective purposes of the standard would have recognized the specific
prohibition or requirement of the standard." Ideal Cement Co. , 12 FMSHRC 2409, 2416 (Nov.
1990). Here, Lodestar specifically contends that "a reasonably prudent person familiar with the
mining industry and the protective purposes of the standard, would not have recognized the
specific prohibition or requirement of the standard," because MSHA did not identify the entries
as separate air courses during the previous 17 inspections. L. Reply Br. at 1. In deciding whether
a party had adequate notice of regulatory requirements, a wide variety of factors are relevant,
including the text of a regulation, its placement in the overall regulatory scheme, its regulatory

2

Chairman Verheggen believes that, for the reasons set forth in his dissent in Cyprus
Cumberland Resources Corp., 21FMSHRC722, 737-38(July1999) (Comm'r Verheggen,
dissenting), the relevant question here is whether ' "we will accord special weight to the
Secretary's view of the [Mine] Act and the standards and regulations [she] adopts under them'"
(quoting Helen Mining Co., 1 FMSHRC 1796, 1801 (Nov. 1979)). Here, Chairman Verheggen
would accord special weight to the Secretary's interpretation of the regulations at issue because
of her expertise in the examination of ventilation air courses.
694

history, the consistency of the agency's enforcement, and whether MSHA has published notices
informing the regulated community with ascertainable certainty of its interpretation of the
standard in question. See Island Creek Coal Co., 20 FMSHRC 14, 24-25 (Jan. 1998); Morton
Int 'l, Inc., 18 FMSHRC 533, 539 (Apr. 1996); see also Diamond Roofing Co. v. Occupational
Safety and Health Review Comm., 528 F.2d 645, 649 (5th Cir. 1976); United States v. Hoechst
Celanese Corp., 128 F.3d 216, 224 (4th Cir. 1997).
Because here the judge failed to address whether the standards at issue provided Lodestar
with adequate notice, a remand is necessary for further analysis and fact finding. See
Mid-Continent Res., Inc., 16 FMSHRC 1218, 1222-23 (June 1994). It will be up to the judge to
weigh Lodestar's contentions as well as all other record evidence bearing on notice pursuant to
Commission precedent.3 See, e.g., 57 Fed. Reg. at 20870 (relevant preamble discussion); Tr.
52-54, 88-90. He shall also consider whether, based on the record as a whole, a reasonably
prudent person, familiar with the mining industry and the protective purpose of section
75.364(b)(l), would have recognized that weekly examinations of the No. I entry were necessary
to discover and remedy potential dangers to miners. See Ideal Cement, 12 FMSHRC at 2416.

3

One source of notice is the preamble to the revised regulations, but on remand the judge
must determine whether it was sufficiently clear to put the regulated community on notice of the
Secretary's interpretation. See Morton, 18 FMSHRC at 539 (rejecting confused regulatory
history and erroneous preamble as adequate notice). The Secretary cites the preamble for the
proposition that MSHA "does not consider air courses that are common only at each end to be
the same air course if the separation between the common openings is more than 600 feet." S. Br
at 8 (citing 57 Fed. Reg. at 20870).
At one point the preamble states that MSHA "does not consider air courses that are
common only at each end to be the same air course if the separation between the common
openings is more than 600 feet." 57 Fed. Reg. at 20870. However, the proposed rules had
included in the definition of"air course" additional language that stated in pertinent part, "two
adjacent entries ... with an open crosscut or crosscuts between them shall be considered separate
air courses if the distance between open crosscuts is greater than 300 feet in seam heights below
48 inches and 600 feet in seam heights of 48 inches or above." 53 Fed. Reg. 2382, 2413 (1988).
In the final rule the language was omitted from the definition, MSHA stating that it "has
reconsidered this issue and final rule does not include that part of the definition addressing
entries which are common at both ends." 57 Fed. Reg. at 20870.
695

m.
Conclusion
For the foregoing,reasons, we affirm the judge's conclusion that the Secretary's
interpretation of sections 75.364(b)(l) and 75.301 was reasonable and remand to the judge to
determine whether Lodestar had sufficient notice of the Secretary's interpretation.

Thee>dore F. Verheggen, Chai

Robert H. Beatty, Jr., Commissioner

696

Commissioner Jordan, dissenting:
I would affirm the judge based on the plain meaning of the regulation. The standard
defines "air course" as "(a]n entry or a set of entries separated from other entries by stoppings,
overcasts, other ventilation control devices, or by solid blocks of coal or rock so that any mixing
of air currents between each is limited to leakage." 30 C.F.R. § 75.301. I conclude that both the
No. 1 and the No. 2 entries constitute separate air courses under this definition, and are thus
subject to the inspection requirement at issue.
Focusing on the No. 1 and No. 2 entries from crosscut 10 to crosscut .73 (a distance of
about 6615 feet), 23 FMSHRC 229, 230 (Feb. 2001) (ALJ), it is undisputed that between these
two crosscuts the entries were separated by coal pillars and permanent stoppings. Id. at 231. For
over a mile, therefore, the only mixing of air between the two entries was due to leak.age, not
design. I recognize that the air ventilating the No·. I entry is air that has been split off at crosscµt
10 from a larger current of air, and that at crosscut 73 this No. 1 split of air once again becomes
part of a larger air current. In between these two crosscuts, however, the air flow in the No. 1
entry does not mix with other air currents. Consequently, between those crosscuts, the No. 1
entry constituted a separate air course. The fact that the air current used to ventilate the No. I
entry was initially split off from, and subsequently joined up with a larger air _current, does not
preclude application of30 C.F.R. § 75.301 to this split of air. If that were the case, then
arguably, as the judge pointed out, no entry in the mine would be considered a separate air
course.
Like my colleagues, I find Lodestar's reliance on Mettiki Coal Corp., IO FMSHRC 1125
(Sept. 1988), unpersuasive. Slip op. at 6. Although the Commission in Mettiki described the
regulation as ambiguous, that case preceded the 1992 regulatory revision which supplied a
definition of air course. Id.
Finally, because I find the language of the regulation plain, I would conclude that the
operator had adequate notice of its provisions. See Bluestone Coal Corp., 19 FMSHRC 1025,
I 031 (June 1997) (holding that adequate notice provided by unambiguous regulation).

dissent.

For the foregoing reasons, I would affirm the judge' s decision, and therefore respectfully
·

697

Distribution
Richard M. Joiner, Esq.
Mitchell, Joiner & Hardesty, PSC
11 3 E. Center Street
P.O. Box 659
Madisonville, KY 42431
Cheryl Blair-Kijewski, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22"d Floor West
Arlington, VA 22209-3939
Administrative Law Judge T. Todd Hodgdon
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

698

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 26, 2002

NATHAN B. HARVEY
Docket No. WEVA 2001-38-D

v.

MINGO LOGAN COAL COMPANY

BEFORE: Verheggen, Chairman; Jordan and Beatty, Commissioners

ORDER
BY: Verheggen, Chairman; Jordan, Commissioner
This discrimination proceeding arose under section 105(c)(2) of the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. § 815(c)(2). On June 24, 2002, the Commission received
from Nathan B. Harvey a request to reopen a decision issued by Administrative Law Judge T.
Todd Hodgdon on January 8, 2002. 24 FMSHRC 71(Jan.2002) (AU). In his decision, Judge
Hodgdon dismissed a discrimination complaint brought by Harvey against Mingo Logan Coal
Company ("Mingo") because he determined that Harvey had not engaged in protected activity
and had been discharged based solely on his poor work attitude. Id. at 73-80.
Harvey bases his request on unswom statements he contends he obtained from eight of
his co-workers after the decision was issued 1 and which Harvey alleges arc inconsistent with the
testimony of the operator's witnesses at hearing. Mot., Attachs. Mingo opposes Harvey's ·
request on the grounds that these statements are not new evidence and could have been obtained
with due diligence prior to the hearing. M. Mot. at 4-5.
The judge's jurisdiction in this matter terminated when his decision was issued on
January 8, 2002. 29 C.F.R. § 2700.69(b). Relief from a judge's decision may be sought by filing
a petition for discretionary review within 30 days of its issuance. 29 C.F.R. § 2700. 70(a). If the
Commission does not direct review within 40 days of a decision's issuance, it becomes a final
decision of the Commission. 30 U.S.C. § 823(d)(l ). Harvey's request was received by the

1

We note that one of these co-workers, Darren Hatfield, testified at the trial.

699

Commission's Office of Administrative Law Judge' s on June 24, 2002, several months past the
30-day deadline. Because the Commission did not direct review of the case sua sponte, the
decision became a final decision of the Commission on February 18, 2002.
Relief from a final Commission judgment is available to a party under Rule 60(b) of the
Federal Rules of Civil Procedure. F. W Contractors, Inc., 17 FMSHRC 247, 248 (Mar. 1995);
see 29 C.F.R. § 2700. l (b) (Federal Rules of Civil Procedure apply "so far as practicable" in the
absence of applicable Commission rules). Grounds for relief from a final judgment under Rule
60(b) include in pertinent part: "(2) newly discovered evidence which by due diligence could not
have been discovered in time to move for a new trial under Rule 59(b)." Fed. R. Civ. P.
60(b)(2).
We conclude that Harvey has failed to allege sufficient grounds to reopen the proceedings
under Rule 60(b)(2). All of the information contained in the signed statements attached to
Harvey's request pertain to whether he had a bad work attitude. None of the information in the
statements directly counters the judge's initial finding that Harvey did not engage in protected
activity. Thus, the information in the statements would not have changed the judge' s
determination that no discrimination occurred. 12 James Wm. Moore et al. , Moore's Federal
Practice if 60.42[9] (3d ed. 1997) ("movant must show [for Rule 60(b)(2) relief] that the evidence
was ' of such magnitude that the production of it earlier would have been likely to change the
disposition of the case."') (quoting Coastal Transfer Co. v. Toyota Motor Sales, US.A., 833 F.2d
208, 211-12 (9th Cir. 1987)). Moreover, the statements simply raise issues tangential to the
operator's affirmative defense, and do not even bring into question most of the evidence on
which the judge based his finding that Harvey was fired because of his poor attitude.
24 FMSHRC at 77-80. In sum, even if the statements Harvey submitted were true and served to
refute the operator's witnesses on this one discrete point, the judge's finding that Harvey was not
discharged for engaging in protected activity would still stand.
Our dissenting colleague would remand this case because he believes the unswom
statements submitted by Harvey may constitute evidence of perjury, warranting the reopening of
the proceedings under Rule 60(b)(3). Slip op. at 4-5. The dissent acknowledges, however, that
this type of claim merits relief"only when it is also shown that the perjury at trial somehow
prevented the innocent party from fully and fairly presenting his or her case." Id. at 4 (citations
omitted). The statements obtained by Harvey contradict company testimony that Harvey' s
co-employees did not want to work with him. That testimony, however, related only to a
tangential point in the operator's evidence regarding Harvey's poor work attitude. Notably, the
judge found that, in addition to testimony that miners did not want to work with Harvey, the
record was "replete with evidence ... of Harvey refusing to speak to supervisors, even going so
far as not acknowledging receipt of work assignments, of his failing to check back with
supervisors to find out his next assignment after completing one, of supervisors having to check
up on him to make sure he was doing his job and of his otherwise uncooperative attitude."
24 FMSHRC at 78. Thus, the alleged perjury in no way thwarted Harvey's presentation of his
case, nor does it undermine the central underpinnings of the operator's defense. See Metlyn
Realty Corp. v. Esmark, Inc., 763 F.2d 826, 832 (7th Cir. 1985) (an adverse party' s fraud or

700

subornation of perjury permits relatively free reopening of the judgment when the perjury goes to
the heart of the issue).

In Merlyn, the Seventh Circuit noted the importance of"protect[ing] the finality of
judgments against efforts to turn the vicissitudes of litigation into grounds for more litigation
still." Id. The Commission adopted this principle in Wadding v. Tunnelton Mining Co.,
8 FMSHRC 1142 (Aug. 1986), cited by our colleague, when it denied a Rule 60(b)(3) motion
alleging perjured testimony and other deception during trial as ..merely attempts to relitigate
evidentiary matters and assertions ruled upon by the judge." Id. at 1143. See also 11 Charles
Alan Wright et al., Federal Practice and Procedure,§ 2860 at 314 (2d ed. 1995) (Rule 60(b)(3)
motion will be denied if it is merely an attempt to relitigate a case).
Accordingly, Harvey's request to reopen these proceedings is denied. ·

Theodore F. Verheggen, Chairman

701

Commissioner Beatty, dissenting:
While I agree with my colleagues that Harvey's request to reopen these proceedings fails
to allege sufficient grounds to reopen under Rule 60(b)(2), that is not the only provision of Rule
60(b) relevant to Harvey's allegations: Grounds for relief from a final judgment.under Rule 60(b)
also include "(3) fraud ... , misrepresentation, or other misconduct of an adverse party." Fed. R.
Civ. P. 60(b)(3).
Review of the signed statements accompanying Harvey's request discloses information
that contradicts some of the testimony given by the operator's witnesses during the hearing. For
example, maintenance foreman Robert Tillery and maintenance superintendent Gary Griffith
both testified that electrician Kelly Dingess told them that he did not want to work with Harvey.
Tr. Vol. I 297, 345-46. Maintenance foreman John Morgan also testified that Harvey's
co-workers Don Tharp, Ronnie Mullins, and Dave V anMeter informed him that they did not
want to work with Harvey. Tr. Vol. I 249. The judge relied on this hearsay testimony in
determining that Harvey was not discharged for any protected activity. 24 FMSHRC at 78, 80.
However, in their signed statements attached to Harvey's request, Dingess, Tharp, Mullins, and
V anMeter state that they never made these statements to management. H. Mot., Attachs.
A demonstration of perjured testimony can be grounds for relief under Rule 60(b)(3). See
Harre v. A.H. Robins, 750 F.2d 1501, 1504-05 (11th Cir. 1985)(holding that perjury can
constitute fraud under Rule 60(b)(3)). The Commission has noted that fraudulent conduct under
Rule 60(b)(3) must be proven by clear and convincing evidence. Secretary ofLabor on behalf of
Pena v. Eisenman Chem. Co., 11 FMSHRC 2166, 2167-68 (Nov. 1989) (denying miner's request
for relief because it failed to provide "clear and convincing evidence" of fraud or misconduct
where miner alleged that operator defrauded him in the settlement of his discrimination suit);
Wadding v. Tunnelton Mining Co., 8 FMSHRC 1142, 1143 (Aug. 1986) (finding that miner
failed pursuant to Rule 60(b)(3) to provide "clear and convincing evidence" of operator's alleged
fraud during hearing). Further, "when the claim of perjury at trial is raised under Rule 60(b)(3),
relief is granted only when it is also shown that the perjury at trial somehow prevented the
innocent party from fully and fairly presenting his o.r her case." 12 James Wm. Moore et al.,
Moore's Federal Practice if 60.43[l][c] (3d ed. 1997) ("Moore's"); see also Wadding, 8
FMSHRC at 1143 (')novant under Rule 60(b)(3) must establish that wrongdoing prevented
moving party from fully and fairly presenting his case."). Under Rule 60(b)(3), "the moving
party does not have to prove that he or she would prevail in a retrial in order to secure relief from
judgment on the basis of fraud of an adverse party." Moore's at if 60.43[1][d]; see also Lonsford
v. Seefeldt, 47 F.3d 893, 897 (7th Cir. 1995) ("A determination of whether the alleged
misrepresentation altered the result of the case is unnecessary because Rule 60(b)(3) protects the
fairness of the proceedings, not necessarily the correctness of the verdict.").

If the signed statements Harvey has submitted are accurate, they may constitute evidence
of perjury which under Rule 60(b)(3) would warrant reopening these proceedings. On the basis
of the present record, however, I am unable to evaluate whether the proceedings should be
reopened under Rule 60(b)(3). Instead, the judge who presided at the hearing and heard the
702

, .

witnesses is in the best position to determine whether the proceedings should be reopened.
Accordingly, in the interests of justice, I would vacate the judge's decision and remand the matter
to him for the limited purpose of reviewing the statements in the context of the testimony
previously presented by Mingo Logan's witnesses.' After that, the judge would be able to
determine whether sufficient grounds exist to fully reopen the proceedings under Rule 60(b)(3 ).

Robert H. Beatty, Jr., Commissioner

Distribution

1

The majority correctly points out that the judge found a number of reasons other than
the opinions of Harvey's co-workers for his dismissal by the company. Slip op. at 2. What my
colleagues fail to acknowledge, however, is that these findings were all predicated on the judge's
crediting of the company's witnesses, whose overall veracity may be called into question by the
statements of the co-workers. See 24 FMSHRC at 77-80. Given that the judge, and not the
Commission, is in the best position to determine witness credibility in light of the statements,
remand is called for here. See In re: Contests ofRespirable Dust Sample Alteration Citations, 17
FMSHRC 1819, 1878 (Nov. 1995) (quoting Ona Corp. v. NLRB, 729 F.2d 713, 719 (I Ith Cir.
1984)), aff'd sub nom. Secretary of Labor v. Keystone Coal Mining Corp., 151 F.3d 1096 (D.C.
Cir. 1998).
703

Nathan B. Harvey
P. 0 . Box 14
Man, WV 25635
Mark E. Heath, Esq.
Heenan, Althen & Roles, LLP
BB & T Square
300 Summers St., Suite 1380
P.O. Box 2549
Charleston, WV 25329
Administrative Law Judge T. Todd Hodgdon
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
5203 Leesburg Pike, Suite I 000
Falls Church, VA 22041

704

ADMINISTRATIVE LAW JUDGE DEOSIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF AOMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 5, 2002
FREEMAN lfl\jlTED COAL COMPANY,

CONTEST PROCEEDINGS
Docket No. LAKE 2000-102-R
Citation No. 7584882; 6122/2000

Contestant

Docket No. LAKE 2000- 103-R
Citation No. 7584883; 6/22/2000

v.

Docket No. LAKE 2000-104-R
Citation No. 7584884; 6/22/2000
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION, (MSHA),
Respondent

Docket No. LAKE 2000-105-R
Citation No. 7584885; 6122/2000
Crown II Mine
Mine ID 11 ~02236

DECISION
Before:

Judge Melick

On June 24, 2002, a Commission majority remanded these Contest Proceedings for a civil
penalty assessment. However these cases were.fil ed with this Commission pursuant to Section
105(d) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq., (1994), the
"Act," to challenge only the validity of the four "Section 104(a)" citations at bar. No civil
penalty has been sought in these contest cases and the Secretary of Labor has not, to date, filed
any petition or other pleading seeking any civil penalty for the violations charged in these
citations. Under the circumstances, this Commission is without jurisdiction in these contest
cases to assess a civil penalty.

Accordingly, the Commission majority' s decision on June 24, 2002, effectively
dismissing these Contest Proceedings, must be considered the final disposition of these
proceedings.

Gary
Administrative Law Judge
705

Distribution: (Certified Mail)
TimothyM. Biddle, Esq., Edward Green, Esq., Crowell & Moring, LLP, 1001 Pennsylvania
Ave., N.W., Washington, D.C. 20004
Sheila Cronan,'Esq., & James Crawford, Esq., Office of the Solicitor, U.S. Department of Labor,
4015 Wilson Blvd., Suite 400, Arlington, VA 22203
\mca

706

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 Skyline, Suite 1000
5203 Leesburg Pike
Falls Church, Virginia 22041

July I 0, 2002
CANNELTON lNDUSTRIBS, INC.,
Contestant

CONTEST PROCEEDINGS
Docket No. WEVA 2002-111-R
Citation No. 7191145; 5/ 15/2002

v.
Docket No. WEVA 2002-112-R
Citation No. 7191146; 5/15/2002
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Respondent

Shadrick Mine
Mine ID 46-08159

DECISION
Appearances: David J. Hardy, Esq., Heenan, Althen and Roles, LLP, Charleston, West Virginia,
for Contestant;
M. YusufM. Mohamed, Esq., Office of the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for Respondent.
Before:

Judge Hodgdon

These consolidated cases are before me on Notices of Contest brought by Cannelton
Industries, Inc., against the Secretary of Labor, acting through her Mine Safety and Health
Administration (MSHA), pursuant to section 105 of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 815. The company contests Citation Nos. 7191145 and 7191146, which allege
violations of the Secretary's mandatory health and safety standards. A hearing was held in
Charleston, West Virginia, on June 12, 2002. For the reasons set forth below, I vacate Citation
No. 7191145 and affirm Citation No. 7191146.

Backeround
Cannelton Industries, Inc., operates the Shadrick Mine, an underground coal mine, in
Kanawha County, West Virginia. 1 On May 3, 2002, the mine was idled and put into nonproducing status because it was unable to sell its coal and its stockpiles were growing too large.
All, or most, of the miners were laid off

1

The mine is also referred to as the "Stockton" mine in the testimony. {Tr. 34.)
707

Since the mine is still capable of producing coal, the company plans to reactivate it in the
event that coal sales improve. To be able to do this it is necessary to keep the pumps running or
the mine will flood. Consequently, beginning on May 6 or 7, the company started having
certified personnel, mostly management employees, go into the mine on each shift to check the
pumps. For example, on May 15 Jeff Styers, an Clectrician, was assigned to go underground with
Dan Baker, a foreman, to check "pemissibility," maintain the pumps and test the circuit breakers
on the transformers to make sure that they were properly ground faulted.
On May 15, MSHA Inspector Gilbert L. Young-went to the mine to investigate a
complaint that the mine was not conducting required weekly examinations. After talking to
Styers, Jimmy Nottingham, a company safety e~gilleer, and Baker, and examining the company's
preshift and on-shift examination books, Young issued two citations.
The first citation alleges a violation of section 75.360(a)(l) of the Secretary's regulations,
30 C.F.R. § 75.360(a)(l), because: "A pre-shift examination within 3 hours preceding the
beginning of an 8 hour intervals [sic] was not conducted by a certified person during which a
person was schedule [sic] to work or travel underground." (Govt. Ex. 1.) The second citation
charges a violation of section 76.364(b), 30 C.F.R. § 75.364(b), in that: "An examination every 7
days for hazardous condition [sic] has not been conducted since 5-03-2002 as recorded in the
approved recorded [sic] book, miners have been working during this period of time." (Govt. Ex.
2.)
Cannelton contested the citations and requested an expedited hearing on the matter.
Cannelton contends that section 75.360(a)(2), 30 C.F.R. § 75.360(a)(2), the "pumpers
exception," is applicable in its case and that the company is complying with it. With regard to
the weekly examination, it believes that it does not have to conduct one because its employees
are not "working" in the mine, they are "patrolling." On the other hand, it is the Secretary's
position that the "pumpers exception" does not apply in this case, or if it does, that the company
has not met the conditions for it to be pertinent. The Secretary also contends that Cannelton's
employees are "working" in the mine.
Findini:s of Fact and Conclusions of I.aw

Citation No. 7191145
Section 75.360(a) requires that:
(1) Except as provided in paragraph (a)(2) of this section, a
certified person designated by the operator must make a preshift
examination within 3 hours preceding the beginning of any 8-hour
interval during which any person is scheduled to work or travel
underground. No person other than certified examiners may enter
or remain in any underground area unless a preshift examination

708

has been completed for the established 8-hour interval. The
operator must establish 8-holir intervals of time subject to the
required preshift examinations.
(2) Preshift examinations of areas where pumpers are
scheduled to work or travel shall not be required prior to the
pumper entering the area~.if the p~mper is a certified person and
the pumper conducts an examinatir.n for hazardous conditions,
tests for methane and oxygen defiqiency and detennines if the air is
moving in its proper direction in tlle area where the pumper works
or travels. The examination of the area must be completed before
the pumper performs any other work. A record of all hazardous
conditions found by the pumper shall be made and retained in
accordance with§ 75.363.
The operator sends a certified pumper into the mine on all three shifts. According to the
company, the pumper' s main function is to maintain the pumps so the mine does not flood.
MSHA's position is that a preshift examination must be performed before the pumper can go into
the mine. Cannelton argues that section 75.360(a)(2) permits the pumper to conduct an
examination for hazardous conditions, test for methane and oxygen deficiency and determine if
the air is moving in the proper direction as he goes into the mine because that is the area in which
he is working or traveling, and no one else is going into the mine. While it is a close question, I
find that the "pumpers exception" is applicable to this situation and, thus, the company is not in
violation of the regulation.
Section 75.360(a)(2) did not exist until the rule was amended in March 1996. In adopting
the change, MSHA stated, in the preamble to the regulation, that: "This standard recognizes that
pumpers travel to remote areas of the mine to check on.water levels and the status of pumps,
making regular preshift-examinations impractical." Section 75.360 Preshift Examination, 61
Fed. Reg. 9790, 9792 (Mar. 11, 1996). It went on to state:
Under a previous standard replaced in 1992, persons such as
pumpers, who were required to enter idle or abandoned areas on a
regular basis in the performance of their duties, and who were
trained and qualified, were authorized to make examinations for
methane, oxygen deficiency and other dangerous conditions for
themselves. Under the final rule, either a preshift examination
must be made in accordance with paragraph (a)(l) before a pumper
enters an area, or certified pumpers must conduct an examination
under paragraph (a)(2).

Id. (emphasis added).

709

In this case, where the whole mine has been idled, and the pumper is the only one going
into the mine, he will be examining the area where he travels and works. As MSHA indicated
when the rule was promulgated, in such a situation either type of examination is satisfactory.
Furthermore, from a practical standpoint, it makes little sense to double the exposure to possible
hazards in the mine, by requiring another examiner to preshift those areas where the pumper is
going to travel and work. See Rawl Sales & Processing Co., 23 FMSHRC 463, 471 (May 2001)
(Commissioner Verheggen, concurring).
Counsel for the Secretary and the inspectors who testified expressed concern that all of
the records resulting from a preshift examination, such as the locations of air and methane
measurements and the results of methane tests, would not be logged by the pumper. However,
MSHA rejected the same concern when it adopted the rule by stating that: "In the case of the
pumper-examined area, the records required under paragraph (a)(2) will assure that mine
management is made aware of any condition which results in a hazardous condition and will
facilitate corrective action being taken." 61 Fed. Reg. at 9792.

In a case such as this, where the mine has been idled and the·onlyperson entering the
mine is examining the places he travels as he goes in, and the places he works, as he gets to them,
it is apparent that the "pumpers exception," as described by MSHA when it enacted the rule,
provides the safeguards that a preshift examination would provide. 2 Accordingly, the citation
will be vacated.
Citation No. 7191146
There is no similar exception to the required weekly examination for hazardous
conditions. Section 75.364(b) requires that: "At least every 7 days, an examination for hazardous
conditions ... shall be made by a certified person designated by the operator ...." Nevertheless,
the company argues that this examination need not be made based on an excerpt from an MSHA
training manual, concerning section 75.364(f), 30 C.F.R. § 75.364(f), which states that, "the
entrance of examiners or other certified persons, into the mine for the purpose of examination or
patrol does not require a weekly examination." (Cont. Ex. 3.) This document was faxed by
Inspector Jerry Richards, to Jack Hatfield, Cannelton's Safety Manager, as a result of questions
by mine management concerning what examinations had to be performed at the idled mine. (Tr.
311.) The Respondent reads more into this language than it says.
Section 75.364(f)(l), 30 C.F.R. § 75.364(f)(l), provides that: "The weekly examination is
not required during any 7 day period in which no one enters any underground area of the mine."
Since someone is entering the mine three times a day during the workweek, this section clearly
does not apply in this case. Section 75.364(f)(2), 30 C.F.R. § 75.364(f)(2), states that: "Except
for certified persons required to make examinations, no one shall enter any underground area of

2

The mine is keeping records of the pumper's examinations as required by section
75.363(b), 30 C.F.R. § 75.363(b). (Tr. 373-74, 437, 38.)
710

the mine if a weekly examination has not been completed within the previous 7 days." Thus, it is
apparent that, if a weekly examination has not been performed, the only person who can go into
the mine is the person who is performing the examination. The company does not contend that
that is what they are doing.
Instead, the operator claims that they are "patrolling." The term "patrol" does not appear
in the regulation. Since it is not in the regulation and is not further defined in the training
excerpt, it is not clear exactly what "patrol" was intended to convey. While there are several
definitions in the dictionary, the only one that appears pertinent to this situation is to "make .
routine observations of for purposes of defense or protection." Webster's Third New
International Dictionary 1656 ( 1993 ). Consequently, I find that "patrol" refers to making routine
observations of the mine for the purposes of protecting it, in this case, from flooding.
I further find that Cannelton was doing more than making routine observations. It is clear
that pumps were being turned on or off, pumps were being moved on occasion and electrical
examinations were being performed on the power centers which powered the pumps. While this
may not seem to be much, it is significant. Any one of those activities could precipitate a
dangerous situation, a spark, a shock or a methane explosion, just to name a few possibilities, for
the miner performing them. If the intake and return air courses or the escapeways are not
examined for hazardous conditions, and hazardous conditions had developed in them, such as
bad air, roof or rib falls, flooding or other blockages, a dangerous situation could tum into a fatal
one.
Therefore, I conclude that even though the mine was idled, since the operator had three
people going into the mine every day, not just to make an examination or to make routine
observations, but to activate and move pumps and to perform electrical tests on power centers,
the weekly hazardous condition examination was required to be performed. Since it was not
being performed, I conclude that the Respondent was in violation of scction.75.364(b).

Significant and_Substantial
The Inspector found this violation to be '·'significant and substantial." A "significant and
substantial" (S&S) violation is described in Section 104(d)(l) of the Act, 30 U.S.C. § 814(d)(l),
as a violation "of such nature as could significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard." A violation is properly designated S&S
"if, based upon the particular facts surrounding that violation, there exists a reasonable likelihood
that the hazard contributed to will result in an injury or illness of a reasonably serious nature."
Cement Division, National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1 (January 1984), the Comrrrission set out four criteria
that have to be met for a violation to be S&S. See also Buck Creek Coal, Inc. v. FMSHRC, 52
F.3d 133, 135 (7th Cir. 1995); Austin Power, Inc. v. Secretary, 861 F.2d 99, 103-04 (5th Cir.
1988), affg Austin Power, Inc., 9 FMSHRC 2015, 2021 (December 1987) (approving Mathies

711

criteria). Evaluation of the criteria is made in terms of "continued normal mining operations."
US. Steel Mining Co., Inc., 6 FMSHRC 1573, 1574'(July 1984). The question of whether a
particular violation is significant and substantial must be based on the particular facts
surrounding the violation. Texasgulf, Inc., 10 FMSHRC 498 (April 1988); Youghiogheny &
Ohio Coal Co., 9 FMSHRC 2007(December1987).
In order to prove that a violation is S&S, the Secretary must establish: (1) the underlying
violation of a safety standard; (2) a distinct safety hazard, a measure of danger to safety,
contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to will
result in an injury; and (4) a reasonable likelihood that the injury will be of a reasonably serious
nature. Mathies, 6 FMSHRC at 3-4.
Taking the Mathies criteria in order, a violation of a safety standard has been found. On
the second issue, Inspector Young testified that failure to conduct the weekly hazardous
condition examination could result in the failure .tO detect dangerous roof conditions, blocked or
improperly maintained air courses and escapeways and bad air, among other things. (Tr. 18487.) Accordingly, I find that the violation created a distinct safety hazard. With regard to the
third and fourth requirements, the inspector testified that these hazards were reasonably likely to
result in head injuries or broken bones. (Tr. 184.) Clearly, they could also result in death.
Therefore, I find that the third and fourth criteria are present.
Finding that all of the Mathies criteria have been met, I conclude that the violation is
"significant and substantial."

Order
Based on the above, it is ORDERED that the contest in Docket No. WEVA 2002-111-R
is GRANTED and Citation-No. 7191145 is VACATED and that the contest in Docket No.
WEVA 2002-112-R is DENIED and Citation No. 7191146 is AFFIRMED.

d~Lidu~ - ·
T. Todd Hod~T-­
Administrative Law Judge

Distribution: (By Fax and Certified Mail)
David J. Hardy, Esq., Heenan, Althen & Roles, LLP, P.O. Box 2549, Charleston, WV 25349
M. YusufM. Mohamed, Esq., Office of the Solicitor, U .S. Department of Labor, 1100 Wilson
Blvd., 22nd Floor West, Arlington, VA 22209

712

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 17, 2002
FELIX MAURICE SYKES,
Complainant

DISCRIMINATION PROCEEDING
Docket No. VA 2002-33-D
NORT CD 2002-02

v.

Mine ID 44-06966
No. IO Mine

HAR-LEE COAL COMPANY,
Respondent

DECISION
Appearances: Felix Maurice Sykes, Clintwood, Virginia, Pro Se, for the Complainant;
Louis Dene, Esq., Dene & Dene, Abingdon, Virginia, for the Respondent.
Before:

Judge Schroeder
Introduction

This case is before me on the Complaint filed by Mr. Felix Maurice Sykes pursuant to
Section 105(c)(3) of the Mine Safety Act. The Complaint alleged discrimination by the
Respondent in violation of Section 105(c)(l). All the conditions necessary to file a complaint
were satisfied by Mr. Sykes. A hearing was scheduled on July 9, 2002, and notice of the hearing
was served on both parties. Verification of receipt of the notice was made by telephone
approximately one week prior to the hearing.
On July 9, 2002, at the schedule time and place, the hearing was commenced. Mr. Sykes
failed to appear even after waiting a reasonable time to allow for difficulties in transportation.
Mr. Sykes has failed to apply for a continuance of the hearing or to provide an explanation for his
failure to appear.
At the hearing, Mr. Dene provided an offer of proof as to the testimony which would be
provided by his four witnesses if they were required to testify. In the absence of objection to the
offer of proof, I accept as true the factual matters that Mr. Dene described.
Findings and Conclusions
Complainant was employed by the Respondent as a miner for less than a year. His usual
assignment was a roof bolter operator. Mr. Sykes' pay and privileges as a roof bolter operator
713

have never been reduced by the Respondent. Each time Mr. Sykes has expressed concern about
safety, Respondent's mine management has takel'.l reasonable and prompt steps to investigate his
concerns and to take appropriate corrective action if necessary. Mr. Sykes' employment was not
terminated by Respondent because of expression of safety concerns. Mr. Sykes voluntarily
resigned his position with the Respondent after refusing to continue working in the mine.
Respondent has not discriminated against Mr. Sykes in violation of Section "I 05(c )(1) of the
Mine Safety Act.

Order
For the foregoing reasons, I find in favor of the Respondent and against the Complainant
on the issues in this case. Accordingly, the complaint is DISMISSED~

rwin Schroeder
Administrative Law Judge
Distribution:
Mr. Felix Maurice Sykes, Rt. 1, Box 463, Clintwood, VA 24228 (Certified Mail)
Louis Dene, Esq., Dene & Dene, P.C., Box 1135, 13"8 Court St., N.E., Abingdon,
VA 24210 (Certified Mail)

714

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATNE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 24, 2002
WILLIE RAY SHAFFER,
Complainant

DISCRIMINATION PROCEEDING
Docket No. LAKE 2002-47-DM
NCMD 01 -10

v.
GRAY QUARRIES INCORPORATED,
Respondent

Gray Quany
Mine ID 11-00073
DECISION

Appearances: Willlie Ray Shaffer, Loraine, IUinois, prose;
Thomas F. Hartzell, Esq., Hartzell, Glidden, Tucker and Hartzell,
Carthage, Illinois, on behalf of Respondent.
Before:

Judge Melick

This case is before me upon the complaint of discrimination filed by Willie Ray Shaffer,
pursuant to Section 105(c)(3) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §
801 et seq., (1994) the "Act." Mr. Shaffer alleges in his complaint that Gray Quarries
Incorporated (Gray Quarries), violated Section 105(c)(I) of the Act when he was djscharged on
June 7, 2001, shortly after informing the mine superintendent that "the right people would be
contacted to correct" certain problems. 1 2

Section 105(c)(l) of the Act provides as follows:
No person shall discharge or in any manner discriminate against or cause to be discharged or
cause discrimination against or otherwise interfere with the exercise of the statutory rights of any
miner, representative of miners or applicant for employment in any coal or other mine subject to
this Act because such miner, representative of miners or applicant for employment has filed or
made a complaint under or related to this Act, including a complaint notifying the operator or the
operator's agent, or the representative of the miners at the coal or other mine of an alleged danger
or safety or health violation in a coal or other mine, or because such miner, representative of
miners or applicant for employment is the subject of medical evaluations and potential transfer
under a standard published pursuant to section 101 or because such miner, representative of
miners or applicant for employment bas instituted or caused to be instituted any proceeding under
or related to this Act or has testified or is about to testify in any such proceeding, or because of
the exercise by such miner, representative of miners or applicant for employment on behalf of
715

In his handwritten complaint filed with the Department of Labor's Mine Safety and
Health Administration (MSHA) on July 24, 2001, Mr. Shaffer alleged that, after performing
hazardous work cleaning the catwalk beneath the scalper screens where 25 to 30-pound boulders
were falling, he told mine superintendent Joe Richardson that "I was going to do the job even if it
meant endangering my life but the right people would be contacted to correct these problems."
More particularly, Mr. Shaffer alleges that at the beginning ofhis_shift on June 7, 2001, he was
directed by superintendent Richardson to perform hazardous work cleaning rocks off the catwalk
beneath the scalper screen while the plant was in operation. It is undisputed that such work
would be hazardous because rocks weighing up to 35 pounds could fall onto miners working on
these catwalks. It is also undisputed that a chain customarily barring entry onto the scalper
screen catwalk had been removed and that all employees, including Mr. Shaffer, had been
·
warned against working on that catwalk while the plant was in operation.
At hearings, Shaffer testified that he had been working for Gray Quarries for seven years.
He worked as a truck driver and performed manual labor at the quarry. On June 7, 2001, he was
workiri.g the 6 a.m. to 5 p.m. day shift. When he appeared for work that morning expecting to
drive "my Euc" he was apparently irritated by the fact that mine superintendent Richardson had
given that Euclid truck to one of his relatives to drive. (Tr. 16). He was apparently further
irritated when Richardson told him to check the air in the tires of another Euclid truck then at the
shop. Shaffer claims that he had been driving that truck the night before and had told Richardson
that a bearing on the truck had locked up the wheel. Shaffer believed Richardson sent him to the
shop knowing that there was a court order pending to keep he and John Schreacke (the shop
mechanic) away from each other. Shaffer appears to suggest that Richardson gave him this
assignment, not to perform any necessary work function, but only to further aggravate Shaffer. 3
Shaffer testified that he nevertheless went ahead and put air in the tires of the Euclid and
determined from Schreacke that a new bearing had to be ordered for the truck so that he would
not be able to drive the truck that day. Shaffer claims that he then returned to Richardson for
further instructions and that Richardson directed him to clean the catwalk under the scalper
screens. He testified that he saw Richardson remove the chain guarding this catwalk before
instructing him to clean it. He maintains that while cleaning this catwalk he was nearly struck by
three falling rocks.

himself or others of any statutory right afforded by the Act.
2

At hearing Shaffer also claimed he suffered adverse action in that he was also
denied the right to a hearing test. However this adverse action preceded the protected activity
here alleged and the Respondent produced at hearing a written document signed by Shaffer
waiving this right (Exh. R-1).
3

The record shows that Schreacke had previously been convicted of criminal
assault upon Shaffer and that as a condition of his bond Schreacke was not to have contact with
Shaffer.
716

Shaffer claims that, upon completion of the cleanup work, Richardson told him to clean
the other catwalks - - apparently not a hazardous job. Shaffer maintains that later, after the
morning break, he assisted foreman Mike McMillan, in removing a bad bearing. Still, later that
morning superintendent Richardson appeared. During the ensuing conversation Shaffer claims
that he made the following statement to Richardson: "Joe, no matter what you tell me to do, I am
going to do it even if it means endangering my life, but as of today, I'm going to talk to the right
people." Shaffer later testified that he also stated to Richardson at this ~eeting as follows:
You got a kid that's been driving for eight weeks, and I've been driving
approximately seven years, I should be in the Euc. If you want me to clean the
catwalks off, that's fine, I'm going to do it, but I'm going to inform the right
people ... {Tr. 36).
According to Shaffer, Richardson responded by saying he was "tired of this fucking
bullshit" and "went flying out of the shop area up the bill" to mine owner Bob Miller's office (Tr.
38). According to Shaffer, Miller came down from his office about 15 minutes later and told
him that his services were no longer needed. He was told to go to the scale house and get his
time card and paycheck. Shaffer testified that McMillan tried to intervene but Miller told him to
"shut up, I've heard one side of the story and I'm not going to hear the other." (Tr. 40).
Gray Quarries foreman, Michael McMillan, testifying on behalf of Shaffer, stated that
around 7:30 or 7:45 that morning, Shaffer complained to him that he had been working on the
scalper catwalk, that '.' Joe" had told him to work there and that rocks were falling down. (Tr. 6263). McMillan told Shaffer that it was not necessary for him to work on that catwalk ifrocks
were falling and that he should go to another section .to clean catwalks. McMillan testified that
he later saw Shaffer cleaning the catwalk at the "big screen," an area that was not unsafe. Still
later, and at McMillan's request, Shaffer came over to the shop to help McMillan.
According to McMillan, mine superintendent Richardson later stopped by the. shop and
informed Shaffer that a transmission had just arrived for Shaffer's truck. Shaffer began
complaining that they had been dragging their feet on replacing bis transmission and a "heated
exchange" followed. During this exchange he heard Shaffer say, in apparent reference to bis
working on the scalper screen catwalk, "you tell me to do something like that, I'll do it." (Tr. 7072). Finally, Richardson said he was "not going to listen to this anymore" and departed. (Tr.
72). Later, mine owner Bob Miller appeared and told Shaffer, "you're finished down here, I want
you to get your paychecks." (Tr. 73). McMillan testified that he tried to speak but Miller cut
him off stating "I've heard enough, I'm not going to hear anymore sides to the story." (Tr. 7374). McMillan testified that he was unable to speak a word during this exchange. (Tr. 75).
Mine superintendent Joe Richardson testified that, at the beginning of the shift on June 7,
200 I, he and Shaffer were standing by the mine office and he directed Shaffer to first check the
air in the Euclid tires and determine whether the truck was running. He maintains that he then
also told Shaffer that if the truck was not running, then to go clean the catwalks. Richardson

717

testified that he did not tell Shaffer to clean any particular catwalk and noted that there were
many catwalks at the plant including catwalks at the main screens and the chjp plant as well as at
the scalper. Richardson also testified that he was unaware that the chain guarding the scalper
catwalk had been taken down. Richardson maintained that Shaffer, as well as the other
employees, had been instructed to stay off the scalper catwalk while the plant was in operation
because it presented a hazard from falling rocks. Richardson further testified that he never saw
Shaffer working at the scalper catwalk and that, if he had seen Shaffer working at that location,
he would have told him to get off. Shaffer never reported to him that he had been injured while
working on the catwalk.
Richardson testified that later that morning, as he was carrying Shaffer's regular paycheck
to him, he told Shaffer that the transmission for his truck had come in. According to Richardson
Shaffer "blew up on me." According to Richardson this was not the first time Shaffer had done
this and that he "kept blowing up" at various times. After this confrontation, Richardson
proceeded to Miller's office. Miller was not in, so Richardson called him on the radio. He
purportedly told Miller only that "I got a problem." They later met and, according to Richardson,
as soon as Miller saw him, Miller said "it's Willie isn' t it." According to Richardson he
responded "yes." Nothing else was said and Miller went to the shop to talk to Shaffer. Mine
owner, Miller, did not testify at the hearings. According to Richardson, Shaffer was fired
because of his temper. Shaffer had "blown up" at him three or four times before and had
intimidated other employees. "We just had enough of it." (Tr. 87).
This Commission has long held that a miner seeking to establish a prima facie case of
discrimination under Section 105(c) of the Act bears the burden of persuasion that he engaged in
protected activity and that the adverse action complained of was motivated in any part by the
activity. Secretary olb/o Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2797-2800
(1980), rev'd on other grounds, sub nom. Consolidation Coal Company v. Marshall, 663 F.2d
1211 (3rd Cir. 1981) and Secretary o/b/o Robinette v. United Castle Coal Company, 3 FMSHRC
803, 817-18 (1981). The mine operator may rebut the prima facie case by showing either that no
protected activity occurred or that the adverse action was in no part motivated by protected
activity. See Robinette, 3 FMSHRC at 818 n.20.
On the facts of this case I do not find that Shaffer's discharge was motivated in any part
by protected activity. Indeed, I do not find that Shaffer engaged in protected activity. I first find
that, with respect to Shaffer's work assignment to clean the catwalks, both Shaffer and
Richardson's testimony is largely credible. I find that Shaffer believed in good faith, but
erroneously, that Richardson directed him to work only on the hazardous catwalk beneath the
scalper screen. I also find however that Richardson actually directed Shaffer to clean the
catwalks in general, without specifying the scalper screen catwalk in particular. It is not disputed
that, because of the well-known hazards of working on the scalper screen catwalk, all employees,
including Shaffer, had previously been warned not to work there while the plant was operating.
There was no particular reason to assign Shaffer to clean only the hazardous catwalk when other
catwalks could be cleaned and there was a serious reason not to assign him to that catwalk. I do
718

not believe that Richardson would have sent Shaffer to work where he could easily have been
killed.
I consider the testimony of Shaffer' s own witness, Michael McMillan, the most credible
however with respect to the subsequent confrontation between Shaffer and Richardson.
According to McMillan, Shaffer said, in a not unambiguous statement and in apparent but not
clear reference to his working on the catwalks, only "you tell me to do something like that, I'll do
it" (Tr. 70-72). McMillan not~bly did not corroborate Shaffer's claims that he also told
Richardson that he would ..'talk to the right people" or that he would "do it [presumably work on
the catwalk] even if it means endangering my life."
Within this framework of evidence I do not find that the credible version of events as
presented by McMillan constitutes a protected safety complaint. Accordingly the Complainant
has failed to meet his burden of proof and this case must be dismissed.

ORDER
Discrimination Proceeding Docket No. LAKE 2002-47-DM is hereby dismissed.

v;
.1 '

fV'v'vV1\)

1,
l---iJLv

Ga l\;{elick .
Adm t:tistrative Law Judge

\
.

Distribution: (Certified Mail)
Willie Ray Shaffer, 1354 N. 27001h Avenue, Loraine, IL 62349
Thomas F. Hartzell, Esq., Hartzell, Glidden, Tucker and Hartzell, P.O. Box 70, Carthage, IL.
62321
\mca

719

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

July 25, 2002
CIVIL PENALTY PROCEEDINGS
Docket No. PENN 99-213
A.C. No. 36~07328-03541

v.
Docket No. PENN 99-254
A. C. No. 36-07328-03542

SUMMIT ANTHRACITE, INC.,
Respondent

Docket No. PENN 2000-9
A.C. No. 36-07328-03544
Docket No. PENN 2000-10
A.C. No. 36-07328-03545
Tracy Vein Slope

DECISION
Appearances: Donald K. Neely, Esq., Natalie A. Appetta, Esq., Office of the Solicitor,
U.S. Departnient of Labor, Philadelphia, Pennsylvania, on behalf of Petitioner;
Mike Rothermel, President, Summit Anthracite, Inc., Klingerstown, Pennsylvania,
on behalf of Respondent.
Before:

Judge Zielinski

These cases are before me on Petitions for Assessment of Civil Penalty filed by the
Secretary of Labor pursuant to section 105 of~he Federal Mine Safety and Health Act of 1977
("Act"), 30 U.S.C. § 815. The petitions allege that Summit Anthracite, Inc., is liable for 22
violations of mandatory safety and health standards applicable to underground coal mines. A
hearing was held in Harrisburg, Pennsylvania. Subsequently, Respondent moved to reopen the
record to allow the submission of documentary evidence related to its financial condition and
ability to pay civil penalties. That motion was granted, conditionally, by Order dated March 7,
2002. The Secretary was also granted leave to submit additional evidence related to
Respondent's financial condition. Respondent satisfied the condition imposed and the .financial
evidence was admitted as part of the record. The Secretary submitted additional evidence on
April I 0, 2002, which was also admitted. The Secretary submitted a brief following receipt of
the transcript. By letter dated May 6, 2002, Respondent elected not to submit a brief, and offered
the mine for sale at a price of $0.00, provided that existing liabilities be assumed, including "five
years back pay for the 3 stockholders." At the commencement of the hearing, the Secretary
720

withdrew two of the alleged violations and the petitions as to those citations will be dismissed. 1
The Secretary proposes civil penalties totaling $57,039.00 for the remaining charges. For the
reasons set forth below, I find that Summit committed twelve of the alleged violations and
impose civil penalties totaling $16,330.00.
Findings of Fact - Conclusions of Law
Background - Anthracite Mining
Respondent operated an underground anthracite coal mine, the Tracy Vein Slope, located
near Goodspring, in Schuylkill County, Pennsylvania. The coal vein varied from five to eight
feet thick and sloped at an angle of 70-80 degrees, i.e., nearly vertical. The mine liberated
approximately 35,503 cubic feet of methane every 24 hours. Thirteen miners normally worked at
the site, nine underground and four on the surface. Coal was produced on one shift and was
processed at Summit's preparation plant. Anthracite is hard coal, with a high percentage of fixed
carbon and a low percentage of volatile matter. Because of its hardness and the configuration of
the typical coal seam, anthracite coal is mined by drilling and blasting. Virtually none of the
mechanized equipment used in the mining of bituminous coal can be used in anthracite mining,
and it is highly labor intensive.
Anthracite coal is mined through pairs of entries driven into the coal seam horizontally
off a haulage slope. The lower entry is called the "gangway" heading or entry. It has tracked
haulage cars to transport coal to the haulage slope and serves as the main air intake and primary
escapeway. The upper entry, called the "monkey" heading, is driven 50-60 feet above and
parallel to the gangway heading and serves as the return air course and secondary escapeway.
Openings, called "chutes," are developed upward from the gangway to the monkey
heading at approximately 50-foot intervals. Coal mined at the monkey heading level is passed
down the chutes to the gangway level, where it is loaded out on the railed haulage cars. Wooden
"batteries" are constructed at the bottom of the chutes to control the coal and facilitate loading it
into the haulage cars. Manways are constructed in the chutes, and provide a means of travel
between the gangway and monkey headings. They are separated from: the coal portion of the
chute by boards, or lagging. As new chutes are developed, the old ones are closed off. The last
inby open chute, i.e., the chute nearest to the gangway and monkey faces, serves as the main air
course from the gangway (intake) to·the monkey (return) level.
Openings similar to chutes, called "breasts," are driven upward from the monkey heading
at roughly the same spacing as the chutes. Breasts are driven up 60 or more feet above the
monkey heading. The bottoms of the breasts open into the monkey heading, where the coal is
confined by timbers and lagging boards constructed in an "L" shape. Together with the side of

1

The Secretary also withdrew the citation and order at issue in Docket No. PENN
99-297. That case was dismissed shortly after the conclusion of the hearing.
721

the monkey heading they form a three-sided box. The open side of the "box" faces inby, i.e.,
toward the monkey face and is adjacent to the corresponding chute opening in the floor of the
monkey heading. Coal from the breast is fed down the chute to the gangway level, where it is
loaded out of the mine.
Underground coal mines are inspected by MSHA four times each year. The last regular
inspection of the Tracey Vein Slope was completed on June 12, 1998. The mine had an excellent
safety record. Only one violation of federal mandatory safety and health regulations had been
cited in the two years preceding August 14, 1998.
The Incident
On July 16, 1998, there was a major accident at the mine. An explosion, or similar event,
occurred on the monkey heading. One miner was killed and another was severely injured. The
nature and exact location of the "explosion" remain in dispute. Mike Rothermel, Respondent's
President, was at the mine and became aware of the incident when he received a call from
underground indicating that something serious had happened. He immediately entered the mine
and found one miner, Gary Laudenslager, with an apparently mortal head wound, lying on the
floor of the monkey heading, partially into the No. 45 chute. Sticks of explosive and detonators
were scattered for about 150 feet over the floor of the monkey heading. Those in close proximity
to the deceased miner were picked up and put into explosive shipping boxes, or parts of boxes
that were in the vicinity. The deceased miner was removed from the mine. The injured miner
was able to ambulate, with assistance, and was helped out of the mine. Immediately following
the accident Rothermel observed a great deal of methane gas present in the mine. He proceeded
to the monkey face and found "everything gone," i.e., the ventilation fan and tubing were no
longer present and a heavy "drag boat" used to drag coal from the face to the nearest open chute
was deposited some 30 feet down that chute. He located a compressed air hose and dragged it to
the monkey face, tied it off on a support timber and turned it on. He then proceeded to the
surface, where he encountered Jack McGann, an MSHA inspector who had arrived to participate
in an inspection of the accident.
Several MSHA inspectors and other federal and state officials were on the scene that day
and commenced an investigation. Temporary ventilation controls were reestablished, where
necessary, and by the following Monday, July 19, 1998, the methane concentrations had been
reduced to safe levels. MSHA's lead investigator was Vincent Jardina, who had served as an
inspector for 22 years, including 13 years as an accident investigator. Prior to becoming an
inspector, he worked as a miner for seven years and obtained certification as an assistant mine
foreman. He has had considerable experience with bituminous coal mines, but very limited
experience with anthracite mines.
Jardina had never inspected the Tracey Vein Slope, which was one of the factors that
resulted in his being chosen as the lead investigator. It is MSHA policy to designate an accident
investigator that has had no direct contact with the mine and does not know the operators or

722

miners. The investigative team included a totaJ of 23 MSHA personnel, many with specialized
areas of expertise, such as blasting. Five representatives of the Pennsylvania Department of
Environmental Protection were also involved. J ardina was responsible for conducting the
investigation and personally surveyed the mine, noting the locations of various objects and pieces
of equipment, damage apparently resulting from the accident, and other conditions. He prepared
a drawing of the mine, reflecting the results of his survey, Government exhibit 7, which is
attached as an appendix to this decision. Other members of the investigative team interviewed
and took statements from miners. Physical evidence was removed from the mine and tested in
various laboratories. The on-site investigation was concluded on August28, 1998. Testing
results were not available until December 21, 1998.
0

MSHA was ultimately unable to determine the cause of the accident. The conclusion"
section of the report, Government exhibit 6, read:
The direct cause of the accident was an unplanned detonation of
explosives in or around the No. 46 breast of the 001-0 working section. Although
testing was conducted on evidence gathered from the accident scene, the source of
origin for the unplanned detonation could not be identified, due to the extent of
damage from the blast. A significant factor increasing the severity of the accident
was improper storage and handling of explosives and detonators. One of the
following three factors were considered as a possible cause of the accident:

1.

Undetonated explosives in the north borehole remaining from a misfire,
which could not be totally removed, may have been drilled into from the
south borehole or heat generated by the drilling operation may have caused
the explosives to bum in the hole which in tum caused an ignition of
detonators and explosives in the No. 46 breast or on the floor of the
monkey.

2.

Coal or rock may have fallen striking the detonators and/qr explosives left
in or around the No. 46 breast or on the floor of the monkey level.

3.

An unintentional detonation of the wrong firing line possibly connected to
an ·unconfined shot used to free hanging material may have detonated other
explosives in or around the No. 46 breast.

MSHA's causation theories, and Respondent's objections thereto, are discussed in more
detail, infra, in conjunction with the violations that initially were alleged to have been
contributing factors to the fatal accident.
The citations are discussed below in the order that they were presented at the hearing.

Docket No. PENN 2000-10
723

Citation No. 7001585
Citation No. 7001585 was issued by Jardina on January 28, 1999, and alleged a violation
of 30 C.F.R. § 75.13 lO(a), which requires that: "Only permissible explosives . . . and permissible
blasting units shall be taken or used underground." The conditions noted on the citation were:
During a fatal accident investigation conducted between July 16, 1998 and
August 3, 1988, it was discovered that Prima Cord, a non-permissible explosive,
was found and used underground at the 2nd Level East 001-0 active working
section. On July 22, 1998, one (1) full and two (2) partial rolls of Prima Cord
(detonating cord) were found buried beneath wooden liner boards located between
the No. 34 and 35 chutes of the monkey (return) heading. On July 24, 1998, two
(2) partial rolls were found buried beneath wooden posts and line boards between
the No. 42 and No. 43 chutes of the monkey (return) heading. The mine operator
admitted that Prima Cord, a non-permissible explosive, was used for blasting of
long holes.
He concluded that it was highly likely that the violation would result in a permanently
disabling injury, that the violation was significant and substantial, that seven persons were
affected and that the violation was due to the operator' s reckless disregard of the standard and the
consequences of violating it. The citation was issued under section 104(d)(1) of the Act, based
upon Jardina's conclusion that the violation was a result of the operator's unwarrantable failure
to comply with the standard. A civil penalty of $3,000.00 is proposed.
The Violation
Permissible explosives are those that have been tested and approved by MSHA for use in
underground coal and certain metal/non-metal mines. They are designed to minimize the risk
that methane gas will be ignited. Prima Cord has not been tested or approved by MSHA for use
in underground mines and is not a permissible explosive. Prima Cord was found at two locations
in the mine. Rothermel knew that Prima Cord was not an approved permissible explosive and
also knew that it was used in the mine. Tr. 93, 1730-31. He chose to use it for long hole blasting
because he believed that it was the "lesser of two evils." While it burned at a high temperature,
posing a risk of igniting any methane present in the blast area, it assured complete detonation.
He felt that use of permissible blasting materials would result in incomplete detonation and/or a
slow burning of explosive which posed a greater danger. Respondent did not apply to MSHA for
an exception to allow the use of Prima Cord, because Rothermel believed that the only
exceptions granted in the past involved situations where citations had been issued, i.e., that
· Summit would have to incur a safety citation and fine for the practice sought to be approved.
Respondent violated the regulation by using Prima Cord, a non-permissible explosive, in
its underground coal mine.

724

Significant and Substantial
A significant and substantial ("S&S") violation is described in section 104(d)(l) of the
Act as a violation "of such nature as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard." A violation is properly designated
S&S "if, based upon the particular facts surrounding that violation, there exists a reasonable
likelihood that the hazard contributed to will result in an injury or illness of a reasonably serious
nature." Cement Div., Nat '/ Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981).
The Commission has explained that:
In order to establish that a violation of a mandatory safety standard is
significant and substantial under National Gypsum, the Secretary of Labor must
prove: ( l) the underlying violation of a mandatory safety standard; (2) a discrete
safety hazard--that is, a measure of danger to safety--contributed to by the
violation; (3) a reasonable likelihood that the hazard contributed to will result in
an injury; and (4) a reasonable likelihood that the injury in question will be of a
reasonably serious nature.
Mathies Coal Co, 6 FMSHRC 1, 3-4 (Jan. 1984) (footnote omitted); see also, Buck Creek Coal,
Inc. v. MSHA, 52 F.3d 133, 135 (71h Cir. 1999); Austin Power, Inc. v. Secretary, 861 F.2d 99,
103-04 (5th Cir. 1988), ajfg, Austin Power, Inc., 9 FMSHRC 2015, 2021(Dec.1987) (approving
Mathies criteria).
fu U.S. Steel Mining Co., Inc., 7 FMSHRC 1125, 1129 (Aug. 1985), the Commission
provided additional guidance:

We have explained further that the third element of the Mathies formula "requires
that the Secretary establish a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury." U.S. Steel Mining Co., Inc.,
6 FMSHRC 1834, 1836 (August 1984). We have emphasized that, in accordance
with the language of section 104(d)(l ), it is the contribution of a violation to the
cause and effect of a hazard that must be significant and substantial. U.S. Steel
Mining Co., Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S. Steel Mining Co.,
Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
This evaluation is made in terms of "continued normal mining operations." U.S. Steel
Mining Co., Inc., 6 FMSHRC at 1574. The question of whether a particular violation is
significant and substantial must be based on the particular facts surrounding the violation.
Texasgulf, Inc., 10 FMSHRC 498 (Apr. 1988); Youghiogheny & Ohio Coal Co., 9 FMSHRC
1007 (Dec. 1987).
The violation was significant and substantial. Prima Cord poses a danger because of its
725

very nature. While it is a high explosive, it looks like rope and those untrained in its use tend to
underestimate how dangerous it is. An unplanned detonation of Prima Cord being mishandled by
a miner would result in serious injury or death. Tr. 962-63. The Tracey Vein Slope was a
"gassy'' mine. In excess of 30,000 cubic feet of methane was liberated on a typical mining day.
The use of non-permissible explosives in that mine could ignite methane and seriously injure
miners. There can be little question that despite Rothermel's belief that Prima Cord, as used in
the Tracey Vein Slope, did not present as much of a hazard as alternative approved products, use
of that non-permissible explosive in the mine posed a reasonable likelihood that an injury would
occur and that the injury would be of a reasonably serious nature.
While I find that the violation was S&S, I also find that the danger was not as great as
perceived by Jardina. The ignition of methane in an underground mine would obviously be an
extremely serious event. However, it appears that Summit's primary use of Prima Cord was in
longhole blasting, i.e., when the coal between breasts or chutes was being "slabbed" or
"pillared." In order to mine the coal between breasts, holes are drilled from the monkey heading
alongside the breast, approximately 50-60 feet in length. The holes are loaded with explosives
and the entire side of the breast is blasted into the open breast. It is difficult to ventilate the
breasts, especially since methane is lighter than air and tends to get trapped in the top of the
breast. However, it is unclear exactly how miners would have been further imperiled by an
ignition of methane in a breast, considering the large amounts of explosives used in the pillaring
operation.
Unwarrantable Failure

In Windsor Coal Co., 21FMSHRC997, 1000 (Sept. 1999), the Commission reiterated
the law applicable to determining whether a violation was the result of an unwarrantable failure:
The unwarrantable failure terminology is taken from section 104(d) of the
Act, 30 U.S.C. § 814(d), and refers to more serious conduct by an operator in
connection with a violation. In Emery Mining Corp., 9 FMSHRC 1997 (Dec.
1987), the Commission determined that unwarrantable failure is aggravated
conduct constituting more than ordinary negligence. Id. at 2001. Unwarrantable
failure is characterized by such conduct as "reckless disregard," "intentional
misconduct," "indifference," or a "serious lack of reasonable care." Id. at
2003-04; Rochester & Pittsburgh Coal Co., 13 FMSHRC 189, 194 (Feb. 1991);
see also Buck Creek Coal, Inc. v. FMSHRC, 52 F.3d 133, 136 (7th Cir. 1995)
(approving Commission's unwarrantable failure test). The Commission has
recognized that a number of factors are relevant in determining whether a
violation is the result of an operator's unwarrantable failure, such as the
extensiveness of the violative condition, the length of time that the violative
condition has existed, the operator's efforts to eliminate the violative condition,
and whether an operator has been placed on notice that greater efforts are
necessary for compliance. Mullins & Sons Coal Co., 16 FMSHRC 192, 195 (Feb.
726

1994); Peabody Coal Co., 14 FMSHRC 1258, 1261(Aug.1992). The
Commission also considers whether the violative condition is obvious, or poses a
high degree of danger. BethEnergy Mines, Inc., 14 FMSHRC 1232, 1243-44
(Aug. 1992) (finding unwarrantable failure where unsaddled beams "presented a
14 FMSHRC
danger" to miners entering area); Warren Steen Constr., Inc.,
1125, 1129(July1.992) (finding violation aggravated and unwarrantable based on
"common knowledge that power lines are hazardous, and ...· that precautions are
required when working near power lines with heavy equipment"); Quin/and
Coals, Inc., 10 FMSHRC 705, 709 (June. 1988) (finding unwarrantable failure
where roof conditions were "highly dangerous"); Kitt Energy Corp., 6 FMSHRC
1596, 1603 (July 1984) (conspicuous nature of the violative condition supports
unwarrantable failure finding).
While Rothennel disputes whether the use of Prima Cord increased the danger to miners,
there is no question that he deliberately chose to use it, knowing that it was not a permissible
explosive. Consequently, I find that the violation was the result of an unwarrantable failure by
Respondent.
Citation No. 7001587 ·
Citation No. 7001587 was issued by Jardina on January 28, 1999, and alleged a violation
of 30 C.F.R. § 75.370(a)(l ), which requires that operators "develop and follow a ventilation plan
approved by the district manager." The conditions noted on the citation were:
The mine ventilation plan approved on March 26, 1997 and revised on January
27, 1998, was not being followed at the 2nd Level East 001-0 active working
section. An accident investigation conducted on July 17, 1998, indicates that
approved face ventilation controls were not being used at the advancing No. 50
chute face developed off the gangway, the monkey (return) heading face area, the
.No. 46 breast area and the No. 44 breast area. There was no evidence of face
ventilation controls at these areas by use of line brattice, ventilation tubing, or
compressed air movers. Pages C(3), G(7), H(8) and !(9) of the Approved
Ventilation Plan specifiy] these requirements. Statements, interviews and·
evidence in the mine indicated that compressed air lines were being used to
ventilate the working faces.
He concluded that it was reasonably likely that the violation would result in a
pennanently disabling injury, that the violation was significant and substantial, that seven
persons were affected and that the violation was due to the operator's high negligence. The
citation was issued under
section 104(a) of the Act. A civil penalty of $2,000.00 is proposed.
The Violation

727

Summit's approved mine ventilation control plan required that ventilation devices,
fans/air movers and 12-inch ventilation tubing or line brattice, be used to provide ventilation
within 20 feet of working faces. Jardina based his conclusion that Respondent did not comply
with that requirement on his observations, statements made to .him by Rothermel and statements
made by other miners to other members of the investigative team. In his survey of the mine
following the accident, Jardina did not see evidence of any ventilation tubing or line brattice at
the monkey heading, the #50 chute, the #46 breast or the #44 breast. He went into the #44 breast
for a short distance and looked around. There was some air flow up the #44 breast. He could not
enter the #46 breast. He briefly looked up the #51 chute, but he could not look up the #50 chute
because it was blocked by coal. Tr. 1444. It is clear, and Respondent does not contend
otherwise, that neither ventilation tubing nor line brattice were used in the chutes or breasts.
However, the absence of ventilation controls in a chute or a breast does not, standing
alone, establish a violation of the ventilation control plan, which requires that ventilation tubing
or line brattice be within 20 feet of a working face., If there is no working face more than 20 feet
beyond the heading, ventilation controls are not required by the plan. Tr. 153, 161. Kevin
Wolfgang was a miner working on the gangway level on July 16, 1998. He had been employed
only for about two months and had initially assisted in driving the gangway face. He began to
drive chutes when another miner was moved up to the monkey heading. He was working in the
#51 chute on the day of the accident, and stated that he frequently used a methane detector to
check for methane and used a compressed air hose to keep methane levels within acceptable
limits. The #51 chute had been advanced only about 15 feet, and no ventilation controls were
required under the plan. There is a conflict in the evidence as to how far the #50 chute had been .
driven. Jardina did not measure or observe it because it was blocked with coal. He thought that
Rothermel had told him that it was advanced about 45 feet. Rothermel asserts that the #50 chute
was advanced only 15 feet beyond a comer where ventilation tubing was installed. Ex. G-43.
There were no ventilation devices at the monkey face when Jardina inspected it, save for
a compressed air hose .that Rothermel had dragged there following the accident. However, an air
mover/fan and a piece of ventilation tubing were found in coal that was later loaded out of the
#49 chute. Rothermel testified that there was proper ventilation at the monkey face prior to the
accident, i.e., the air mover and tubing were in use at the monkey face and had been thrown down
the #49 chute by the force of the blast. Tr. .1648-49; ex. G-43. Mott surmised that the air mover
and tubing had been used at the monkey face. Tr. 1447-48. Jardina offered no explanation as to
what the air mover and tubing bad been used for and apparently made no assumption about their
use. He based his conclusion that no ventilation controls were being used at the monkey heading
on the absence of such controls at that location after the blast, and a report by another inspector
that Pete Klinger, the miner injured in the blast, had said that he only used an air hose at the
monkey face. Tr. 120-21. This, at least second-hand hearsay statement, related entirely out of
context, is deserving of virtually no weight. 2 I find that when actively being worked, prior to the

2

Jardina frequently relied upon statements attributable to miners. The miners were
interviewed by other members of the investigative team. Jardina acknowledged that virtually none
728

accident, the monkey face was ventilated by an air mover and ventilation tubing, in compliance
with the plan.
According to Rothermel, ventilation tubing and line brattice were not used in the chutes
or breasts because they would be destroyed each time coal was blasted from the advancing face.
Consequently, miners were not assigned to work at the face of any chute that had been developed
beyond 20 feet. To drive the chute the rest of the way up to the monkey heading, boreholes were
drilled down from the monkey heading to the partially developed chute. Methane, which is
lighter than air, was vented up through the holes to the monkey (return) heading. Explosives
were pushed down to the last, or bottom, 4-6 feet of the holes and the coal was blasted in
successive steps until the chute connected with the monkey heading. Tr. 1648-50, 1733-35.
Under this approach, there never was a miner working at the face of any chute advanced beyond
20 feet.
-Breast ventilation had to be handled differently because there was no heading
immediately above the monkey heading. Instead, holes were drilled and/or headings were driven
from the developing breast to the adjoining outby breast and air would then flow up through the
developing breast over into the existing breast. In the area of the #44, #43 and #42 breasts,
pillaring was being performed, i.e., the coal between breasts was being mined. The pillaring had
proceeded slightly inby the #43 breast. The #44 breast had been connected to the #43 breast by a
heading or holes, which provided air flow part way up the #44 breast. Tr. 1482. As explained by
Mark Mott, MSHA's Assistant District Manager, ventilating the #44 breast by connecting it to
the #43 breast was acceptable and in conformance with the plan. Only by driving the face·ofthe
#44 breast more than 20 feet above the connecting passage would ventilation tubing or line
brattice be required to ventilate the working face. Tr. 1482-85. Neither Jardina, nor any other
MSHA investigator, inspected or measured the #44 breast to determine whether there was a
working face more than 20 feet beyond the connection. Jardina went only a few feet into the
breast and checked the air flow. He did not further examine the breast and did not know if there
were holes or a heading connecting it to the #43 breast. Tr. 216-17, 224. His determination that
the ventilation plan was not being complied with at the #44 breast was based, in essence, solely
on the fact that he did not observe ventilation tubing or line brattice in that area. Tr. 216-17.
Gary Laudenslager, the miner who was killed, had been working in the #46 breast two
days prior to the accident. However, his last blast at the face had dislodged support timbers and
rock that had blocked the breast opening. Because the breast had "crashed," noone was
scheduled to work there, i.e., there was no working face in the #46 breast on July 16, 1998. Tr.
1658-59, 1664. No ventilation controls were required in the #46 breast.
In an enforcement proceeding under the Act, the Secretary has the burden of proving an

of the statements were made to him and his knowledge of such statements was derived from other
investigators' discussions of the statements. The statements were not offered into evidence and
Jardina did not read them. Tr. 303-05.
729

alleged violation by a preponderance of the evidence. In re: Contests ofRespirable Dust Sample
Alteration Citations, 17 FMSHRC 1819, 1838 (Nov. 1995), ajf'd., Secretary ofLabor v.
Keystone Coal Mining Cotp., 151F.3d1096 (D.C.- Cir. 1998); ASARCO Mining Co.,
15 FMSHRC 1303, 1307 (July 1993); Garden Creek Pocahontas Co. , 11FMSHRC2148, 2152
(Nov. 1989); Jim Walter Resources Inc., 9 FMSHRC 903, 907 (May 1987).
It is clear that there was no violation of the ventilation control plan at the monkey face or
the #46 breast. Whether the #50 chute had been developed to 45-50 feet above the gangway
heading, or less than 20 feet as Rothermel believed, there was no miner working at the face of
that chute once it was advanced beyond 20 feet. The holes drilled through from the monkey
heading to the chute face ventilated methane in the chute, and it does not appear that the chute
development process followed by Summit violated the ventilation control plan, despite
Rothermel' s understanding that it wasn't consistent with it. There may have been a violation of
the plan in the #44 breast. However, the absence of ventilation controls, Jardina's sole focus,
does not establish a violation of the plan. The Secretary introduced no proof, and there is no
other convincing evidence, that there was a working face in the #44 breast more than 20 feet
beyond the heading or the connection with the #43 breast. The Secretary has failed to carry her
burden of proof with respect to this alleged violation.
OrderNo. 7001591
Order No. 7001591 was issued by Jardina on January 28, 1999, and alleged a violation of
30 C.F.R. § 75.1322(d), which requires that: ..Each borehole 4 or more feet deep shall be
stemmed for at least 24 inches." The.conditions noted on the order were:
During a fatal accident investigation conducted between July 16, 1998 and
August 3, 1988, it was determined that stemming was not being used during the
process of loading bore holes which were 4 feet or more in depth at the gangway
face, No. 50 chute face and the monkey (return) face of the 2nd Level East 001-0
active working section on July 16, 1998 and prior dates. Also, stemming
materials were not found in the 001-0 section during this investigation.
He concluded that it was highly likely that the violation would result in a permanently
disabling injury, that the violation was significant and substantial, that four persons were
affected and that the violation was due to the operator' s reckless disregard of the standard and the
consequences of violating it. The order was issued pursuant to section 104(d)(l) of the Act,
based upon the determination that the violation was the result of the operator's unwarrantable
failure to comply with the standard. A civil penalty of $2,800.00 is proposed.
The Violation
Stemming is in inert substance, e.g., clay, that is tamped into a borehole after the
explosives have been inserted. It serves to confine the blast, reducing the possibility of fly rock
730

being "rifled" out of the borehole. It also displaces any methane that might have been in the
borehole and confines the explosion flame, reducing the possibility that methane outside the
borehole will be ignited. Stemming materials can be purchased, e.g., tubing that can be filled
with clay, sand, water or some other inert substance, or inert materials can simply be tamped into
the borehole. Neither Jardina, nor Thomas Lobb, an MSHA blasting expert, observed any
evidence of stemming materials being used in the mine. Jason Dodson, a miner who performed
blasting, testified that he did not use stemming for boreholes that were typically drilled six feet
deep. While there was some question about the number of boreholes that exceeded four feet in
depth, it should be noted that 30 CFR § 75.1322(d) requires that boreholes less than four feet
deep be stemmed for at least half of their depth.
Respondent offered little defense to the violation. It stated, in response to discovery
requests, that explosive and detonator containers were formed into tubing, filled with drillings
and used as stemming. Ex. G-43. However, there is no other evidence that the containers were
used in this fashion, or that any other method was used to stem boreholes. I find that Respondent
violated the subject regulation.
Significant and Substantial
MSHA's blasting expert, Lobb, testified that the potential for injury as a result of failure
to properly stem boreholes is primarily that miners may be struck by fly rock that is ..rifled" out
of the open end of the borehole or that small amounts of methane in the borehole may be ignited.
Tr. 968-69. Jardina, however, based his assessment of the likelihood and severity of injury on
the possibility that large accumulations of methane, outside of the borehole, would be ignited. Tr
281-82.

I find that the violation was not significant and substantial. Miners would normally
position themselves out of the direct line of sight from any blast. The possibility of increased fly
rock would not appear to pose any significant risk of injury. Jardina apparently did not perceive
an increased risk of injury from fly rock because he did not base his assessment of the probability
of injury on that mechanism. Nor did he base it on the possibility that a small amount of
methane might reach explosive concentrations in the borehole itself, which might have
marginally increased the force of the explosion. While there was a large amount of methane
liberated in the mine, there is no evidence that a methane explosion would be likely to occur as a
result of blasting. It is undisputed that Respondent could detonate unconfined explosives for
certain purposes, e.g., starting a battery for a chute or creating a pocket for installation of a
timber. Tr. 289, 970. Jardina could not explain his determination that the failure to use
stemming created such a high potential for serious injury when unconfined blasting, which would
arguably pose a greater risk, is permissible under the regulations. Tr. 295. Moreover, the
regulations require testing for methane concentrations in a blast area immediately before shots
are fired and that no shot be fired when concentrations are 1% or higher. 30 CFR § 75.1324.
While, as noted infra, some of the miners performing blasting did not possess the proper
certification to test for methane, they were competent to perform the relatively simple methane
731

concentration test and were performing such tests. 3 The Secretary argues that Jardina's
conclusion that Respondent was not complying with its ventilation plan provides further
justification of his assessment of the possibility of a methane explosion. However, as noted
above, the Secretary failed to prove that Respondent violated its ventilation plan.
Considering the evidence as a whole, and the fact that the firing of unconfined shots was
permissible, for certain purposes, in Respondent's mine, Hind that the Secretary has failed to
carry her burden of proving that the violation was significant and substantial. I find that the
violation was unlikely to result in an injury, but that any injury could be permanently disabling.
Unwarrantable Failure
Based upon the considerations discussed above, I find that the violation was not the result
of the operator's unwarrantable failure. While Rothermel likely knew that stemming was not
being used in the mine, his actions do not rise to the level of a reckless disregard of a serious
safety risk or a serious lack of reasonable care. In light of the permissibility of firing unconfined
shots, Rothermel did not perceive any significant threat posed by the non-use of stemming, a
practice that had likely been followed, as the Secretary argues, for some time prior to July 16,
1998. Respondent had not previously been cited for such a violation in prior MSHA inspections.
Under the circumstances, I find that the operator's negligence was no more than moderate.
Order No. 7001592
Order No. 7001592 was issued by Jardina on January 28, 1999, and alleged a violation of
30 C.F.R. § 75.360(b)(3), which requires that a qualified person conduct a preshift examination
of working areas and sections where miners are scheduled to work, to assure, inter alia, the
presence of required ventilation controls and proper air movement. The conditions noted on the
order were:
The preshift examination conducted
by Michael Rothermel, President, on
July 16, 1998 of the 2nd Level East
001-0 active working section was not
adequate. The No. 44 and No. 46
breast work areas were not examined
and approved ventilation controls
were not being used in the No. 44
breast, No. 46 breast, No. 50 chute
face and monkey face.

Methane detectors are about the size ofa package ofcigarettes and provide an "LED"
readout of methane concentration when a button is pushed. All of the underground miners had
methane detectors. Tr. 1737-38. The miners that testified stated that methane detectors were used.
Tr. 759, 763, 776-79.
·

3

732

He concluded that it was reasonably likely that the violation would result in a
permanently disabling injury, that the violation was signjficant and substantial, that seven
persons were affected and that the violation was due to the operator's reckless disregard of the
standard and the consequences of violating it. The citation was issued under section 104(d)(l) of
the Act, based upon Jardina's conclusion that the violation was a result of the operator's
unwarrantable failure to comply with the standard. A civil penalty of $2,500.00 is proposed.
The Violation
Preshift examinations were conducted by Rothermel every morning before the shift
began. The order was issued because it was determined that the examination on July 16, 1998,
was inadequate for several reasons: neither the #44 breast nor the #46 breast was examined and
the examination in the #50 chute and the monkey face failed to note the hazardous condition of
the absence of required ventilation controls at those locations.
As noted above, the Secretary failed to prove that required ventilation controls were not
being used at the #50 chute and the monkey face. The failure to note hazardous conditions at
those locations does not evidence a violation of the regulation, because no such hazardous
conditions existed. Rothermel readily admitted that he did not conduct a preshift examination of
the #46 breast or the #44 breast. Tr. 310-11 , 1733-35. The# 46 breast had "crashed." The last
blasting done at the face had dislodged support timbers in the breast, likely those near the blast at
the top of the breast, and the breast opening was clogged with coal, rock and timbers. Because of
the hazardous condition in the #46 breast, Rothermel had not scheduled anyone to work there on
July 16, 1998. Tr. 1658-59, 1664. Jardina appears to have expanded Rothermel's admission that
there was a hazardous condition in the #46 breast, to include part of the monkey heading in the
"area" or "vicinity'' of the #46 breast, and concluded that when Rothermel assigned a man to
work near the #46 breast drilling test holes, he failed to assure that the miner was not exposed to
a known hazardous condition. Tr. 319, 332-34. However, there is no evidence that the
hazardous condition that Rothermel knew of in the #46 breast posed any danger to miners either
working or traveling on the monkey level. 4 Rothermel had inspected the monkey, or return,
heading and noted no hazardous conditions. I find that there was no hazardous condition on the
monkey heading where Laudenslager had been assigned to work and that the failure to note such
a condition on the preshift report does not evidence a violation of the regulation.

4

There was evidence that roof supports were installed near the #46 breast following
the accident. However, it appears that some supports that had been dislodged during the accident
were simply replaced. Tr. 341, 344-45. Jardina did not know the condition ofthe roofsupports prior
to the accident and failed to exp lain why he interpreted Rothermel's acknowledgment of a hazardous
condition in the #46 breast as an admission that there was a hazardous condition on the monkey
heading in the area of the #46 breast. Jardina, Rothermel and other investigators were working in
the same "vicinity'' of the #46 breast after the roof supports bad been replaced and noone, including
Jardina, perceived any dangerous condition. Tr. 346.
733

Rothermel admitted that he had not conducted~ preshift examination of the #44 breast,
either on July 16, 1998, or for several days prior thereto. Tr. 1735. A miner, Randy Maurer, was
assigned to work in the #44 breast. This, ostensibly, would be a violation of the regulation.
However, Maurer was a certified mine foreman, who was, himself, qualified to conduct a preshift
examination of working places. Rothermel had been told by an MSHA official, whom he
described as "Bob Elam, MSHA official in charge of policy in Arlington," that allowing a
certified person to conduct the examination prior to commencing work in the area was
permissible as a supplemental or auxiliary examination under 30 C.F.R. § 75.361. Tr. 1733-37.
Rothermel disclosed this information in discovery and in his prehearing report. 5 The Secretary
made no effort to rebut Rothermel's claim of what he had been told. Rather, Jardina testified that
that interpretation of the regulations was erroneous, and that such supplemental examinations
were permissible only where an operator had no intention of working in a particular area when
the preshift examination was conducted, and it was later determined that work needed to be
performed there. Tr. 313.
I credit Rothermel's testimony regarding what he was told by an MSHA official and find
that in reliance upon that information, he believed that allowing Maurer to inspect his work area
before commencing work was in compliance with the regulation. Although Respondent,
represented by Rothermel, a lay person, has not asserted a formal due process defense, I hold that
the Secretary cannot enforce the regulation under the circumstances presented here.

In Island Creek Coal Co., 20 FMSHRC 14, 24 (Jan 1998), the Commission explained
that due process may prevent enforcement of an agency's interpretation of a regulation, stating:
Where an agency imposes a fine based on its interpretation, a separate
inquiry may arise concerning whether the respondent has received "fair notice" of
the interpretation it was fined for violating. Energy West Mining Co.,
17 FMSHRC 1313, p17-18 (August 1995). "[D]ue process . . . prevents ...
deference from validating the application of a regulation that fails to give fair
warning of the conduct it prohibits or requires." Gates & Fox Co. v. OSHRC,
790 F.2d 154, 156 (D.C.Cir. 1986).
Assuming, arguendo, that the interpretation offered through Jardina represents the
Secretary's authoritative position on the meaning of the regulation and that it is entitled to
deference, it represents a significant change to the interpretation previously given to Respondent,
invalidating the practice that had been established in reliance on MSHA's advice. I find that
Respondent cannot be held liable for violating the regulation as alleged in the subject order.

5

Ex.G- 43, R-6.
734

Docket No. PENN 2000-9
Citation No. 7001401
Citation No. 7001401 was issued by Jarclina on August 14, 1998, and alleged a violation
of30 C.F.R. § 50.10 which requires that: "If an accident occurs, an operator shall immediately
contact the MSHA District or Subdistrict Office having jurisdiction over its mine." The
conditions noted on the citation were:
The mine operator fai led to immediately contact the Mine Safety and Health
Administration, District or Headquarters Office, of a reportable fatal accident
which occurred on July 16, 1998 at approximately 10:30 hours. However, the
Mine Safety and Health Administration was alerted about the accident from an
outside source at 11 :00 hours and was never contacted by the operator.
He concluded that there was no likelihood that the violation would result in an injury, that
the violation was not significant and substantial, that two persons were affected and that the
violation was due to the operator's high negligence. The citation was subsequently modified to
re.fleet that the operator's negligence was moderate, because the "mine operator assumed that
when his wife called 911 all appropriate parties were contacted." The citation was also modified
to specify that the time of the accident was 9: 15 rather than I 0:30. No reason was given for that
modification. A civil penalty of $55.00 is proposed.
Jardina originally concluded, as stated on the citation, that the accident occurred "at
approximately 10:30 hours." He did not know why the citation was subsequently amended to
reflect a time of 9: 15. Tr. 394. The earlier time is also re.fleeted in tbe accident investigation
report, Government exhibit 6, though the source of the information is not specified. Presumably,
it was a statement by one of the miners. Rothermel testified that the accident occurred sometime
after 10:20 a.m., based upon records of calls made from the office phone. Tr. 1643; ex. R-9.
When he finished the 10:20 a.m. call, he had a discussion with a state mine inspector. Id. After
the mine inspector had left, he got a "panic call" from the mine indicating that help was needed.
He did not know what had happened, or how bad things were. Tr. 1644. He immediately went
underground to investigate. He assisted in attending to the injured miners and their removal from
the scene, picked up some explosives in the immediate vicinity of the victims that had been
scattered during the incident and dragged an air hose to the monkey face to provide some
ventilation because the air mover and tubing were no longer present and there was an excessive
amount of methane. He returned to the surface shortly after 11 :00 a.m., and encountered MSHA
inspector Jack McGann, who was already on the scene. Tr. 1703-04. At no time did Respondent
telephone the MSHA office to report the accident. Tr. 389, 1644. Jardina concurred that MSHA
personnel arrived shortly after 11 :00 a.m. and that, thereafter, no call to MSHA was required.
Tr. 390.
30 C.F.R § 50.10 requires that MSHA be notified "immediately" when a reportable

735

accident occurs. Jardina interpreted "immediately'' to mean within 20 minutes, depending upon
the circumstances. Tr. 390. He felt that, while Rothermel was properly engaged in assisting at
the accident scene, there were other Summit personnel, including Rothermel's wife, who were
present irr the office and should have notified MSHA. Tr. 396-98.
The Commission interpreted the regulatory accident reporting obligation in Consolidation
Coal Co., 11FMSHRC1935, 1938 (Oct. 1989), where it stated:
Although the regulation requires operators to report immediately certain
"accidents" as defined in section 50.2(h), it must contemplate that operators first
determine whether particular events constitute reportable "accidents" within that
definition. Section 50. l 0 therefore necessarily accords operators a reasonable
opportunity for investigation into an event prior to reporting to MSHA. Such
internal investigation, however, must be carried out by operators in good faith
without delay, and in light of the regulation's command of prompt, vigorous
action. The immediateness of an operator's notification under section 50.10 must
be evaluated on a case-by-case basis, taking into account the nature of the accident
and all relevant variables affecting reaction and reporting.
It could hardly be disputed that Rothermel took prompt, vigorous action to find out what
had happened in the mine and render assistance as needed. He did not know what had happened
when the "panic" call came in. Although he might have assumed that a reportable accident had
occurred, he was entitled to investigate. I credit his testimony and find that the accident occurred
at approximately I 0:30 a.m. After proceeding underground and arriving at the location of the
victims on the monkey heading,.he knew that a reportable accidenfhad occurred. However, there
was no mine phone in that area. _He soon proceeded out of the mine and encountered an MSHA
inspector, shortly after 11 :00 a.m.
The Secretary has failed to carry her burden with respect to the alleged violation. It is
unclear exactly when Rothermel arrived at the scene of the accident and knew that it was
reportable. While there may have been agents of Respondent on the surface, it is unknown when
they became aware.that a reportable accident had occurred. Apparently, a call was placed for
emergency assistance, but there is no evidence as to when that call was made. Nor is there
evidence of when, within this relatively short time frame, MSHA became aware of the accident
or the length of time it took its inspector to travel to the scene. It is likely that Rothermel
encountered the MSHA inspector within approximately 20 minutes of his arrival at the scene of
the accident. I find that the regulation was not violated.
The ..Contributing Factor" Vio.lations
The remaining four violations in this docket were determined to be contributing factors to
the fatal accident and, with one exception, the alleged gravity of the violations was premised, in
part, on the fact that a fatality had occurred as a result of the violation. They were specially
736

assessed on that basis and substantial civil penalties, ranging from $5,000 to $20,000 were
proposed. In light of those allegations, Respondent took the position that one of the major issues
in the case would be to determine the actual cause of the accident. The Secretary, knowing that
MSHA had been unable to determine the actual cause, or causes, of the accident, took the
position that it was not necessary to litigate that issue. Tr. 23-24, 27.
When questioned as to how the Secretary could sustain the gravity allegations without
estabHshing the cause, or causes, of the accident, the Secretary announced that the only violation
alleged to have been an actual contributing factor to the fatality was Order No. 7001594, alleging
that miners doing blasting did not possess the required qualifications. Id.; tr. 516-17. The
Secretary also amended Order No. 7001595, alleging that boreholes were drilled less than 24
inches apart, to reduce the operator's negligence from "high" to "moderate," and to make it a
citation issued pursuant to section 104(a) of the Act. Tr. 12. Despite these changes, the
proposed civil penalties were not altered and, with one exception, the Secretary continues to urge
that they be imposed.
As noted, supra, despite MSHA's very thorough investigation, the actual cause of the
accident was not identified, and there are significant disputes between the parties regarding the
conduct of the investigation and many of the conclusions reached. Under MSHA's preferred
theory, as described by Lobb, the victim, Gary Laudenslager, was drilling the south borehole just
inby the #46 breast. The drill encountered undetonated explosives that had been loaded into the
north borehole, or existed from a previous misfire in the #46 breast, and a low-order explosion
resulted, rifling fly rock down the open north borehole, striking the victim and generating a
secondary explosion of one or more sticks of explosive that were located in that vicinity. Tr.
1007-18. According to Lobb, an explosion appeared to have occurred just inby the #46 breast,
because that is where the most significant damage was and the forces appeared to go outward
from that point.
Rothermel took issue with MSHA's theories, arguing that they are not consistent with the
physical evidence, including the location of the victim, the absence of any "blast effect" on the
victim, the presence of the drag bucket, fan and vent tubing in the #49 chute, and the location of
the drill. MSHA's responses to Rothermel's objections fall considerably short of conclusive
rebuttals.
The location of the victims following the accident was openly disputed. MSHA
investigators could not explain how the victim could have been recovered near the #45 chute, a
considerable distance outby where the explosion was thought to have occurred, if it occurred as
he was drilling the south borehole. Tr. 629-30, 642, 1532. Rothermel was certain that ·
Laudenslager was lying on the monkey heading floor, partially down the #45 chute, as indicated
in Government exhibit 7. Tr. 1700. Jardina did not believe that Laudenslager was at that
location immediately following the accident, and maintained that position as of the hearing. Tr.
174-75, 625. Mott also did not thinkthat the victims' locations, as reflected on exhibit G-7, were
the result of the explosion. Tr. 1531. Jardina obtained some luminol, a chemical substance that

737

can indicate the presence of blood, and tested in the vicinity of #46 breast, where the injury was
thought to have occurred. However, the results were inconclusive in that environment. Tr. 17173. It was obviously with great reluctance that he indicated the position of the victim as he did
on the diagram of the accident scene, a location admittedly inconsistent with the accident theory
that MSHA considered most likeJy. The autopsy report, exhibit G-44, noted that there was "no
evidence of severe disruptive injury, severe thermal trauma, or blast effect" on the victim's body,
which would also appear inconsistent with his having been in close proximity to an explosion in
the relatively confined space of the monkey heading.
The drag bucket on the monkey heading was a heavy wooden sled-like device that was
used to drag coal from the monkey face to the #49 chute. Following the accident, it was found
about 30 feet down the #49 chute, along with a fan and ventilation tubing that had been
supplying air to the monkey face. Rothermel felt that the location of these objects indicated that
a powerful force must have originated near the monkey face, pushing the drag bucket outby and
into the #49 chute, obviously negating the theory that the main force of the explosion occurred
near the #46 breast, which would have pushed the drag bucket toward the face. MSHA's
investigators had no credible explanation for the location of the drag bucket. Jardina formed no
concJusion as to how the drag bucket got into the chute. He did not consider it significant and
stated that it was of no concern to him. Tr. 181-82, 187. Lobb did not consider the drag bucket
part of the physical evidence. Tr. 1083. Mott did not know how the drag bucket got into the
chute, did not believe that it was by the force of the explosion and didn't factor it into the
theories "one way or the other." Tr. 1534-35, 1575. ln addition, Jardina never did identify a
cause of the damage on the gangway level at the #48 chute, and did not consider it to have
resulted from the accident. Tr. 89, 836.
Rothermel also noted that the drill supposedly being used by Laudenslager was found
under some coal near the boreholes lying on top of neatly coiled air hose, indicating that it was
not being used at the time of the accident. He pointed out similar inconsistencies with respect to
the second theory, including that the #46 breast was blocked and nothing could have fallen out of
it or from the lagging in that area. He also questioned the third possible cause, an unintentional
detonation of the wrong firing line, because there was no tamped and wired unfired shot found
after the accident. Tr. 1565-67.
MSHA's theories were certainly consistent with much of the physical evidence.
However, there were also significant facts that tended to negate those theories. While there is
general agreement that there was no methane explosion, MSHA candidly acknowledges that,
despite the thorough investigation, it never came to a definitive conclusion as to what caused the
accident. Tr. 1119-20. Rothermel recently postulated a theory that there may have been an
"outburst," an explosive release of highly pressurized methane, at the monkey face. Tr. 1677-97,
1719-20,
ex. R-8. Lobb considered that unlikely. However, it would explain a number of the facts that
appear inconsistent with MSHA's theories. Ultimately, no cause for the accident has been
identified, and, as noted, infra, none of the alleged violations can be said to have caused, or to

738

have been a contributing factor to, the fatal accident. Rothennel's outburst theory is intriguing,
but it remains only a possible theory.
The "contributing factor'' violations are addressed individually below.
Order No. 7001588
Order No. 7001588 was issued by Jardina on January 28, 1999, and alleged a violation of
30 C.F.R § 75.1313(a), which requires that: ''The quantity of explosives outside a magazine for
use in a working section ... shall ... [n]ot exceed 100 pounds; or ... the amount necessary to
blast one round when more than 100 pounds of explosives is required." The conditions noted on
the order were:
The quantity of explosives outside a magazine for use in the 2nd Level East 001-0
working section or other area where blasting was to be performed on July 16,
1998, exceeded 100 pounds and exceeded the amount necessary to blast one
round. This violation was determined to be a contributing factor to a fatal
accident."
He concluded that a fatal accident occurred as a result of the violation, that the violation
was significant and substantial, that one person was affected and that the violation was due to the
operator's high negligence. The order was issued pursuant to section 104(d)(l) of the Act as
being attributable to the operator's unwarrantable failure. While Jardina believed that this
violation was a contributing factor to the fatal accident, he was unable to articulate a causal
relationship. Tr. 416. As noted above, the Secretary announced during the hearing that she no
longer took the position that this violation was a contributing factor. The position taken in the
Secretary's post-hearing brief is that this violation should be found to have been highly likely to
contribute to a fatal accident. A civil penalty of $5,000.00 was proposed by special assessment,
prior to the Secretary's change of position.
The Violation
MSHA personnel recovered 357 sticks of explosives, weighing 385 pounds, from that
working section of the mine following the accident. They also determined that no more than 57
sticks, or approximately 60 pounds, of explosives would be required to blast one round, if each
of the working faces was blasted at the same time. Tr. 411-16. Under the regulatory scheme,
explosives at mines are to be stored in wooden magazines and only limited amounts, essentially
the amount expected to be used during a shift, are to be taken into the working section.
Explosives that are not used during the shift are to be returned to the magazine. 30 C.F.R. §
75.1313(c);
tr. 408-09, 417. Respondent's only magazine was on the surface. It is apparent that the
prevailing practice at Summit was that boxes of explosives would.periodically be taken into the
mine, and that considerably more than 100 pounds of explosives, generally more than would be
739

needed for blasting during one shift, would be stored on shelves in the gangway and monkey
headings. Unused explosives were not taken back to the surface and returned to the magazine at
the end of the shift. Tr. 448-49, 775.
Respondent does not dispute these essential facts. In defense, it contends that 1,4001,500 pounds of explosives had been used in one round when pillaring was being done, and that
under the regulation it could have bad up to that amount outside a magazine in a working section
without violating the regulatio.n. Ex. R-6; tr. 1730. The regulation does not specify which "one
round" is to be used to measure the maximum amount of explosives permitted in a working
section, i.e., whether it is a round projected to be fired during the shift, or whether it could be any
round ever fired in the mine. Jardina exhibited some uncertainty on this issue. Tr. 439-40, 448,
452-57. However, the "one round" referred to in subpart (a) must be a round that is expected to
be fired on the current shift, because subpart ( c) of the regulation requires that explosives not
used during the shift must be returned to a magazine by the end of the shift. Any other reading of
the regulation would be nonsensical.
It is undisputed that no pillaring was being done on July 16, 1998. Tr. 476, 1730.
Consequently, less than 100 pounds of explosives would have been required to fire one round on
that shift. Respondent bad 385 pounds of explosives in the working section and violated the
regulation.

Significant and Substantial
Jardina's primary reason for determining that the violation was significant and substantial
was that it was deemed to have been a contributing factor to the fatal accident. Tr. 416. As
noted above, however, the Secretary has abandoned that position. There is also little evidence to
support such a contention and Jardina's own testimony contradicts his assertion. He testified that
his determination that the handling and storage of explosives was a contributing factor to the
fatality was based upon the explosives that were found near the #46 breast, and the possibility
that there were other explosives "up in number 46 that weren't properly being stored." It had
nothing to do with the explosives found in boxes on the gangway level. Tr. 528-30. The same
would appear to be true for the explosives found stored in boxes on shelves in the monkey
heading.
Under the regulation, Respondent was allowed to have up to 100 pounds of explosives in
the working section. Of the 385 pounds of explosives recovered, the vast majority of it was
found in boxes on shelves in the gangway and monkey headings. The remainder of the
explosives does not appear to have exceeded 100 pounds. The violation was based upon the
large quantity of explosives in boxes on shelves. Those explosives played no role in the
accident, and this violation was not a contributing factor to the fatal accident.
The mere presence of these explosives does not establish that the violation was
significant and substantial. The detonation of even one stick of explosive could easily cause
740

substantial injury or death. However, the explosives themselves are not highly sensitive. They
must be detonated with a blasting cap or detonator which must be fired in very close proximity
to, virtually touching, the explosive. During the investigation, both explosives and detonators
were found at several places in the mine, sometimes in close proximity. This clearly was a
concern of Jardina' s, because the closer the proximity of detonators to explosives, the greater the
risk of an unplanned detonation. However, detonators and explosives were not kept in close
proximity in the mine under normal conditions. With the exception of the debris around the #48
chute, there were no explosives within five feet of detonators on the gangway heading and
Jardina agreed that the same situation likely existed on the monkey heading prior to the accident.
Tr. 428-29. The relatively orderly location of explosives and detonators on the gangway level
contrasted sharply with that on the monkey level, but it is clear that those explosives and
detonators had been scattered by the accident. Kenneth Chamberlain, an MSHA inspector, had
inspected the mine prior to the accident and found no explosives "lying around" and everything
in "very good shape." Tr. 1410-11. Detonators and explosives were placed in close proximity as
a result of the emergency situation presented by the accident. Rothermel picked up sticks of
explosives and detonators that were lying in the vicinity of the victims and placed them into the
nearest available container. Tr. 1701-02. Jardina found that action reasonable. Tr. 509-10.
Respondent has also asserted a more general due process defense. It contends that it had
been conducting its mining operations in the same manner for many years prior to July 16, 1998,
that MSHA inspectors had been through the mine numerous times and observed those conditions
and that no citations had been issued. Ex. G-43, R-6. Even Lobb conceded that he would not be
surprised if Summit had stored explosives and detonators in the same manner for six years.
Tr. 1058. While these precise conditions probably did not exist during other inspections, as
Respondent claims, it is highly likely that explosives and detonators were being temporarily
stored in the working section in the approximate same amounts. Because there is no evidence as
to the exact amount of explosives present during prior inspections, or whether pillaring was
being done, or had been or would be done in close proximity to any such inspections,
Respondent has not established a due process defense to the violation. However, the fact that
several inspectors observed and did not issue citations for similar conditions, does suggest that
the presence of explosives in the mine did not present a reasonable probability of an unplanned
detonation. Considering all of the factors discussed above, I find that the violation was not
significant and substantial. I find that a fatal injury was unlikely to occur as a result of the
violation.
Unwarrantable Failure
Rothennel was fully aware of the amount of explosives that were taken into the working
section. He also knew that the quantity generally exceeded that needed for blasting on the shift
and that unused explosives were not being transported back to the surface magazine at the end of
the shift. However, those practices had been ongoing for many years and numerous MSHA
inspectors had not cited Respondent for violating the subject regulation. I find that the operator's
negligence was not "high," and that the violation was not the result of an unwarrantable failure.
741

Respondent's negligence was no more than moderate.
Order No. 7001589
Order No. 7001589 was issued by Jardina on January 28, 1999, and alleged a violation of
30 C.F.R. § 75.1313(b), which requires that:
Explosives and detonators outside a magazine that are not being .
transported or prepared for loading boreholes shall be kept in closed separate
containers made of nonconductive material with no metal or other conductive
material exposed inside and the containers shall be -- (1) At least 15 feet from any
source of electric current; (2) Out of the direct line of the forces from blasting; (3)
In a location to prevent damage by mobile equipment; and (4) Kept as dry as
practicable.
The conditions noted on the order were:
On July 16, 1998, explosives and detonators, which were not being transported or
prepared for loading boreholes, were not kept in closed separate containers made
of nonconductive material This violation was determined to be a contributing
factor to a fatal accident.
He concluded that the fatal accident occurred as a result of the violation, that the violation
was significant and substantial, that one person was affected and that the violation was due to the
operator's high negligence. The order was issued pursuant to section 104(d)(l) of the Act as
being attributable to-the operator's unwarrantable failure. As noted above, the Secretary
announced during the.hearing that she no longer took the position that this violation was a
contributing factor to the fatal accident. A civil penalty of $10,000.00 was proposed by special
assessment, prior to the Secretary's change of position.
The Violation
This alleged violation is closely related to the preceding one and many of the same
considerations apply. Again, the focus of this citation was the explosives and detonators that
were in boxes on shelves. Tr. 479-90.6 As noted above, these explosives played no part in the

6

Explosives that are being transported or prepared for loading into boreholes do not
need to be in containers of any }<ind. A miner can take explosives that he is going to use, place them
aside, e.g. three feet away on the mine floor where nothing is likely to fall on them, drill a borehole
and load the explosives. Tr. 525-26. There was no evidence that the loose, or scattered, explosives
found at various places in the mine following the accident, were not in the process of being
transported or being prepared for loading into boreholes and, as noted above, the violation was not
premised on those explosives.
742

fatal accident and this alleged violation was not a contributing factor to it, nor does the Secretary
so claim. Jardina's determination that the violation had been a contributing factor to the fatal
accident was based upon conjecture that there may have been improperly stored explosives near,
or up in, the #46 breast. Tr. 517-18, 528. It had nothing to do with the explosives folUld in
boxes on the gangway level. Tr. 528. The conditions on the monkey level, following the
accident, were somewhat chaotic. Explosives had been scattered over a large portion of the
heading and Rothermel had picked up loose explosives and detonators in the vicinity of the
victims and placed them into the nearest available box. Tr. 1701-02; ex. R-6. Jardina agreed that
under those emergency conditions, such actions were reasonable, and that the conditions in at
least one area on the monkey level may have been affected by the accident. Tr. 488, 509.
On the basis of the essentially undisputed evidence that explosives, that were not being
transported or prepared for loading into boreholes, were temporarily stored on the gangway level
in cardboard containers, some of which did not have lids, I find that the regulation was violated.
Respondent's principal defense to this vio.lation is that this type of temporary storage of
explosives in their original shipping boxes had been observed, and, at least tacitly, sanctioned by
numerous MSHA inspectors over the previous six years. Ex. G-43, R-6. However, there is no
evidence that the precise conditions observed by Jardina, i.e. , the missing lids, had been observed
by other inspectors. J ardina and Lobb also felt that the cardboard containers were inappropriate,
in that they were not substantial and tended to deteriorate and become conductive with moisture
that was prevalent in the mine. Tr. 493, 981. I do not base my finding of a violation on those
considerations. There is nothing in the regulation that requires the containers to be "substantial."
Moreover, the original shipping containers were apparently viewed as suitable by other MSHA
inspectors. They did not contain any conductive material and apparently had plastic liners.
Tr. 1127-28. While cardboard might become conductive if it becomes saturated with water, the
cardboard pieces depicted in Government exhibit 18 and the description by Lobb that the
cardboard didn't make noise when tom indicate that the cardboard was not "wet" and there is no
evidence that it was conductive. Moreover, the regulation is likely directed at obviously
conductive materials, such as metal. It seems likely that a box made of wood, the preferred
material, might also become conductive as it absorbs moisture.
Significant and Substantial - Unwarrantable Failure
For the same reasons discussed with respect to the previous violation, I do not find this
violation to have been significant and substantial or the result of Respondent's unwarrantable
failure. I find the operator's negligence to have been low, and that an injury was unlikely to
result from the violation.
Order No. 7001594
Order No. 7001594 was issued by Jardina on January 28, 1999, and alleged a violation of
30 C.F.R § 75.1325(a), which requires that: "Shots shall be fired by a qualified person or a
person working in the presence of and llllder the direction of a qualified person." The conditions

743

noted on the order were:
Blasting of explosives was being performed by persons who were not qualified in
accordance with Section 75-1325-(a) and who were not working under the direct
supervision of a person qualified by MSHA. This violation was determined to be
contributing factor to a fatal accident.
He concluded that the fatal accident occurred as a result of the violation, that the violation
was significant and substantial, that one person was affected and that the violation was due to the
operator's reckless disregard of the standard and consequences of violating it. This order was
issued pursuant to section 104(d)(1) of the Act because the violation was determined to be a
result of the Respondent's unwarrantable failure. This is the sole violation that the Secretary
now alleges was a contributing factor to the fatal accident. Tr. 555. A civil penalty of
$20,000.00 is proposed.
The Violation
As defined in the regulations, a "qualified person," is one who has been certified to use
permissible explosives by the State in which the mine is located, or who has demonstrated to an
authorized representative of the Secretary the ability to use permissible explosives safely. 30
C.F.R. § 75-1301. The only miner working underground on July 16, 1998, who possessed the
requisite qualification was Randy Maurer, who was working alone at the #44 breast. Tr. 548-53.
In general, new miners at Summit began working with experienced miners and rather quickly
progressed to essentially independent mining activities, including blasting. With the exception of
Maurer, all of the miners working in that section of the mine were performing blasting activities
without the proper certification. Maurer was working alone in the #44 breast and was not in the
presence of, or directing the activities of, the other miners. The regulation was violated.
Significant and Substantial
Allowing unqualified persons to independently perform blasting presents a reasonable
possibility of a serious injury occurring. This is not a situation like the methane testing
qualifications violation, where the miners were entirely capable of performing, and did perform,
the required testing, but merely lacked a credential. The unqualified persons conducting blasting
in Respondent's mine lacked training in the proper blasting methods, failed to use stemming, as
required by the regulations, and failed to test blasting circuits with a galvanometer, as discussed,
infra. Misuse of explosives in a mine poses a grave threat to all miners underground and any
miners who would be involved in a rescue in the event of an unplanned explosion. As Lobb
explained, untrained blasters tend to believe that explosives are considerably safer than they are
and may fail to exercise appropriate care. Tr. 1004. He also opined that the various theoretical
causes of the accident could have been avoided if the miners had been properly trained and
qualified. Tr. 1003-05. While I do not fully accept that aspect of his testimony, I find that the
violation was significant and substantial.

744

Unwarrantable Failure
Rothermel was fully aware that the miners doing blasting in that section of the mine, with
the exception of Maurer, were not qualified within the meaning of the regulation. While there is
evidence that he made efforts to provide training to new miners, it appears that most of the
training on blasting procedures was provided by the more experienced miners, most of whom
were also not properly qualified. It is not surprising that deficiencies existed in their blasting
techniques, including failure to test blasting circuits with galvanometers and failure to use
stemming. Whether Rothermel was fully aware of these deficiencies or was ignorant of them, it
was his responsibility to assure that the miners performing blasting were properly trained and
qualified, and that proper blasting procedures were being followed. His failure to do so amounts
to an unwarrantable failure to comply with the regulation.
I cannot find, however, that this violation was a contributing factor, or cause, of the fatal
accident. It is possible that it was. But, the actual cause of the accident was never determined
and, it is also possible that some unexpected event that had nothing to do with.a deficient or
unsafe blasting procedure caused the accident, e.g., a rock falling on explosives that were being
transported or prepared for loading into boreholes. Consequently, while I find that the violation
was significant and substantial, I do not accept the gravity assigned by the Secretary. I find that
the violation was highly likely to result in a permanently disabling injury.
Order No. 7001595
Order No. 7001595 was issued by Jardina on January 28, 1999, and alleged a violation of
30 C.F.R. § 75.1315(b), which requires that: "Each borehole in coal for explosives shall be at
least 24 inches from any other borehole and from any free face, unless prohibited by the
thickness of the coal seam." The conditions noted on the order were:
During a fatal accident investigation it was determined that two (2) boreholes, one
of which contained explosives, were not drilled at least 24 inches apart. The two
holes were drilled in the high side coal rib approximately 6 feet inby the No. 46
breast of the monkey (return) beading area of the 2nd Level East 001-0 working
section on July 16, 1998. These boreholes were approximately 6 inches apart.
This violation was determined to be a contributing factor to a fatal accident.
Despite the above notation, he concluded that it was reasonably likely that a fatal accident
would occur as a result of the violation, that the violation was significant and substantial, that
one person was affected and that the violation was due to the operator's high negligence. The
Order was modified on January 10, 2002, to change the operator's negligence to "moderate" and
to reflect that it was a citation issued pursuant to section 104(a) of the Act. There was no change
made to the proposed penalty of $10,000.00, although the Secretary suggests, in her brief, that a
penalty ··slightly less" than that proposed may be appropriate in light of the amendments.

745

The Violation
There is no dispute that two boreholes were drilled, approximately six inches apart,
38-40 feet up into the high rib, or roof, of the monkey heading about six feet inby the #46 breast.
The north hole was approximately 38 feet deep and the south hole was 40 feet deep. The
question is whether or not these boreholes were intended to be loaded with explosives. Tr. 662.
If they were test holes, as contended by Respondent, there would be no violation. I find that
there was no intention that the holes be loaded with explosives and that the regulation was not
violated.
Rothermel consistently stated that the holes were not intended to be used for explosives.
They were drilled to try and ascertain the location of a fault. The fault had been encountered in a
different set of headings 300 feet higher in the coal seam, and Rothermel expected to encounter it
in the neighborhood of the #40 chute, but hadn't done so. Randy Maurer, the miner who
normally drilled long holes for pillaring, had encountered problems near the #43 and #44 breasts.
Gary Laudenslager had been driving the #46 breast, but encountered rock on the last shot fired
that had taken out the timber supports, precluding further work in the breast. Rothermel assigned
him to drill test holes inby the #46 breast to locate the fault and try and project where it would
intersect the monkey heading. Tr. 662, 1659-66, 1678; ex. G-43, R-6.
Jardina concluded that the holes were intended to be used for explosives based upon a
number of considerations. Traces of undetonated ammonium nitrate explosives were found in
scrapings from the holes and in material blown out of the south hole by the induction of
compressed air into the north hole. A piece of detonator wire, shaped like it had been attached to
a stick of explosive, had been removed from the opening of the north hole. Tr. 662-66. Drill
steels and a bit were recovered from the south hole. The wire and the drill bit also bore traces of
undetonated ammonium nitrate explosive. Jardina felt that test holes would be drilled at least 510 feet apart because drilling them that close together would provide little useful information.
Tr. 663-64.
Lobb also believed that the holes were not test holes and that blasting operations were
being performed. Tr. 929, 941. He relied upon essentially the same factors as Jardina. Faults,
like that ostensibly being explored by Laudenslager, change elevation gradually, such that he
expected that test holes would be drilled 50-100 feet inby the #46 breast in the monkey heading,
not within six feet of the breast and definitely not within six inches of one another. Tr. 946-48.
It was his opinion that the location of the holes was more indicative that ~ miner was engaged in
slabbing the pillar, in part, because drilling two parallel holes was consistent with Respondent's
slabbing practice. Tr. 948-50. He placed considerable significance on the piece of detonator
wire and the lab tests that showed the presence of ammonium nitrate based explosives in the
samples, with the highest concentrations on the drill bit, the detonator wire and the scrapings
from the north bole.
Respondent raised several issues that cast some doubt on the theory that the boreholes

746

were intended for explosives, including the possibility that the samples were contaminated in a
number of ways. The holes were not drilled directly into solid coal. Rather, the drill had been
inserted through openings in the lagging boards on the top of the monkey heading. Immediately
above the lagging is rock fill, and/or fractured coal, ranging from a few inches to several feet
thick. Such material is placed there to fill the space between the lagging and the coal left
undisturbed when the face is blasted. Additional material is thrown into that space when the face
of the monkey heading is next blasted. Tr. 702-04. Respondent argues that the scrapings and
material purportedly obtained from the ..holes" were actually recovered from the openings in the
lagging and could have included materials from the fill. Respondent also argues that the
detonator wire could have been in the fill material and points out that it was recovered from the
collar of the hole, the space immediately above the lagging. Tr. 675, 928. Another source of
contamination suggested by Respondent was the surface of the plastic compressed air pipe that
was used to probe the holes. 7
Lobb conceded that there was a possibility of contamination, and that the presence of the
detonator wire could be attributed to other factors. However, he felt that it was highly unlikely
that there was any significant contamination and noted that the results of the testing were
consistent with the conclusion that there was ammonium nitrate based explosive in the north bole
that underwent a low-order detonation when the south hole was drilled into it. Higher
concentrations of undetonated explosive were found on the drill bit and the scrapings from the
north hole. Relatively low concentrations were found in the scrapings from the south hole, which
would have been largely.blocked by the drill steels at the time of the detonation.

7

There were two types ofpermissible explosives used in, and recovered from, the mine
--Atlas 7D and Coalite 8S. Respondent made much ofLobb's testimony that the explosive found
in the scrapings and on the drill and wire was Atlas 7D, a pliable substance considerably less suitable
for use in long holes than the more rigid Coalite 8S. However, after careful review of Lobb's
testimony and the forensic report appended to the "Executive Abstract Summary of the Laboratory
Technical Investigation on the Summit Anthracite, Tracey Mine Explosives Accident," Government
exhibit 32, I have concluded that Lobb was mistaken in that aspect ofhis testimony. Lobb stated that
the test results showed the presence of undetonated ammonium nitrate based explosives, which he
identified as the 7D and not 8S, which he stated was a nitroglycerine based high explosive,
contradicting the conclusion in the abstract summary of the technical report. Tr. 954-55, 1028-32.
However, the report is internally consistent and was not erroneous. The report on testing of the
explosives done by the National Institute for Occupational Safety and Health, pages 5 and 6, shows
that the 7D and 8S explosives are both ammonium nitrate based explosives, with similar
concentrations of that compound (66.77% and 68.06% for the two samples of7D and 63.72% and
64.33% for the two samples of8S). Ex. G-32. Consequently, the undetonated explosives found in
the long holes could have been the more suitable Coalite 8S, and were not necessarily the Atlas 7D.
Lobb was likely confusing the Coalite 8S explosive with the illegal Prima Cord, which 1s a more
powerful explosive.

747

The Secretary's theory necessarily requires that a number of unlikely events occurred.
First, Gary Laudenslager, the decedent, would have had to have decided, on his own, that rather
than drill test holes to locate the fault, he would attempt to blast more coal into the "crashed" #46
breast. He was not the miner who performed such tasks, and it would apparently have been
inconsistent with Summit's mining sequence to pillar the #46 breast when the long hole pillaring
work being done by Randy Maurer had proceeded inby only to the #44 breast. Laudenslager
would also have had to drill the north hole first, load it with explosives, and then drill the south
hole in very close proximity to it, a sequence that Lobb believed would have been highly
unusual. Tr. 1098-99.
It is highly unlikely that this sequence of events occurred. I conclude that the Secretary
has not carried her burden with respect to this alleged violation. The possibility of these events
occurring is slightly more probable because of the fact that Laudenslager was not properly
qualified as a blaster, and also lacked training. However, there was general agreement that
Rothermel provided excellent instruction to his miners. Tr. 1162, 1167, 1204-06, 1361. Also of
significance is the fact that, while this sequence of events was found·to be more likely than other
potential scenarios to have caused the accident, MSHA was ultimately unable to identify the
cause. I am also.troubled by the pristine condition of the detonator wire, which was described as
very clean and intact. Tr. 723-24. There were sharp protrusions, especially in the north hole,
evidenced by the fact that shavings were scraped off the plastic air line used to probe them.
Tr. 924-25. It would seem that a detonator wire, also with a plastic coating, that was wrapped
around a stick of explosive only slightly smaller than the diameter of the borehole and tamped up
to the top of the 38 foot hole, and subjected to a low-order detonation, would have shown some
signs of this relatively violent treatment. Tr. 723-24: Lobb did concede that there was no
forensic evidence that established that a detonator had exploded in the boreholes. Tr. 1075. It is
possible, if there was a detonation of explosives, that it was explosives from a previous misfire in
the #46 breast, itself. Tr. 727-28, 1025-26, 1103-04. If so, there was never any explosive loaded
into either of the two holes. I agree with Jardina and Lobb that the location of the holes was
difficult to reconcile with the concept that they were intended to locate the fault. However, their
proximity would also have been unusual if they were boreholes intended to be loaded with
explosives, especially if the second hole was drilled after explosives had been placed into the
north hole.

DOCKET NO. PENN 99-254
Citation No. 7001590
Citation No. 7001590 was issued by Jardina on January 28, 1999, and alleged a violation
of 30 C.F.R. § 75.1323(j), which requires that: "hnmediately prior to firing, all blasting circuits
shall be tested for continuity and resistance using a blasting galvanometer or other instrument
specifically designed for testing blasting circuits." The conditions noted on the citation were:
During a fatal accident investigation conducted between July 16, 1998 and August
748

3, 1988, it was determined that immediately prior to firing the gangway working
face and the monkey (return) face, blasting circuits were not tested for continuity
and resistance using a blasting galvanometer or other instrument specifically
designed for testing blasting circuits. This testing was not conducted on July 16,
1998 and prior dates. These areas are located at the 2nd Level East 001-0 active
working section.
He concluded that it was highly likely that the violation would result in a permanently
disabling injury, that the violation was significant and substantial, that seven persons were
affected and that the violation was due to the operator' s high negligence. A civil penalty of
$1 ,000.00 is proposed.
The Violation
A galvanometer is an instrument that will show both the continuity and resiste.nce of a
blasting circuit. Each of the electric detonators has two plastic coated wires extending from it
out of the borehole. They have about three inches of bare wire at their ends. The detonators are
connected together in series by twisting the bare ends of the wires together to form part of the
blasting circuit. As many as 20 detonators may be fired in one round. Each of the detonators has
a known electrical resistance, e.g., 1.5 ohms. Use of a galvanometer will inform a miner that the
blasting circuit has continuity and, by indicating the overall resistence of the circuit, that the
proper number of detonators are wired in series. That would confirm that none of the bare
portions of the detonator wires have unintentionally touched, possibly short circuiting, or
eliminating, some of the detonators from the blasting circuit, which could result in a misfire.
Misfires of explosives are the second or third leading cause of blasting accidents. Tr. 879-82,
885-86, 991-96, 1001-02.
Galvanometers were generally not used at Respondent' s mine, except when there was a
misfire of explosives. Two miners testified to that effect and other miners had so stated in their
statements to MSHA. Tr. 760, 778-79, 787, 883-84. Rothermel asserts that there were
galvanometers in the gangway and monkey headings and that the miners used a blasting battery
that checked the continuity of the circuit. Tr. 1738; ex. R-6, G-43. Whether galvanometers were
present, as Rothermel claims, it is clear that they were not being used, as required by the
regulation, and that the miners who were doing blasting had not been instructed to use them. Use
of a firing battery that checked for continuity, but not for resistence of the circuit, would not
comply with the regulation. The regulation was violated.
Significant and Substantial
Failure to use a galvanometer, or other such instrument, to check the continuity and
resistence of blasting circuits significantly increased the risk of misfires, making it reasonably
likely that a reasonably serious injury would occur. A misfire could result in the presence of
undetonated explosives and blasting caps in coal being loaded out of the mine, creating a

749

possibility of an unplanned detonation and a high risk of serious or fatal injury to miners. The
violation was significant and substantial.
Despite his efforts to provide training to his anthracite miners, Rothermel should have
been aware of their failure to properly use galvanometers and the surprising ignorance of some of
the newer miners regarding what a galvanometer was or what it was used for. I concur with the
assessment that the violation was attributable to the operator's high negligence.
Citation No. 7001453
Citation No. 7001453 was issued by MSHA Inspector Kenneth Chamberlain on March
17, 1999, and alleged a violation of 30 C.F.R. § 75.370(a)(2), which requires that operators
submit proposed revisions to a mine's ventilation plan to MSHA's district manager in writing.
The conditions noted on the citation were:
The operator did not comply with the current approved Ventilation Plan in that the
middle fan located between the 002-0 and 001-0 sections has been discontinued
and is not operating. A proposed revision to the plan was not submitted to MSHA
for review and approval prior to implementation.
He concluded that it was unlikely that an injury would result from the violation, that the
violation was not significant and substantial, that four persons were affected and that the
violation was due to the operator's moderate negligence. A civil penalty of $55.00 is proposed.
On a regular inspection, conducted in March of 1999, Chamberlain observed that the
middle mine fan, operation of which is envisioned in Respondent's approved ventilation plan,
had been shut off and the power disconnected. He ascertained that no revision to the plan,
embodying that change, had been submitted to or approved by MSHA. Tr. 1406-08. The air
samples he took in the mine revealed no methane or bad air, and he agreed that the shutting down
of the fan had no effect on the major mine air ventilation currents. Tr. 1409-11. The fan at issue
was not a main mine fan and the mine was engaged in pillaring at the time. The fan was shut
down because the entryway to the middle mine fan had collapsed and no additional ventilation of
the mine would have been provided whether or not the fan was operating. Ex. R-6, G-43.
Chamberlain did not travel the entryway to the fan and acknowledged that it could have been
closed. Tr. 1410-11.
The regulation requires that proposed ventilation plans and any revisions thereto be
submitted in writing to the district manager. 30 C.F.R. § 75.370(a)(2). A corresponding
provision,§ 75.370(d), provides that:
Any intentional change to the ventilation system that alters the main air current or
any split of the main air current in a manner that could materially affect the safety
and health of miners, or any change to the information required in§ 75.371 shall

750

be submitted to and approved by the district manager before implementation.
The Secretary argues, citing Harlan Cumberland Coal Co., 17 FMSHRC 1342 (Aug.
1995) (ALJ), that "the shutting down of an auxiliary fan is a major ventilation change requiring
the prior approval ofMSHA." Gov. Br. at p. 95. Here, she continues, Respondent "removed its
middle fan from service ... without seeking approval ofMSHA before doing so, as a result, the
Operator failed to comply with its ventilation plan." Id. It appears that the subject violation
could more properly have been charged as a violation of§ 75.370(d), i.e., the implementation of
a "major ventilation change" prior to securing MSHA's approval. The issue is whether or not the
regulation obligated Respondent to submit, in writing, a proposed change to its ventilation plan
and secure MSHA's approval prior to shutting down the fan.
The essence of the regulation, as stated in section 75.370(d), is that intentional signific~nt
changes to a mine's ventilation system must be approved prior to implementation. Normally, the
shutting down of a mine fan would be such a change. However, here, the entryway to the fan had
collapsed and the shutting down of the fan had no effect on the mine's ventilation system, which
remained highly effective. There is no suggestion that the collapse of the entryway was due to an
intentional act by Respondent. The shutting down of the fan and disconnection of the power
cables was an intentional act but, under the circumstances, had no effe.ct on mine ventilation. I
find that the Secretary has not carried her burden of proving that Respondent violated the
regulation.

DOCKET NO. PENN 99-213
Citation No. -7001403
Citation No. 7001403 was issued by Jardina on August 14, 1998, and, as amended,
alleged a violation of30 C.F.R. § 75.312(h), which requires that: "Records, including records of
[main] mine fan pressure . .. shall be retained at a surface location at the mine for at least 1 year
and be made available for inspection by authorized representatives of the Secretary and the
representative of miners." The conditions noted on the citation, as amended, were:
During a fatal accident investigation, it was determined on July 17, 1998 that
records of the mine's East and West main mine fans, pressure recording gauges,
were not being retained. Only 16 weekly interval fan charts could be provided by
the mine operator. The oldest dated fan chart was for the week of October 9-15,
1997.

in

He concluded that it was unlikely that the violation would result an injury, that the
violation was not significant and substantial, that nine persons were affected and that the
violation was due to the operator's high negligence. The negligence assessment was later
amended to moderate because the operator had reported vandalism in the past, which resulted in
destruction of records. A civil penalty of $55.00 is proposed.

751

Under the regulation Respondent was obligated to maintain twelve months of weekly fan
pressure reading records. On July 17, 1998, it was unable to produce records for the period
October 16, 1997 through July 17, 1998. The asserted reason for the apparent violation was
recurrent vandalism at the mine, some of which had been previously reported. Due to the
repetitive nature of the vandalism, Respondent had stopped reporting it. Ex. G-43.
I accept Respondent's assertion that at least some of the fan pressure records were either
taken or destroyed by vandals. However, there is no credible evidence that vandalism accounted
for all of the missing records. Absent evidence that there was vandalism at the mine on or
shortly prior to July 17, 1998, and that the records had been maintained, as required, only to be
lost or destroyed by vandals, I find that the regulation was violated. r also concur with the
assessment of low gravity and moderate operator negligence.

Citation No. 7001405
Citation No. 7001405 was issued by Charles Moore, supervisor ofMSHA's WilkesBarre, District One office, and an education and training specialist, on August 14, 1998, and
alleged a violation of 30 C.F.R. § 48.5(a), which requires that: "Each new miner shall receive no
less than 40 hours of training as prescribed in this section before such miner is assigned to work
duties." The conditions noted on the citation were:
During a fatal accident investigation conducted between July 16, 1998 and
August 3, 1998, it was determined that Adam Laudenslager, who was performing
work.in the gangway area of the 2nd level East 001-0 working section on July 16,
1998, had not received the required 40 hours of new miner training as specified in
CFR, Title 30, Section 48.5 (a) - (c). Mr. Laudenslager was hired by this
company on or about July 3, 1998 and only completed part of the required
training. This miner is no longer employed at this mine.
He concluded that it was reasonably likely that the violation would result in a fatal injury,
that the violation was significant and substantial, that one person was affected and that the
violation was due to the operator's moderate negligence. A civil penalty of $113.00 is proposed.
The Violation
Moore issued the citation on the basis of information provided to him by an MSHA field
office supervisor who had interviewed the subject miner, Adam Laudenslager. Moore did not
speak to the miner himself, nor does it appear that he read any written statement by the miner.
According to the field office supervisor, the miner had spent a day at the mine, had watched two
instructional video tapes and had been shown how to use a methane detector. That was the
extent of the training provided. Moore was also informed that the miner had no prior experience
as an underground miner. Tr. 1158-60.

752

Adam Laudenslager is Rothermel's nephew anq, while he apparently had not previously
worked as an underground miner, he had considerable exposure to the anthracite mining industry.
Ex. R-6, G-43. He had spent one full day at the mine and watched video tapes that had been
assembled by Rothermel based upon their subject matter and relevance to anthracite mining.
Rothermel has been instrumental in developing training materials for anthracite mining, which is
somewhat of a blend of underground bituminous coal and metal/non-metal mining. Tr. 1750-51 .
The regulation was violated. While there is some question about the length of the video
tapes, the clear weight of the evidence is that Adam Laudenslager was not provid~d with 40
hours of new miner training and that not all of the required subject matters were addressed in the
training that was provided.
Significant and Substantial
Moore concluded that the violation was significant and substantial because a new miner,
somebody off the street, with no previous mining experience, finds himself in a "completely alien
environment" and can be a danger to himself and other miners, especially in anthracite mining
because of the use of explosives and labor intensive nature of the work. Tr. 1164-66. He did not
feel that the fact that a person was raised in a mining community was a proper substitute for the
required training, because he has found that such individuals are sometimes exposed to erroneous
or unsafe methods and it is important to correct the "misinformation" that a person may have.
Tr. 1172-74.
Putting a person with no prior mining exposure or experience to work as a miner without
providing the required new miner training would be a prototypical example of a significant and
substantial violation. However, Adam Laudenslager was not such a person and he had been
provided with a significant amount of training - in the words of Rothermel, some of the "best
training" available for anthracite miners. Ex. R-6, G-43. Moore, like other MSHA personnel,
had a very high regard for Rothermel's capability and competency as a trainer. Tr. 1162, 1167.
Rothermel helped to assemble training materials for his miners, because he felt that much of the
material used in the typical new miner training had very little to do with anthracite mining. As
he explained: "The majority of the training that made a difference between life and death to those
guys was given at the mine." Tr. 1750-51. Adam Laudenslager did receive a full day of training
at the mine and had watched training videos that had been carefully selected as being highly
pertinent to anthracite mining.
Moore was handicapped in his assessment of whether the violation was significant and
substantial because he was dependent upon hearsay for information regarding what training
experiences had been provided. His assessment appears to be based more on the hypothetical
putting to work of a completely inexperienced miner without any training. He had virtually no
knowledge as to what training areas had been covered during-the day Laudenslager spent at the
mine, what subjects were covered in the videos, or how they were covered. It is the Secretary's
burden to prove that this particular violation was significant and substantial, not that it could
753

have been in a hypothetical sense. I credit Rothermel's assertion that some of the best training
available was given to Laudenslager. While there were, no doubt, essential areas of new miner
training that were not covered, e.g., statutory rights of miners, without some qualitative evidence
of the shortcomings of the training that was provided, I find that the Secretary has failed to carry
her burden of proving that the violation was significant and substantial. I find that the violation
was reasonably likely to result in a lost time accident. I agree that the violation was the result of
the operator's moderate negligence.
Citation No. 7001406
Citation No. 7001406 was issued by Moore on August 14, 1998, and alleged a violation
of 30 C.F.R. § 75. l 324(b), which requires that: "Immediately before shots are fired, the methane
concentration in a working place or any other area where blasting is to be performed, shall be
determined by a person qualified to test for methane." The conditions noted on the citation were:
During a fatal accident investigation conducted between July 16, 1998 and August
3, 1998, it was determined that 4 miners conducted tests for methane and oxygen
deficiency immediately before blasting. These miners were not qualified to make
these tests as required by CFR 30, Part 75.151. Their daily work practices
included the above tests and the charging and detonation of explosives.
He concluded that it was reasonably likely that the violation would result in an injury
requiring lost work days or restricted duty, that the violation was significant and substantial, that
seven persons were affected and that the violation was due to the operator's moderate negligence.
The citation was later amended to reflect that the violation was unlikely to result in an injury and
that it was not significant and substantial. A civil penalty of $55.00 is proposed.
As defined in 30 C.F.R. § 75.151, a person qualified to test for methane is a person who
"demonstrates to the satisfaction of an authorized representative of the Secretary that he is
qualified to test for methane with a portable methane detector." Respondent does not dispute
that the subject miners did not have the requisite qualification. Tr. 1199-1200. On the other
hand, MSHA does not dispute that the miners had been trained to use a methane detector or that
they competently tested for methane prior to blasting. Tr. 1190, 1205-06. It was the lack of the
paper certification that resulted in the violation.
I find that the regulation was violated and that the gravity, as amended, and operator
negligence were properly assessed.
Citation No. 7000327
Citation No. 7000327 was issued by MSHA Inspector Ronald Pinchorski on August 20,
1998, and alleged a violation of 30 C.F.R. § 75.904, which requires that: "Circuit breakers shall
be marked for identification." The conditions noted on the citation were:
754

The circuit breakers and disconnecting devices installed and operational in the
2nd level west gangway (001-0) did not have any type of identification to describe
their function. This electrical equipment was used for the control of the pumps
which were rated at 440 volts.
He concluded that it was unlikely that the violation would result in an injury requiring
lost work days or restricted duty, that the violation was not significant and substantial, that one
person was affected and that the violation was due to the operator's moderate negligence. A civil
penalty of $55.00 is proposed.
Pinchorski was performing a regular AAA inspection of the mine at the time the citation
was written. However, he had been told of the condition by other inspectors who had been
involved in the accident investigation. The inspection was performed over a period of many
weeks and Pinchorski observed the conditions recorded on the citation sometime around August
4 or 5. Tr. 1366. He also observed the switch boxes on August 20, the day the citation was
issued and, on the basis of that observation, terminated the citation. Tr. 1366, 1368.
Respondent's exhibits 4 and 5 are pictures depicting two switch boxes at the subject
location. Each bore a tag from the motor being controlled that identified specific characteristics
of the motor, e.g., its horsepower. Also depicted are pink plastic stickers stating, respectively,
"MAIN" and "50 HP PUMP." The pictures were taken on August 20, and the presence of the
stickers was sufficient to justify termination of the citation. Tr. 1367-68. Rothermel testified
that the pink stickers had been placed on the boxes over two years prior to the inspection. Tr.
1610. Pinchorski was fairly certain that the pink stickers were not on the switch boxes he
observed on August 4 or 5, because he did not believe that he would have issued the citation if
they had been present. Tr. 1370, 1375, 1379. The tags from the motors were present at that time,
but they were not sufficient to satisfy the regulation because they did not identify the device, i.e.,
which pump or a fan, the switch controlled. Tr. 1357-60.
I credit the testimony of Pinchorski and find that he observed switch boxes on August 4
or 5, 1998, that had no pink stickers identifying the particular device that the switch controlled.
It is not clear exactly how many switch boxes were observed by Pinchorski that day.
Consequently, it is not clear that the two boxes depicted in Respondent's exhibits 4 and 5 were
the only boxes that were the subject of the citation. The precise basis ofRothermel's testimony
is also less than clear. I have no doubt that there were pink stickers identifying electrical devices
on many switch boxes in the mine and that they had been affixed well prior to the inspection.
However, I find that there were some switch boxes without proper identification. The stickers
shown in Respondent's exhibit may have been supplied by someone other than Rothermel after
Pinchorski first observed the switches and questioned compliance with the regulation. I credit
Pinchorski 's testimony because I found him to be a credible witness and it is highly unlikely that
he issued a citation for the same conditions that he found satisfied the regulation some two weeks
later, when it was terminated.

755

Pinchorsk:i assessed the gravity of the violation as unlikely to result in an injury and the
operator's negligence as moderate. He believed that Rothennel trained his miners well and that
they knew which devices were controlled by the switches. I agree with his determinations on
gravity and negligence.
Citation No. 7001027
Citation No. 7001027 was issued by MSHA inspector Harold Glandon on August 20,
1998, and alleged a violation of 30 C.F.R. § 75.370(d), which requires that: "Any intentional
change to the ventilation system that alters the main air current or any split in the main air current
in a manner that could materially affect the safety and health of miners ... shall be submitted to
and approved by the district manager before implementation." The conditions noted on the
citation were:
The mine operator intentionally implemented a change to the mine ventilation
system for the 002-0 working section. This change materially altered the main air
currents prior to the submission for approval by the District Manager. The
changes made by the operator included the construction of an overcast, rerouting
of the intake and return air currents, including the alternate escapeway,
development of the intake haulage slope to a deeper level and the initiation of the
4th level gangway development. Completion of the final pillar recovery in the 4th
level east gangway workings also occurred.
He concluded that it was reasonably likely that the violation would result in an injury
requiring lost work days or restricted duty, that the violation was significant and substantial, that
two persons were affected and that the violation was due to the operator's moderate negligence.
The citation was later amended to reflect that the violation was unlikely to result in an injury and
that it was not significant and substantial. A civil penalty of $55.00 is proposed.
Respondent had ceased mining on the east side of the slope and began to develop a
gangway heading on the west side. In order to properly ventilate the new development, both
intake and return air were routed through the same area and it was necessary to construct a
channel so that the air currents could cross without mixing. The channel, called an "overcast,"
was constructed so that the return air could cross over the intake air and exit the west fan. Tr.
1253. Respondent did not submit a proposed change to its ventilation plan before constructing
the overcast. Tr. 1256. Respondent's defense to the alleged violation is that initiating a new
gangway heading was normal mine development and rerouting of air to the new work area was
not a change that needed to be reflected in the mine ventilation plan. Ex. R-6. During crossexamination, Rothermel attempted to compare the change to that which occurs when a new chute
is opened as gangway and monkey headings are developed. The intake air induced into the
gangway heading is routed up the new chute to the monkey heading, a change that is part of
normal mine development that does not need to be reflected in an amendment to the mine's
ventilation plan.

756

The change that occurred here was not simple routine mine development, where air is
routed through different headings and chutes of specified size. Rather it required construction of
a special channel to allow return air to course over intake air. Nothing in the ventilation plan
addressed the construction of overcasts. If the overcast was not properly constructed, ventilation
to the new working places could be restricted, materially affecting the health and safety of ·
miners. Tr. 1262. I find that the construction of the overcast was an action that was required to
be approved as an amendment to the mine's ventilation plan before it was implemented, and that
Respondent violated the regulation.
Glandon inspected the overcast and fol.ind it to be well-constructed and of adequate size
to assure proper ventilation. The design of the overcast, as constructed, was approved as an
amendment to the ventilation plan. For those reasons, it was concluded that the probability of
injury was unlikely and that the violation was not significant and substantial. I agree with those
conclusions. I also agree that the violation was the result of the operator's moderate negligence.
Rothermel was an experienced operator who understood the regulation and had previously
submitted amendments to the ventilation plan. He should have realized that an amendment was
required for construction of the overcast.
Citation No. 7001029
Citation No. 7001029 was issued by Inspector Glandon on August 20, 1998, and alleged a
violation of 30 C.F.R. § 75.220(a)(l), which requires that operators "develop and follow a roof
control plan, approved by the District Manager, that is suitable to the prevailing geological
conditions, and the mining system to be used at the mine." The conditions noted on the
citation were:
Manways with steps spaced at no greater than 30 inches were not provided in the
open chutes of Nos. 47, 48 and 49 in the 2nd level east gangway, 001-0 working
section. The approved roof control plan dated 5/13/94 states that when the pitch
of the coal vein exceeds 20 degrees, manways will be provided in open chutes and
breasts and steps in the manway will not be spaced greater than 30 inches. The
last travelable manway was at the No. 32 chute, a distance of approximately 860
feet from the gangway face. The pitch of the vein in the vicinity of chutes 47, 48
and 49 ranged from 70-80 degrees.
He concluded that it was unlikely' that the violation would result in an injury, that the
violation was not significant and substantial, that three persons were affected and that the
violation was due to the operator's moderate negligence. A civil penalty of$55.00 is proposed.
As stated in the citation, Respondent's approved roof control plan required that manways,
with steps spaced not greaterthan 30 inches, be provided in open chutes where the pitch of the
coal vein exceeded 20 degrees. The pitch of the coal vein in Respondent's mine was 70-80
degrees and chutes numbered 47, 48 and 49 were open. Manways, with the required step spacing
757

were, therefore, required in those chutes. Glandon looked up each of the chutes from the
gangway level to the monkey level and did not see any ladders or steps. Tr. 1300-02.
Respondent contends that there were manways in the chutes, with plank steps on less than
30 inch centers. Respondent's exhibit 3a-d purports to show the steps in the #48 chute. They
appear to be at least partially covered with coal, or were so covered shortly before the pictures
were taken. Although not directly stated, Respondent also appears to contend that similar steps
were present in the #47 and #49 chutes. Ex. G-43, R-6. Respondent also contends that the
violation was written because MSHA interprets.the standard to require a ladder, rather than steps
on less than 30 inch centers, and that Glandon wrote the citation because there were no ladders.
Tr. 1294-95, 1300. However, there was some confusion during cross-examination over the use
of the term "ladder," which may well have been interpreted by Glandon to include plank steps.

I find that there were plank steps on less than 30 inch centers in the #48 chute. They may
have been obscured by coal when Glandon looked up the chute. I also find that there were steps
in the #49 chute. However, there was no evidence introduced by Respondent to establish that the
required steps were also in the #47 chute. On the basis of Glandon's testimony, I find that there
were no such steps in the #47 chute, and that the regulation was violated. Allowing plank steps
in a manway to be covered with coal, making them virtually unusable, would also be a violation
of the standard. I agree that the violation was unlikely to result in an injury and that it was due to
the operat~r' s moderate negligence.
Citation No. 7001448
Citation No. 7001448 was issued by MSHA Inspector Kenneth Chamberlain on
December 10, 1998, and alleged a violation of 30 C.F.R. § 75.38l(c)(3), which requires that each
escapeway be maintained in a safe condition, specifically, that they be "[p]rovided with ladders,
stairways, ramps or similar facilities where [they] cross over obstructions." The conditions noted
on the citation were:
The alternate escapeway from the 002-0 section was not maintained in a safe
condition in that ladders were not provided from the 4th level monkey heading to
the 3rd level gangway.
He concluded that it was unlikely that the violation would result in an injury, that the
violation was not significant and substantial, that three persons were affected and that the
violation was due to the operator's moderate negligence. A civil penalty of $55.00 is proposed.
There was no ladder provided in the alternate escapeway from the 3rd level gangway to
the 4th level monkey heading. However, there were plank steps, on less-than 30 inch centers, in
that chute. Tr. 1396-98. The prevailing practice in anthracite mines is, apparently, to provide
ladders in chutes and other portions of e·s capeways in steeply pitched mines. Tr. 1395-96.
MSHA also appears to interpret the standard as requiring a ladder, because Chamberlain was

758

looking only for a ladder to determine whether the standard was complied with. Tr. 1397-98.
While I reject Respondent's argument that the 70-80 degree pitch of the coal vein through which
the chute was driven is not an obstruction requiring a ladder, stairway, ramp or similar facility, I
find that the Secretary has failed to carry her :t>urden of proving the alleged violation, and has
failed to justify MSHA's restrictive applicfition. of the standard so as to recognize only ladders as
a means of compliance.
The standard provides that portions of escapeways that traverse obstructions, including
steep slopes, be provided with ladders, stairways, ramps or similar facilities. The manway
portion of the escapeway chute had the typic~I, and required, steps on less-than-30 inch centers.
That is the means by which miners routinely travel the manways between different levels of the
mine. MSHA has advanced no explanation or justification for its position that such steps do not
satisfy the requirement that ladders, stairways, ramps or similar facilities be provided. Although
Chamberlain testified that, in his opinion, such.steps did not satisfy the standard, he did not
explain the rationale of his position and it is not apparent from other portions of his testimony.
Tr. 1398-99.
Citation No. 7001586
Citation No. 7001586 was issued by Jardina on January28, 1999, and alleged a violation
of 30 C.F.R. § 75.325{e)(l ), which requires that: "At least 1,500 cubic feet [of air] per minute
[reach] each working face where coal is being mined." The conditions noted on the citation
were:
A quantity of at least 1,500 cubic feet a minute of air was not providing
ventilation to the gangway face of the 2nd Level East 001-0 active working
section. On
July 16, 1998, it was determined by an authorized representative of the Secretary
that a quantity of only 754 cubic feet per minute of air was being maintained at the
inby end of the 12 inch diameter flexible tubing. It was further determined that
the flexible tubing was damaged prior to the accident. An approved calibrated
anemometer was used to determine the air velocity. Coal was in the process of
being loaded.
He concluded that it was reasonably likely that the violation would result in a
permanently disabling injury, that the violation was significant and substantial, that four persons
were affected and that the violation was due to the operator•s moderate negligence. A civil
penalty of $131.00 is proposed for this violation.
The Violation
Although Jardina issued the citation, he did not take the measurements referred to.
Rather, he relied upon discussions with Jack McGann, another inspector, and notes that he took.

759

Tr. 844-45. The citation was written based upon the post-accident measurement of 754 cubic
feet per minute made by McGann. J ardina did not know where that measurement was taken in
relation to the gangway face or the end of the ventilation tubing. Tr. 844. He acknowledged that
the ventilation tubing may have been damaged during the accident. Tr. 837. He concluded;
however, that it was likely that less than 1,500 cubic feet per minute of air was being supplied to
the gangway face because some repairs had been made to the damaged ventilation tubing and
Rothermel admitted that there was some damage to the tubing prior to the accident. Tr. 821-23,
848-49.
Rothermel was closely involved in the rescue and recovery operation. · After the victims
had been administered to, a comment was made about damage to the ventilation tubing in the
gangway heading. He went to investigate, accompanied by McGann, and found considerable
damage at the #48 chute. The chute battery had been blown down by the explosion, and there
was a pile of coal and several sticks of explosives on the gangway floor. The ventilation tubing
had been disconnected and there were many holes in the tubing, some·ofthem big enough to put
a hand through. Tr. 1704-07. Rothermel, who had done the preshift examination that morning,
and assured that there was at Jeast 1,500 cubic feet per minute of air at the gangway face, knew
that the holes and damage to the ventilation tubing near the #48 chute had occurred during the
explosion. Tr. 1707. He knew that there was excessive methane in the mine and that it was
critical to reestablish damaged ventilation controls. However, he was concerned about altering
the accident scene, which would violate MSHA regulations. 8 . With McGann's at least tacit
permission, he "sewed" the larger holes with 1Od nails and replaced a piece of ventilation tubing
at the gangway face, extending it to the last set of timbers and cutting off the end at that point.
Tr. 1711. Closing the holes by overlapping the edges and piercing them with nails reduced the
diameter of the tubing and severely restricted the air flow. Ex. G-43, R-6. He explained that the
end of the ventilation tubing closest to the face is usuaily damaged by blasting, but that the
required air flow was always maintained within 20 feet of the face. Id.; tr. 1710.
Neither Jardina, nor McGann, had measured the air flow at the gangway face prior to the
accident Jardina's "opinion" that it had been less than 1,500 cubic feet per minute is based upon
McGann' s later measurement, a determination that the accident had caused virtually no damage
to the ventilation tubing, the fact that repairs had been made, and Rothermel's admission that
there was some damage to the tubing prior to the accident. There are two significant problems
with Jardina' s analysis. His determination that the accident caused virtually no damage to the
tubing is unsupported by the evidence, and his belief that the prior damage included holes near
the #48 chute was erroneous.
Jardina's conclusion that the damage to the tubing near the #48 chute was not caused by

8

30 C.F.R. § 50.12 makes it unlawful for an operator to "alter an accident site or an
accident related area until completion of all investigations ... except to the extent necessary to
rescue or recover an individual, prevent or eliminate an imminent danger, or prevent destruction of
mining equipment."

760

the accident,9 was based largely upon his c_onclusion that coal striking a chute battery, like the
battery at chute #45 depicted in Government exhibit 28, would not bounce and strike the
ventilation tubing that was attached to the rib near the roof supports. However, he acknowledged
that, depending upon the severity of the accident's impact at the #48 chute, damage to the
ventilation tubing was possible. 10 The accident produced a violent impact at the #48 chute
battery on the gangway level, sufficient to damage it and deposit a pile of coal and several sticks
of explosive. Ex. G-7. I accept Rothermel' s testimony regarding the condition of the tubing
during the preshift examination and that the damage in the area oftbe #48 chute, including the
large holes in the ventilation tubing, was a result of the accident.
Jardina was also somewhat uncertain in his recollection of what McGann had told him
about Rothermel's statement that some damage to the tubing was present prior to the accident.
Tr. 823. He indicated at one point that his recollection ofMcGann's reports ofRothermel's
statements regarding pre-existing damage to the tubing included "various locations down to and
including 48 chute." Tr. 855-57. However, he had previously related that McGann had been
referring to statements made by Rothermel about damage to the tubing at the gangway face.
Tr. 822-23. There was no damage inby the #48 chute or in the vicinity of the #45 chute. Tr. 824,
836. I find that Rotherrnel' s statements regarding pre-existing damage to the ventilation tubing
were far less incriminating. He was referring to the end of the tubing closest to the face that
would typically be damaged when the face was blasted. The regulation and ventilation plan
require that ventilation be supplied within 20 feet of the face. Tr. 834-35. Damage to tubing
within 20 feet of the face is irrelevant to compliance because the measurement should be taken
20 feet from the face. J ardina did not know where the measurement had been taken, but seemed
to recall that it may have been taken near the end to the ventilation tubing, and he did not know
where that had been.

9

Mott was also of the opinion that it was unlikely that the ventilation tubing near the
#48 chute was damaged by the accident. Tr. 1431-33. His opinion, like Jardina's, was based upon
his assessment that coal coming down a chute and striking a battery, like the battery at #45 chute
depicted in Government exhibit 28, would not bounce up and hit the tubing attached to the left side
of the heading near the roof supports. As noted above, I find his and Jardina's conclusions
essentially speculative and that they fail to take into account the violent thrust of coal and debris
down the chute that damaged the chute battery.
10

Jardina was somewhat defensive on this point, refusing to acknowledge that the coal
and explosives found at that location had come down the chute as a result of the accident. Tr. 836.
He also did not consider that the damage at the #48 chute resulted from the accident. Tr. 89.
761

Jardina and the Secretary make much of the fact that, prior to the new piece of ventilation
tubing being replaced at the gangway face and the holes being "sewed" up, the flow would have
been less than the 754 cubic feet per minute measured by McGann. This point is relevant only if
the repairs had been made to damage that existed pri()r to the accident. I have found, however,
that the damage near the #48 chute, repair of which severely restricted the air flow, occurred as a
result of the accident. I also find that, while the end of the tubing nearest the face was damaged
prior to the accident, that whateve~ damage existed further than 20 feet from the face, was not
sufficient to reduce the air flow below the required level. I find that the regulation was not
violated.
Citation No. 7001593
Citation No. 7001593 was issued by Jardina on January 28, 1999, and alleged a violation
of30 C.F.R. § 75.1715, which requires that:
Each operator of a coal mine shall establish a check-in and check-out system
which will provide positive identification of every person underground, and will
provide an accurate record of the persons in the mine kept on the surface ... [and)
shall bear a number identical.to an identification check that is securely fastened to
the lamp belt worn by the person underground. The identification check shall be
made of rust resistant metal of not less than .16 gauge.
The conditions noted on the citation were:
The check in - check out system established by the operator, which will provide
positive identification of every person underground was not being followed.
During a fatal accident investigation it was determined that a lamp belt worn by
Gary Laudenslager (victim) did not have any identification (check) number
securely fastened to the belt. This condition was observed on July 17, 1998, at
approximately 0822 hours.
He concluded that it was unlikely that the violation would result in an injury, that the
violation was not significant and substantial, that one person was affected and that the violation
was due to the operator's moderate negligence. The citation was amended at the hearing to
specify that the operator's negligence was low. A civil penalty of$55 was proposed for this
violation, prior to the amendment.
Respondent contends, and asserted in discovery, that its check in - check out system
consisted oft~e miner's name being placed on his mine light and on the charger located on the
surface. Mine lights absent from the charger indicated who was underground. The mine light
bearing the miner's name, was securely fastened to his belt before going underground. Ex. G-43.
Respondent additionally contends that this system was followed for nine years prior to, and two
years following, the accident and no citations were issued during any other inspection. Ex. R-6.

762

Jardina testified that Gary Laudenslager' s mine belt was found in the mine, that no
identification marking was on the belt itself, and there was no evidence of any marking having
been pennanently affixed to the belt. Tr. 872, 875. He did not look at any other miner's belt and
had no recollection of whether or not Laudenslager's mine lamp was affixed to his belt or
whether the lamp bore Laudenslager's name. Tr. 876-78. He testified that use of a name system
on a mine light would not satisfy the regulation because a miner might borrow someone else' s
light and that, if the names were painted or stenciled on, they might wear off or become
obscured.
I find that Respondent had, for many years, operated with a check in - check out system
as described in its discovery response. Gary Laudenslager had worn his mine belt into the mine
on July 16, 1998, with his mine lamp securely affixed to it and bearing his name. I find Jardina' s
testimony somewhat defensive on those points. He was careful to specify that there was no
identification marking "on the belt." I interpret that testimony to mean only that there was no
permanent identification marking separately affixed directly to the belt - not that no
identification marking was on something else, like a mine lamp, that was affixed to the belt. His
concerns about the borrowing of lights and shortcomings of painted or stenciled names appear
valid. If those situations occurred, they might well be violations of the regulation. There is no
indication in the evidence, however, that any miner had borrowed any other miner's lamp or that
the marking on Laudenslager's mine lamp, which was affixed securely to his belt, was not legible
and fully sufficient to identify him.
The Secretary bas failed to carry her burden of proving that the regulation was violated.
In addition, I credit Respondent's assertion that its identification system had been in use for many
years and had never been found to be in violation of the regulation by a multitude of other
MSHA inspectors. While it ·is conceivable that one or two inspectors might not have specifically
examined the system, it is highly unlikely that all of them failed to notice or inspect the system
for compliance with the regulation. Having had its system at least tacitly approved by many prior
inspectors, Respondent was not provided fair notice that its system was deficient, and the
regulation cannot be enforced in this situation, consistent with due process.
The Appropriate Civil Penalties
The parties stipulated that Summit Anthracite had only one, non-S&S, assessed violation
in the two year period preceding August 14, 1998, that Summit Anthracite, and the Tracey Vein
Slope, had produced 11 ,721 tons .of coal in the year preceding that date, and that the operator
demonstrated good faith in achieving compliance with the regulations. The violations, gravity
and negligence assessments with respect to each alleged violation are discussed above.
Summit maintains that the imposition of civil penalties in the approximate amount of
$57,000.00 proposed by the Secretary would threaten its ability to remain in business. It relies on
financial statements and tax returns for three years, 1998-2001, that were submitted foilowing the
hearing. The Secretary, in response, submitted an analysis by a certified public accountant~
763

Steven Dearien, who concluded that the documents are insufficient to establish that payment of
civil penalties in the proposed amounts would impair Summit's ability to continue in business.
The Secretary points out that the financial st~tements submitted were unaudited and bore a
disclaimer stating that they were based upon unverified information supplied by management.
Dearien' s conclusion was based upon a number of factors, including the fact that Summit's cash
balance, inventory and sales for 2001 were the highest they had been in five years, and that no
information was supplied regarding a related and interdependent company, S & R Coal
Company, whose partners are the same as the stockholders of Summit Anthracite.
On the basis of the evidence and arguments advanced by the Secretary and considering
that the civil penalties imposed below are significantly lower than the proposed amounts, I find
that the operator has failed to demonstrate that the civil penalties imposed below would threaten
its ability to remain in business.

Docket No. PENN 2000-10
Citation No. 7110585 was affirmed as a significant and substantial violation and the
result of Respondent's unwarrantable failure. However, the danger posed by the violation was
found to be not as great as determined by the inspector. A civil penalty of $3,000.00 was
proposed by the Secretary. I impose a penalty in the amount of $2,500.00, upon consideration of
the above and the factors enumerated in section 1 IO(i) of the Act.
Order No. 7001591 was affirmed. However, the violation was found not to be significant
and substantial or the result of the operator's unwarrantable failure. Rather, the violation was
found to be unlikely to result in a serious injury and the operator's negligence was found to be
moderate. A civil penalty of $2,800.00 was proposed by the Secretary. I impose a penalty in the
amount of$1,000.00, upon consideration of the above and the factors enumerated in section
l IO(i) of the Act.

Docket No. PENN 2000-9
Order No. 7001588 was affirmed. However, the violation was found not to have been
significant and substantial or the result of the operator's unwarrantable failure. The operator's
negligence was moderate and the possibility of injury was unlikely. The proposed penalty for
this violation was $5,000.00, which was based, in part, upon a determination that the violation
was a contributing factor to· the fatal accident, a position now abandoned by the Secretary.
Considering the gravity and negligence factors, as found, and that a civil penalty of$90.00 would
appear to be the result of application of the formula specified in 30 C.F.R. § 100.3, Respondent is
directed to pay a civil penalty of$1,000.00 within 45 days.
Order No. 7001589 was affirmed. However, the violation was found not to have been
significant and substantial or the result of the operator's unwarrantable failure. The operator's
negligence was moderate and the possibility of injury unlikely. The proposed penalty for this

764

violation was $10,000.00. However, that special assessment was based upon a determination
that the violation was a contributing factor to the fatal accident, a position now abandoned by the
Secretary. Considering the gravity and negligence factors, as found, and that a civil penalty of
$55.00 would likely have been imposed in a normal assessment, Respondent is directed to pay a
civil penalty of $500.00 within 45 days.
Order No. 7001594 was affirmed as a significant and substantial violation that was the
result of the operator's unwarrantable failure. The proposed penalty for this violation was
$20,000.00. However, the gravity of the violation was not as high as alleged because it was not
found to have been a contributing factor to the fatal accident. Considering the gravity, as found,
and the other factors specified in section l IO(i) of the Act, Respondent is directed to pay a civil
penalty of $10,000.00 within 45 d_ays.
Docket No. PENN 99-254

Citation No. 7001590 was affirmed in all respects. A civil penalty of $1,000.00 was
proposed by the Secretary. Considering the factors specified in section l IO(i) of the Act,
Respondent is directed to pay a civil penalty of $1,000.00 within 45 days.
Docket No. PENN 99-213

Citations Nos. 7001403, 7001406, 7001327, 7001027 and 7001029 were affirmed in all
respects. A civil penalty of $55.00 was proposed for each violation. Considering the factors
specified in section 1 IO(i) of the Act, a civitpenalty of $55.00 is imposed for each violation and
Respondent is directed to pay a civil penalty of $275.00 within 45 days.
Citation No. 7001405 was affirmed. However, the violation was found not to have been
significant and substantial. A civil penalty of $113.00 was proposed by the Secretary.
Considering, the above and the factors specified in section 11 O(i) of the Act, Respondent is
directed to pay a civil penalty of $55.00 within 45 days.
ORDER
Docket No. PENN 2000-10

Citation No. 7001587 and Order No. 7001592, are hereby VACATED, and the petition
as to them is hereby DISMISSED.
Citation No. 7110585 is AFFIRMED and Order No. 7001592 is AFFIRMED as
modified, and Respondent is directed to pay a civil penalty of $3,500.00 within 45 days.
Docket No. PENN 2000-9

765

Citation Nos. 7001401 and 7001595, are hereby VACATED, and the petition as to them
is hereby DISMISSED.
Orders numbered 7001588, 7001589 and 7001594 are AFFIRMED as modified, and
Respondent is directed to pay a civil penalty of $11,500.00 within 45 days.

Docket No. PENN 99-254
Citation No. 7001453 is hereby V ACATEO, and the petition as to it is hereby
DISMISSED.
Citation No. 7001590 is AFFIRMED and Respondent is directed to pay a civil penalty of
$1,000.00 within 45 days.

Docket No. PENN 99-213
As to the citations vacated by the Secretary, Citation Nos. 7001403 and 7001028, the
petition is DISMISSED.
Citation Nos. 7001448, 7001586 and 7001593 are hereby VACATED and the petition as
to them is DISMISSED.
Citations Nos. 7001403, 7001406, 7001327, 7001027 and 7001029 are AFFIRMED, and
Citation No. 7001405 is AFFIRMED, as modified, and Respondent is directed to pay a civil
penalty of $330.00 within 45 days.

Distribution:
Donald K. Neely, Esq., Natalie A. Appetta, Esq., Office of the Solicitor, U. S. Department of
Labor, Suite 630E, The Curtis Center, 170 S. Independence Mall West, Philadelphia, PA 19106
(Certified Mail)
Mike Rothermel, President, Summit Anthracite, Inc., R. D. No. 3, Box 12-A, Klingerstown,
PA 17941 (Certified Mail)
/mh

766

•J
~!

II'

767

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 26, 2002

.

SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMINISTRATION,
on behalf of WYMAN OWENS,
Complainant
v.

TEMPORARY REINSTATEMENT
PROCEEDINGS

DRUMMOND COMPANY, INC.,
Respondent.

Mine ID 01-02901
Shoal Creek Mine

Docket No. SE 2002-114-D
BIRM CD 2002-04

SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMINISTRATION,
on behalf of GARY WATSON,
Complainant

Docket No. SE 2002-1.15-D
BIRM CD 2002-05

v.

Mine ID 01-02901
Shoal Creek Mine

DRUMMOND COMPANY, INC.,
Respondent.
SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMINISTRATION,
on behalf of HENRY JOHNSON,
Complainant

Docket No. SE 2002-116-D
BIRM CD 2002-07

v.

Mine ID 01-02901
Shoal Creek Mine

DRUMMOND COMPANY, INC.,
Respondent.

DECISION
AND
ORDER OF TEMPORARY REINSTATEMENT
Appearances: MaryBeth Bemui, Esq., Thomas A. Grooms, Esq., Office of the Solicitor, U.S.
Department of Labor, Arlington, Virginia, for the Complainants.
Harry Hopkins, Esq., Olgetree, Deskins, Mash, Smoak & Stewart, PC,
Birmingham, Alabama, for the Respondent.
Before:

Judge Weisberger

768

1.

Introduction

On May 9, 2002, May 16, 2002, and May 20, 2002, Gloy Wyman Owens, Gary Lee Watson
and Herny S. Johnson, each respectively, filed a Discrimination Compliant with the Mine Safety and
Health Administration, alleging in each case, that they were discharged by Drummond Company on
March 20, 2002.
Owens alleged that he and eighteen other employees were tenninated for alleged involvement
in a theft ring; that nine of the other employees who had been "accused of equal or more severe
things" were brought back to work; that two more of the other employees were allowed to resign and
receive full retirement benefits, and that he was unjustly terminated because he was a member of the
union safety committee.
Watson alleged that he was discharged for theft of property, but that he believed " ... the
decision to fire me was in retaliation for my entering stuff in the fire boss book."
Johnson alleged that he was fired for alleged ~heft of company property but believed"... the
decision to discharge me was in retaliation for entering stuff in the fire boss book and/or shutting
down areas."
On June 13, 2002, the Secretary served Drummond with Applications for Temporary
Reinstatement on behalf of Owens, Watson, and Johnson and filed these with the Commission on
June 17, 2002, 1 alleging, in essence, that the Complaints filed by Owens; Watson, and Johnson, were
not frivolous. On June 27, 2002, during a telephone conference call with counsel for both parties,
initiated by the undersigned, the parties agreed to discuss settlement, and if settlement could not be
reached they agreed on a trial date of July 22, 2002.2 In a subsequent conference call the parties
agreed to have the trial rescheduled to July ·10 and 11, 2002. On June 28, 2002, the Secretary
advised that counsel were not able to reach a settlement. A hearing in these cases was held on July
10 and 11, 2002, in Birmingham, Alabama. ·
After the parties rested, the Secretary presented an oral argument. Drummond filed a
Memorandum in Opposition to Complainants Request for Temporary Reinstatement (sic), and also
presented an oral reply to the Secretary's argument.
At the conclusion of the hearing a bench decision was issued which, with the exception of
corrections of grammar and style, is set forth below:

1

The Applications, which are assigned separate dockets numbers, SE 2002-114-D, 115-D, and

116-D, are hereby consolidated.
2

0n July 3, 2002 a Request for Hearing was received by the Commission.

769

II.

The Secretary's Witnesses

a.
Gloy Wyman Owens [testified that he] worked for Drummond for
over 25 years. He worked at [the] Shoal Creek [Mine] from January 1994 through
March 22, 2002, when he was terminated.
He was a full-time Health and Safety Committee person for the United Mine
Workers Union. However, his salary was paid by Drummond, except when he
performed work duties off the site of the mine at issue.
For the last three years [until he was terminated], he·worked the 3 p.m. to 11
a.m. shift Monday through Saturday, and occasionally on Sunday.
The Health and Safety Committee consists ofthree persons including Owens.
His duties include checking if there are violation or accidents,accompanying MSHA
inspectors on their inspections, [and] discussing with employees regarding the
conditions in the mine on the shift that the employees have just come off.
Owens indicated that if any problems are reported to him, he then inspects for
hazardous conditions. Owens indicated that if a miner asks him to look at a
condition, he then looks at it. If Owens finds that a condition is hazardous, he then
makes contact with whoever is in charge, such as a supervisor or a foreman to report
the condition. Owens indicated that if any of these individuals asks him to give his
recommendation as to what to do to abate or correct the condition, he then gives his
opinion. Owens testified that if the condition is then not abated, he then shuts the
mine down and notifies proper management officials in order to explain [the
·
condition].

In February 2001, drilling had occurred for an overcast.. According to Owens,
there was not [sufficient] air in the area to ventilate [it]. He contacted the immediate
foreman, Mary Lewis, who told him that he was told to do so, and Owens in response
said that he (Lewis) could not do it. Owens then shut the mine down until the
ventilation was approved. Owens then called the mine shift foreman, Doug Altizer,
explained the situation, and Altizer then told Lewis to get the air to the area. The
situation was corrected, and the mine was reopened.
·
In late 2001 [Owens] had to shut down the section, but was unable to
remember the details. He indicated that he has met with officials at Drummond
regarding safety issues. According to Owens, in March 2001 he met with [different
levels] of individuals five or six times regarding a petition for modification relating
· to the use of a 24,000 volt Miner. Among these officials were Ken McCoy, the
director ofoperations; Rich Painter, the mine manager; and Dickie Estep, the director
of health and safety. Owens stated that he conveyed to Drummond that they had to
770

agree to various stipulations, or otherwise the union would oppose the petition for
modification. He also indicated that at these meetings at times there were differences
of opinion.
In June 2001, the safety committee had a petition presented regarding the use
of truss-bolts. This was presented to McCoy, Painter, and Estep. Owens indicated
that they knew that the usage of this equipment would weaken roof support and so
stated that position at these meetings. He indicated, however, that the parties tried
to maintain respect for the other side, and there was not any cursing.
In July 2001 a petition was re-submitted by.Drummond to modify from a 35
foot cut to a 40 foot cut. According to Owens, at a meeting with Painter and Estep,
he, along with two other union members, opposed the petition and said that they
would not be able to get proper air in the face. Subsequently the petition was granted
for a 40 foot cut, but was not implemented.

In March 2002, Drummond asked for a waiver from the State of Alabama to
use a backup fan should another fan not be operative. Owens opposed this petition
to the owl shift foreman, Tom Sheback.
Owens indicated that,[ along with the safety director at the mine), he normally
meets with MSHA-inspectors once a month after their inspections, and the citations
and violations are discussed. He indicated that over the last six months prior to his
termination, the union did not support Drummond's request to have the citations
vacated. [I]n the last year prior to his termination on [only] one occasion he agreed
with Drummond that two citations should be combined.
At a Stakeholder' s meeting with MSHA officials Owens indicated that he
disagreed with McCoy, who in his speech, advocated more ofa role for management.
Owens stated that at the time, when disagreeing with McCoy, he indicated that rates
of citations, accidents, and severity of citations had not been decreasing.
On March 27, 2002, Owens met with management officials regarding a letter
he had received relating to an intent to discharge him because of stolen property. At
such a meeting he was told by a Mr. [Eller] that he had taken a battery or batteries,
either automobile or marine. In response, Owens said that he did not receive any
such items from Terry Clark, and on only one occasion did he take batteries from
Clark, who worked at the warehouse, because the safety department had ordered
batteries. [These batteries] which were then put in a locker, were the size of a ninevolt battery,[ and not the size of an automobile or marine battery]3

3

This underlined phrase we inadvertently omitted from the bench decision

771

He gave his opinion that he was discharged due to his past record relating to
his safety positions and positions taken against the company. On cross-examination
none of the essentials of his testimony were impeached.
b.
Gary Lee Watson has worked for Drummond since 1985 and at the
Shoal Creek facility since March 1994. He served as a fireboss since 1995, a job that
he bid on.4 [Watson] indicated that as a fireboss his responsibility is to perform a
preshift examination which involves walking the belt lines and walkways, and
inspecting for dangerous conditions. He indicated that there are four separate routes,
and the firebosses rotate inspection these routes on a monthly basis. Any dangerous
conditions are noted in the fireboss book which is kept in the foreman's office.
According to Watson, if a condition is noted as being hazardous, it is to be addressed
immediately. [I]t is the practice for a foreman to ·also sign the fireboss book.
[Watson] indicated that if a conditions found in the preshift examination, he
then would call a foreman or an assistant foreman. [I]f [they are] not present, he then
would call the communication office. In addition, Watson would make a note of it
in the fireboss book.

In the period between January and March 2002, he had noted icing on a slope
walkway which is part of an escape way. In addition, he reported this condition to
the supervisor, and roped off the area.. It was then de-iced the next shift. Leonard
Woodby, the mine foreman, told Watson on the same day that he had sent men over
to de-ice and they had tol.d him that they did not have any problem fixing it.
In the month ofFebruary2002, Watson noted water accumulations more than
twenty-four inches deep and ropec:i the area off and reported the condition to the
foreman.

.
In the year 2001, he [had] noted problems with air changes while men were
underground. He said this occurred two or three times. [Watson testified that) at a
safety meeting at which Dickie Estep, Don Hendrickson, and Leonard Woodby were
present, he said that if this happens again, they will have to act.
Also in 2001, he noted a dangerous [roof] condition and discussed it with
management who told him that ·it would be taken care of. He also noted
accumulations of water and mud in Route No. 2, reported these to management, and
noted them in the fireboss book.
(Watson] indicated that in discussing safety conditions with management, that

1

The day shift has five firebosses; the evening shift has five firebosses; the owl shift has four
firebosses; and over the weekend there are five firebosses.

772

management did not always agree with him. He said that several times over the last
eight years management officials told him that what he had termed to be hazardous
should have been put in the comment section of the fireboss book
On March 21, 2002, Watson was advised by management that he was being
suspended for theft of property. He said that management told him that he had taken
five gallons of gas, a bag of Quickrete cement, cleaning supplies, a pick, an ax, a
shovel, a pre-made sandwich, and a soft drink.
Watson indicated that he told the management officials that he had obtained
company gas only one occasion and in an emergency situation and with the approval
of his supervisor, Gus Humphreys, who, [on March 21, 2002] was no longer
employed by Drummond. Watson explained that on the day in question he was at the
hospital visiting his father who was in serious condition, and called Humphreys
because he was going to be late. According to Watson, Humphreys told him to get
to work as quick as possible. Watson, [stated that] he ran out of gas as he entered the
property, and coasted into the parking lot. He then told Humphreys that he had
arrived but had run out of gas, and Humphreys told him to call the supply house to
have them give him some gas. Watson then spoke with Nick Phillips in the supply
office and informed him that Humphreys had said it was okay. Watson testified that
Phillips then talked with Humphreys who told him it was okay. Watson then asked
Phillips for just enough gas to get to a gas station. But he did not see Phillips
actually put the gas in his car.
Regarding the Quickrete, according to Watson, this tern came up in a
conversation with employees at the supply office as he, along with one of the
employees, were in the process of [discussing the] building of water gardens.
According to Watson, when Quickrete was discussed as the building tool for the
garden, [Watson] told Teddy Clark that he (Watson) had used creek rock instead, as
it was more aesthetic. Specially, Watson [testified] that he did not take any
Quick:rete and [had) told that to management.
Watson indicated that in addition to fireboss duties, he is also required to
clean the portable trailer bathrooms on a regular basis each shift. In that connection
he would order supples which would then be unloaded on a dock. Watson told
Humphreys that instead he would get the supplies himself from the warehouse. He
then put these supplies in a truck to take back to the parking lot, where he unloaded
the supplies to be used at the portable trailer bathrooms. Those supplies that were
not used were stored in a locker in the women's bathroom. He said that he did not
steal any cleaning supplies.
According to Watson, he did obtain a pick, ax, and shovel from the supply
office. [However, he did pick up these items] on a nwnber ofoccasions at the request

773

of Humphreys who [had] asked him to pick up these supplies for him. [Watson]
indicated that he did not steal either an ax, shovel, or a pick.
He stated that he did not deny taking pre-made sandwiches and soft drinks,
but stated that it was a common practice for persons to take these items which were
stored for the use of overtime people. He indicated that he had seen approximately
25 people obtaining these sandwiches and soft drinks from such a source.
Watson gave his opinion that he was fired from Drummond because of his
activities as a fireboss for eight years and the confrontations that occurred during
th9se times. He indicated that the biggest arguments had to do with whether
conditions should be noted as hazardous or just placed as comments [in the fireboss
book). He also indicated that John Redmill, a mine foreman, who was not in that
position on March 20, 2002, had cursed him all the time.
On cross-examination he stated that he agreed with Terry Clark who had
stated that he (Watson) had the run of the warehouse and was able to get what he
wanted.
On cross-examination the essence of his testimony [on] direct examination
was not impeached.
c.
Herny Johnson had worked for Drummond since 1975 or 1976, and
worked at Shoal Creek since June 1995, until he was discharged in March 2002. He
worked as an outby utility man, but served as a fireboss four to five days a week
during the 11 p.m. [to] 7 a.m. owl shift. He indicated that if he found a hazardous
condition, he would call his immediate supervisor or the assistant, or mine foreman,
or the company operator. He indicated that he would shut down an area of the mine
if necessary.
On an occasion he noted a bad leak in a fire line which had to be replaced, as
this line would be used to put out fires as it was located in the escape way. [On]
another occasion he observed water at the level of his knees which he indicated as
being more than 16 inches, and spoke to the assistant foreman Tom Sheback about
this condition. On another occasion he noted that ice had extended nine hundred feet
in the escapeway path, and there were huge icicles [hanging] from the roof. He
notified the mine foreman.

He indicated that every other night there were instances of spillage of coal
and rollers turning in coal. [H]e [then] shut down the line and called the foreman.

In the year 2001, on occasions, he [had] noted excess water, [and] mud in the
774

returns, and spoke to management officials about these conditions. On another
occasion he found an excess of Methane, shut the mine down, and pulled the men
out. He notified the company operator, mine foreman, and the company safety man.
On another occasion he had observed rollers with sparks, excessive coal on the belt,
unsupported rib pins, and pins coming out of the ribs. [He] told Sheback and
Woodby about these conditions. Johnson indicated that in the period between
January 2002 and March 2002 when he had noted conditions in the fireboss book,
Robert Payne, a foreman, told him that other firebosses on his shift had not seen
these conditions.
According to Johnson, ifhe observes a hazardous condition and it still exists
the next time he makes his examination, he notes it again and continues to talk to
someone in the safety department. Johnson indicated that on an occasion [when] he
had to shut down the main belt due to gas and the problems were corrected the next
day, he was told by a member ofmanagement, "Don't you ever shut down my damn
belt."
On March 20, 2002, Johnson was notified by the company that it intended to
terminate him. He stated that he was told that on two separate occasions he had
purchased one pill for which he paid three dollars. Johnson said that it was a Lortab
5. Johnson was told he also had stolen soap, paper towels, garbage bags, Windex,
a car battery, a No. 9 spray, a wire brush, and brought 40 dollars worth of marijuana
to Terry Clark. Johnson indicated that none of these allegations are true except for
[an] incident involving two pills.
Johnson indicated that Humphreys, who had fractured a bone, asked him for
some pain pills, and Johnson provided with a Lorcet 10 for which he had a
prescription. [A]ccording to Johnson, he brought [the prescription] to the second
meeting with management to show to management. Johnson testified that he did not
give or sell Terry Clark any Lortabs. He testified that he did not ever steal soap,
paper towels, garbage, Windex, or Spray No. 9 from the mine. He also denied ever
selling 40 dollars worth of marijuana to Terry Clark. When asked whether he ever
stole a wire brush or a battery from the company, his answer was, "No."
He stated that in his opinion he was fired because of his activities as a
fireboss and some harassment over the years.
On cross-examination, he indicated that Humphreys had not provided him
with any Lortabs. Indicated that he did not give Humphries ten to twelve Lortabs.
He indicated that as fireboss he did what he was paid to do, and that each fireboss
does his own area. Also on cross-examination he was asked whether he had
purchased goods from Terry Clark by paying for them with Lortabs and his answer
was no. He then was asked whether he bad purchased goods from Terry Clark by

775

paying for them with Lorcet and his answer was no. The essential parts of his
testimony were not impeached on cross-examination.

III.

Drummond's Witnesses

a.
Kenneth [Ray] McCoy. who was Drummond's director of human
resources, testified for Drummond. [He said] his responsibilities include safety and
hiring. He indicated that at various meetings he attended with the Union Safety
Committee that Owens was no more vocal than the other two Union Safety
Committee members. He said that on occasion there were differences in approach
between the company and the union which were resolved in a civil manner; but most
of the time there was agreement.
He stated that at a Stakeholder Meeting he attended he made a presentation
arguing that MSHA needed to change.as the industry had changed since 1977. He
did not say that Owens had made any comments to him regarding his (McCoy's)
speech.
McCoy testified that he has closed down the Shoal Creek mine on occasion.
He stated that ifthere are rollers turning in coal, he has told the staff either to fix the
condition or close the mine. He indicated that if he sees such a condition, he then
closes down the mine, and indeed has done so in order to avoid a fire. He said that
ice on a walkway or slope is a significant slipping hazard. According to McCoy, if
he finds such a condition, he either washes it if the temperature allows, or puts sand
on it.
He said that in late summer 2001 the company received a report of a missing
coal belt or belts worth more than $35,000. He then contacted the president of
Drummond, Mike Zervos, and hired an investigative agency to do surveillance. The
agency informed McCoy that theft had been occurring mainly on the second and third
shift. It was decided that areas should be staked out for a month and video cameras
set up. The stakeout continued for a month and was terminated on December 2,
2001, when the investigative personnel were discovered· by employees and the
surveillance ended. [On] that day the investigator's car had been broken into, and a
video camera and tapes were stolen.
According to McCoy, some tapes did remain, which he observed. fu addition,
the company received an anonymous call which provided details as to· materials
stolen. The second time this caller provided his or her name. The informant then
met with the Drummond security man, Tim Mosko. (McCoy said that] the informant
had extensive knowledge of drug use and selling of drugs, and theft by numerous
individuals. [According to McCoy] the informant stated that in his apartment he had
a significant amount ofDrummond's equipment which another employee had stolen.
776

The police subsequently investigated Terry Clark, a supply clerk, who was not a
union member, and was arrested. Clark was then terminated by McCoy.
In late January 2002, McCoy hired another agency and David Frizel1, [from]
this agency came to the site to investigate. ·M cCoy did not direct Frizell to any
particular employee to investigate. [O]n a weekly basis from the second week of
February to March 20, 2002, McCoy met with various union officials to inform them
that the Company knew that there [were] serious theft, drug, and alcohol abuse
[problems] on company property, and that [there] was an ongoing investigation.
On or about March 20, 2002, 18 represented employees were terminated
pursuant to this investigation; and seven management and unrepresented employees
resigned or were terminated; two union represented employees resigned; [and] the
following employees who had been terminated were reinstated pursuant to a union
grievance procedure without back pay: Ray Wallace, Terry Short, Mike Alexander,
Johnny Cooley, Rick Marquis, B.G. Evans, Earl Cagle, Marlin Strickland, and Mike
Williams.
McCoy indicated that statements that Terry Clark had made to Frizell which
were then given to him (McCoy) played a major part in the decision to terminate the
individuals who were terminated. McCoy indicated that in the middle of February,
Frizell had told him that Terry Clark was reliable. McCoy had also received from
Frizell, on March 14, 2002, and on March 21, 2002, documentary summar[ies] of
Frizell's investigation. These documents contain the name of each individual who
had been investigated; the various allegations against each individual; witnesses, if
any; and "additional evidence," if any. Mc~oy indicated that Drummond decided to
believe Clark.
McCoy noted that Teddy Clark, Terry Clark's twin, had also provided
Drummond with information. Initially Drummond believed his testimony. ·However,
based on Frizell's recommendation that his ([Teddy] Clark's) story was not
consistent, Drummond decided not to use the information provided by him.
On cross-examination, McCoy indicated that Terry Clark had not been with
[)rummond for a long period of time, and was terminated on December 11, 2002.
There was no impeachment on cross-examination of the essential parts of McCoy's
testimony.
b.
David Paul Frizell, Jr., an experienced investigator, (see Defendant's
Exhibits 39 and 40) commenced an investigation of Drummond on February 11. He
indicated that no one from Drummond directed him to investigate any particular
employee. A total of 17 employees were interviewed, 10 ofwhom had worked at the
warehouse. In addition, Frizell conferred with the informant.

777

In the course of the investigation [Frizell] met with Terry Clark five or six
times spending a total of fifteen hours with Clark.. In March 2002 he told the
following individuals that in his opinion Clark was credible: Curt Jones, Ken McCoy,
Mike Zervos, Dean Hubble, Mike Tracey, David Muncher, Richard Painter, and Ed
Sellers.
Frizell testified that his opinion of [Terry] Clark was formed in the course of
the investigation, and based on his (Frizell's) experience and background. He
testified that his opinion was based on the following factors which he also explained
to the individuals mentioned above: that he found [Terry] Clark to be truthful, [and]
without malice or fabrication; that [Terry] Clark was highly consistent each time they
spoke; that there was a high consistency within numerous statements; that [Terry]
Clark made full admission without minimizing or rationalizing his involvement; that
he made statements against his own interest; that there was a high percentage of
corroboration between [Terry] Clark's statements and what other elements of the
investigation disclosed, particularly the admission of others; that [Terry] Clark was
always careful to provide caveats between his facts and his opinion; [and] that his
statements did not contain any major or significant discrepancies or disparity with
other facts gathered in the investigation from other sources.
IV.

Drummond's Position

Essentially it is [Drummond's] position in this matter that it placed a good
faith reliance on the reports of Frizell, [regarding] the statements of [Terry] Clark;
that it would be most unreasonable for Drummond to have spent the resources and
time for the purpose of going after three miners; that it is unreasonable to allow
firebosses to do what they are paid to do on behalf of the company and then become
untouchable while others do not receive the same treatment. Drummond also cites
the fact that 22 employees, a significant number, were terminated as a result of
[Terry]Clark's testimony.

V.

Discussion

The issue in this case is not whether or not the Secretary has established a
prima facie case. The issue is not whether Drummond's evidence indicated that the
Company does not have a prima facie case; i.e., that the discharge of the three
complainants in this case was not motivated in any way by protected activities. Nor
is this case about the establishment ofDrummond's affirmative defense based on any
good faith action on its part. Rather, this case involves the narrow issue as to
whether or not the complaints filed by the individuals were frivolously brought.
Under section 105(c)(2) of the Act, the Secretary is required to file an
application for the temporary reinstatement of a miner when he finds that the
778

underlying discrimination complaint has not been 'frivolously brought.' Under
Commission Rule 45(d), 29 C.F.R. § l 700.45(d), the issues in a temporary
reinstatement hearing are limited to whether the miner's Complaint was frivolously
brought. The Secretary has the burden of proving that the Complaint was not
frivolous.
The phrase 'not frivolously brought' is not defined in the Mine Act. In
Centralia Mining Co., 22 FMSHRC 153, 157 (Feb. 2000), the Commission noted
that " [t]he Mine Act's legislative .history defines the 'not frivolously brought'
standard as indicating that a miner' s complaint's appears to have merit". S. Rep. 95181, at 36 (1977) reprinted in Senate Subcomm. on Labor, Comm. on Human
Resources, 95th Cong., Legislative History ofthe Federal Mine Safety and Health Act
of 1977, at 624."

The Eleventh Circuit Court of Appeals in Jim Walter Resources, Inc. v.
FMSHRC, 920 F.2d 738, 747 (11 lh Cir. 1990), concluded that 'not frivolously
brought' is indistinguishable from the 'reasonable cause to believe' standard under
the whistleblower provisions of the Surface Transportation Assistance Act. In
addition, the Court equated 'reasonable cause to believe' with a criteria of 'not
insubstantial or frivolous' and 'not clearly without merit. ' 920 F.2d 738 at 747. (See
also, Centralia Mining Co., supra).
Drummond relies on two Commission cases that really don't apply to the case
at bar. The first case is Secretary on behalf ofRonald A. Markovich v. Minnesota
Ore Operations, 18 FMSHRC 1349 (1996). In Minnesota Ore Operations, supra the
Commission, in a two to two split decision, affirmed a decision by former
Commission Judge Arthur Amcham denying an application for temporary
reinstatement. Under Commission rules a two to two split decision has the effect of
leaving standing the decision of the trial judge [and] affirming [that decision].
However, a two to two split decision has very little, if any, precedential value.
The decision of Judge Amcham in Minnesota Ore, 18 FMSHRC 1250, is
similarly not dispositive. A decision of a fellow judge is not binding, and I choose
not to follow it regarding any particulars that are inconsistent with my decision
herein.
Drummond also relies on Centralia, ~- The facts in Centralia, supra are
not at all similar to those presented herein. In Centralia, supra, the only issue before
the trial judge, and hence before the Commission, was whether or not the
complainant voluntarily quit his job, or had been discharged. Indeed the parties had
stipulated that the individual involved had engaged in protected activity, and that the
sole issue for hearing was whether there was a colorable claim that the complainant

779

had been discharged. [Therefore] the decision in Centralia, supr~ is not pertinent to
the case at bar. In contrast to Centralia. supra. in the case at bar there is not any
dispute that Owens. Watson. and Johnson were discharged.5
I note there are some inconsistencies in the record; first of all, some
difference in the testimony between McCoy and Owens regarding conversations,
[and] statements made at the Stakeholder Meeting; [and] some question regarding
disparate treatment ofthe individual complainants. I note that credibility issues arise
in most discrimination cases. This does not per se establish that the Complaint[s]
[were] without merit. I also note in this case that [Drummond's] motivation is based
on facts related to it by [Terry] Clark. It is significant to note that [Terry] Clark was
not called to testify by the Company, nor did Counsel represent that he was
unavailable.6
In summary, the testimony of all three individuals who had filed Complaints
with MSHA contained details of protected activities, disagreements with
management over the exercise of some of these protected activities, and all were
terminated.
Within the above case law that I set forth above, I find the Secretary has met
its burden in this case; in that, it has been established that the Complaints [have] not
been frivolously brought.

VI.

Relief

With regard to relief, the parties stipulated that should it be found that
the applications for temporary reinstatement be granted - and I am so finding - that
the parties agree to the following relief: (I am quoting from Paragraph two of the
document entitled Waiver and Stipulation Executed 11 July, 2002, which was filed
earlier.) 'Those miners reinstated by the Administrative Law Judge's order granting
temporary reinstatement will be entitled to back wages and all other benefits to which
they are otherwise entitled under the Federal Mine Safety and Health Act, beginning
and accruing on the eighth day following the close of the temporary reinstatement
hearing in this case, these back wages to be paid and any benefits accruing
recognized on the next regular payday for the effective miner or miners."

5

The underlined text was inadvertently omitted form the bench decision.

6

The underlined phase was inadvertently omitted from the bench decision, but is part of
the rationale for the decision.
780

ORDER

It is Ordered that the Applications for Temporary Reinstatement are Granted, and subject
to the tenns set forth above (VI, infra), agreed to by the parties.

N'~
~Weisberger

·

Administrative Law Judge

Distribution: (Certified Mail)
MaryBeth Bemui, Esq., Thomas A Grooms, Esq., Office ofthe Solicitor, U.S. Department ofLabor,
2002 Richard Jones Rd., Suite B-201, Nashville, TN 372 15
Harry Hopkins, Esq., Olgetree, Deskins, Mash, Smoak & Stewart, PC, 1900 Southtrust Tower, 420
N. 20th Street, Binningham, Alabama, 35203-3204
/sc

781

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

July 31, 2002

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. CENT 2001-218-M
A.C. No. 39-00022-05547

DACOTAH CEMENT,
Respondent

Dacotah Cement Plant

DECISION
Appearances: Edward Falkowski, Esq., U.S. Department of Labor, Office of the Solicitor,
Denver, Colorado, for the Petitioner;
Donald P. Knudson, Esq., Gunderson, Palmer, Goodsell & Nelson, LLP, Rapid
City, South.Dakota, for the Respondent.
Before:

Judge Schroeder

Procedural History
This case is before me on a Petition by the Secretary of Labor alleging a violation of a
mine safety regulation. Amendment of the Petition was permitted at the beginning of the hearing
to broaden the scope of the regulation alleged to be violated. The Petition as amended alleges a
violation of 30 C.F .R. § 46. 7 for which the Secretary seeks to assess a Civil Penalty of
$5,000.00. The Respondent filed an answer and a prehearing order was issued which required
the parties to develop their factual and legal positions in advance of a hearing. A hearing was
convened on January 15, 2002, in Rapid City, South Dakota. Both sides filed briefs after the
hearing and the briefs have been considered.

Issue Presented
The issue presented in this case is what constitutes a violation of 30 C.F.R. § 46.7, which
concerns the requirement of training each miner in the tasks the miner is to perform. The
regulation reads specifically as follows:

782

New task training.
(a) You must provide any miner who is reassigned to a new task in which he or she has
no previous work experience with training in the health and safety aspects and safe work
procedures specific to that new task. This training must be provided before the miner
perfonns the new task.
(b) lf a change occurs in a miner's assigned task that affects the health and safety risks
encountered by the miner, you must provide the miner with training under paragraph (a)
of this section that addresses the change.
(c) You are not required to provide new task training under paragraphs (a) and (b) of this
section to miners who have received training in a similar task or who have previous work
experience in the task. and who can demonstrate the necessary skills to perform the task
in a safe and healthful manner. To determine whether task training under this section is
required, you must observe that the miner can perform the task in a safe and healthful
manner.
(d) Practice under the close observation of a competent person may be used to fulfill the
requirement for task training under.this section, if hazard recognition training specific to
the assigned task is given before the miner performs the task.
(e) Training provided under this section may be credited toward new miner training, as
appropriate.
(Emphasis added)
My task in this case is to first determine whether a violation of this regulation was
established in the record and, if so, the amount of a civil penalty that constitutes an appropriate
sanction.

Factual Findin1:s
.Dacotah Cement operates a large portland cement production facility in Rapid City, South
Dakota. In the production of cement, crushed limestone, shale, and iron ore are mixed together
and sent to a losche mill. This mill consists of two rolling cylinders that press down against a
rotating turntable. The ground material is mixed with water and sent through a kiln to become
clinker. In the losche mill, the downward grinding pressure of the two rolls is controlled by an
hydraulic system. When this system is energized for grinding, the oil in the system is pressurized
to approximately 1000 psi. {Tr.14, 103, 117, 185, 200). The mill control panel includes valves .
for reduction and relief of this pressure in the event work is required on the system.
The hydraulic pressure is transmitted from a pump to the mill through heavy duty hoses.
From time to time, these hoses develop leaks and need to be replaced. Responsibility for
replacement of hoses falls on a group of employees ofDacotah Cement who generally service

783

and maintain equipment. On January 12, 2001, two service and maintenance crew employees
were assigned to replace one of the hydraulic hoses of a losche mill. The employees were
Mr. Robert Rohrback and Mr. Fred Juopperi.
Mr. Rohrback has been a maintenance employee for Dacotah Cement for more than ten
years. Mr. Juopperi has been in maintenance for a little less than three years. (Tr. 101, 164).
Mr. Juopperi had never performed significant maintenance work on the losche mill prior to
January 12, 2001, but Mr. Rohrback had performed work on the mill which required that he
operate the hydraulic system, including the pressure relief valves. He had never replaced a
hydraulic hose on the losche mill.

Both Mr. Rohrback and Mr. Juopperi worked under the direction of a supervisor, on some
days one person and on other days a different person. The supervisor responsible for the
activities on January 12, 2001, Mr. Melvin Wooley, testified at the hearing as to the work history
and training of both Mr. Rohrback and Mr. Juopperi. He testified that neither Mr. Rohrback nor
Mr. Juopperi had received specific training in heavy hydraulic hose replacement but that he had
observed Mr. Rohrback perform a great number of procedures on the losche mill which required
use of the pressure relief valves.
On January 12, 2001, Mr. Rohrback began the work of replacing the hoses by assembling
the necessary tools and cleaning the work area. He had just about completed these preparations
when he was joined by Mr. Juopperi. A different task had occupied Mr. Juopperi earlier in the
morning. Mr. Juopperi soon reminded Mr. Rohrback of the mid-morning coffee break and both
left the losche mill for approximately 30 minutes to join the rest of the maintenance crew for
coffee and conversation. When they returned to the losche mill they resumed the process of
replacing the heavy duty hoses. For reasons no witness adequately explained, Mr. Rohrback
made a critical error in the process which would have dire consequences for both himself and
Mr. Juopperi.
A key step in the process of replacing high-pressure hoses is releasing the pressure which
is present even when the pump is turned off. Unless the pressure in the hose is released in a
controlled manner, the disconnection of the hose will result in sudden and violent
depressurization similar to a fire hose with too few firemen to hold it down. The losche mill
control panel includes two valves for the purpose of relieving system pressure. This pressure
relief step in the hose replacement process was not done.
When Mr. Rohrback and Mr. Juopperi returned from their coffee break they began the
task of removing the leaking hoses from the losche mill. While the connections were sufficiently
resistant to turning so as to require some unorthodox tools be used, there is no evidence that the
condition of the couplings would have given any warning that the system was still pressurized.
After the coupling was broken loose and turning, Mr. Rohrback noticed fluid oozing from the
threaded joint. Before he could take action on his suspicions that the oozing fluid meant the
system was pressurized, the coupling parted and began to thrash about and spew fluid on both
men. Mr. Juopperi received a blast of fluid in the eyes as he attempted to get away from the
scene. Mr. Rohrback was struck by the metal end of the hose in addition to being doused with
784

fluid. Both men managed to scramble away from the immediate danger area and call for help.
The spewing fluid rapidly decreased the system pressure and the danger abated.
Both Mr. Rohrback and Mr. Juopperi were taken to a hospital for medical attention.
Mr. Rohrback had the more serious injury in that the metal coupling had fractured his elbow.
Both men were released to home in a few hours. Notice of this accident event was duly given to
the local MSHA office and a field investigator was send to look at the scene and interview the
persons involved. The investigator was Mr. Joseph Steichen, who testified at the hearing.
Mr. Steichen testified in general to the facts.summarized above. He covered two
additional points of consequence. First, Mr. Steichen testified concerning an interview he
conducted with Mr. Rohrback subsequent to Mr. Rohrback's release from the hospital.
Mr. Steichen testified he asked Mr. Rohrback if he had opened the pressure relief valves prior to
disconnecting the hose and the Mr. Rohrback replied he did not know where the pressure relief
valves where located. (Tr. 76) Mr. Steichen went on to say that this response was the essence of
the reason he believed Mr. Rohrback had not been sufficiently trained in the task he was assigned
to perform.
Second, Mr. Steichen testified as to his understanding of the position taken by the
Secretary as to requirements for documentation of new task training. With the assistance of
counsel, it was made clear that this case does not involve any requirement for documentation of
training.
I have evaluated the testimony of both Mr. Steichen and Mr. Rohrback as to
Mr. Rohrback's familiarity with the pressure relief valves on the losche mill. Mr. Steichen's
testimony was based on a single interview of Mr. Rohrback at a time Mr. Rohrback could be
expected to be suffering from traumatic shock and effects of pain medication. Mr. Robrback's
testimony as to his training history was corroborated by his supervisor. I give substantially
greater weight to Mr. Rohrback's testimony as to the extent of his training by his employer.

Analysis
Analysis of this case must begin with a recognition of the importance of the burden of
proof. The Secretary bears the initial burden of proving each of the elements of the offense
alleged. Mathies Coal Co., 6 FMSHRC 1 (1984) The burden must be sustained by the evidence
offered and accepted at the hearing. In this case, the jurisdictional facts were stipulated. The
initial and critical element in dispute was whether either employee involved in the January 12,
2001, incident had been inadequately trained in violation of30 C.F.R. §46.7. It was further
stipulated this element was not a matter of documentation of training but actual evidence of
training under the regulation.
As noted above, the critical evidence submitted by the Secretary on this element consisted
of a sickbed conversation between the safety inspector and one of the workers. The inspector,
after examining the scene of the incident at the Iosche mill, took what amounted to a res ipsa
loquitor attitude toward the training requirement, i.e. such an accident could not have happened
785

unless the worker were inadequately training as to both the techniques required and the risks
associated with incorrect performance of the task. I do not find that attitude justified in
experience or in jurisprudence. Familiarity with a task, through formal training or otherwise,
often leads to shortcuts and expedient abbreviations of standard steps in the task. The use, for
example, of a cheater bar in rotating the hose coupling by Mr. Rohrback is more consistent with a
worker trained to familiarity than a person unaware of the proper procedures.
I have not located a case (and counsel have not suggested any to me) which stands for the
proposition that the mere fact of an injury accident means that the participants in the accident
were inadequately trained to perform their task.
The record in this case does not demonstrate that the January 12, 2001, accident.was the
result of inadequate training rather than carelessness or inattention. Since the Secretary has the
burden of showing ·in the first instance that inadequate training was provided, I am unable to find
a violation of the training regulation. I find the record supports a conclusion that Mr. Rohrback
had been adequately trained in the task assigned to him on January 12, 2001, and he was able to
provide sufficient supervision to Mr. Juopperi.
For the foregoing reasons, I find in favor of the Respondent and against the Secretary.
Order
For the reasons given above, the Petition is DISMISSED.

Irwin Schroeder
Administrative Law Judge
Distribution:
Edward Falkowski, Esq., Office of the Solicitor, U.S. Department of Labor, P.O. Box 46550,
Denver, CO 80201-6550 (Certified Mail)
Donald P. Knudson, Esq., Gunderson, Palmer, Goodsell & Nelson, LLP, P.O. Box 8045, Rapid
City, SD 57709 (Certified Mail)

786

ADl\fiNISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 Skyline, Suite 1000
5203 Leesburg Pike
Falls Church, Virginia 22041

May 3, 2002
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATJON (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. WEYA 2002-41
.A.C. No. 46-01968-03505 ZAG

BGS CONSTRUCTION, INC.,
Respondent,

Blacksville No. 2

ORDER DENYING MOTION TO DISMISS.
AND
PREHEARING ORDER
This case is before under section 105 of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 815. The Respondent has moved to dismiss the case claiming that the Secretary did
not notify it of the proposed civil penalty within a reasonable time as required by section 105(a)
of the Act, 30 U.S.C. § 815(a). The Secretary oppo~es the motion. For the reasons set forth
below, the motion is denied.
The two citations at issue in this case, alleging violations involving the death of a miner,
were issued on September 15, 2000. The Mine Safety and Health Administration's (MSHA)
investigation report was issued on November 9, 2000. The notice of the proposed assessment for
the citations was mailed to the company on January 17, 2002. Thus, 14 months and eight days
elapsed between the completion of the investigation and notification of the operator of the
proposed penalty.
Section 105(a) provides that: "If, after an inspection or investigation, the Secretary issues
a citation or order under section 104, he shall, within a reasonable time after the termination of
such inspection or investigation, notify the operator by certified mail of the civil penalty
proposed to be assessed under section 11 O(a) for the violation cited .... " With regard to
whether a civil penalty has been proposed within a "reasonable time," the Commission has
furnished the following guidance:
_ Section 105(a) does not establish a limitations period
.within which the Secretary must issue penalty proposals. See
Rhone-Poulenc of Wyoming Co., 15 FMSHRC ~089, 2092-93
(Ociober 1993), aff'd 57 F.3d 982 (10th Cir. 1995); Salt Lake
County Rd. Dept., 3 FMSHRC 1714 (July 1981); and Medicine
Bow Coal Co., 4 FMSHRC 882(May1982). In commenting on
787

the Secretary's statutory responsibility to act "within a reasonable
time," the key Senate Committee that drafted the bill enacted as the
Mine Act observed that "there may be circumstances, although
rare, when prompt proposal of a penalty may not be possible, and
the Committee does not expect that the failure to propose a penalty
with promptness shall vitiate any proposed penalty proceeding." S.
Rep. No. 181, 95th Cong., 1st Sess. 34 (1977), reprinted in senate
Subcommittee on Labor, Committee on Human Resources, 95th
Cong., 2d Sess., Legislative History of the Federal Mine Safety and
Health Act of 1977, at 622 (1978). Accordingly, in cases of delay
in the Secretary's notification of proposed penalties, we examine
the same factors that we consider in the closely related context of
the Secretary's delay in filing his penalty proposal with the
Commission: the reason for the delay and whether the delay
prejudiced the operator.

Steel Branch Mining, 18 FMSHRC 6, 14(January1996).
The Secretary asserts that the reason for the delay in this case was that:

[T]he Office of Assessments had a large case load and was
understaffed during the relevant time period. During that period,
four persons were responsible for processing over 2,500 citations
and orders that were considered for special assessment. Two of
those individuals were not in the office for extended periods of
time.
(Sec. Resp. at 3.)

In Steel Branch, the Commission took official notice that the Secretary had an unusually
high case load in 1992 and accepted that as an adequate reason for the delay, even though the
"Secretary ha[dJ not offered any explanation for his delay." Id. Consequently, keeping in mind
Congress' expectation that failure to propose a penalty with promptness will not vitiate any
proposed penalty proceeding, I find that the Secretary has provided an adequate explanation for
the delay.
Turning next to the issue of prejudice to the operator, the company asserts that its "Safety
Director, who was at the site and likely to testify on issues in the case, left the company in
December 200 I and all BGS work at the Blacksville plant has ceased. Further, trial of this case
would require witnesses to testify as to events almost two years old." (Resp. Mot. at 6.) These
suppositions do not demonstrate actual prejudice. Although the Safety Director may have left the
company, there is no indication that he would not be available for deposition or trial. In addition,

788

the fact that events are almost two years old is not an unusual occurrence in these cases and has
the same effect on both sides. Furthermore, since the company has been aware of the factual
allegations in this case since September 15, 2000, there is no reason that the Safety Director's
testimony as well as the testimony of any other employees could not have been recorded to
refresh recollections before trial.
Accordingly, an adequate explanation having been provided for the delay by the Secretary
and the Respondent having failed to demonstrate actual prejudice, the Motion to Dismiss is
DENIED.

Prebearin2 Order
In accordance with the provisions of section 105(d) of the Act, 30 U.S.C. § 815(d), the
above proceeding will be called for hearing on the merits at a time and place to be designated in a
subsequent notice. Prior to setting the case for hearing, the parties are directed to confer for the
purpose of discussing settlement. If a settlement is reached, a motion for its approval shall be
filed by the Secretary of Labor no later than May 24, 2002.
If settlement is not agreed upon, counsel for the Secretary shall initiate a telephone
conference call with the Respondent's representative and the judge for the purpose of setting a
hearing date. The conference call may be made at any time convenient to the parties, but not
later than May 31, 2002.

Procedural motions filed in this case shall comply with Commission Rule 10(c), 29
C.F.R. § 2700.10(c), which requires that "the moving party shall confer or make reasonable
efforts to confer with the other parties and shall state in the motion if any other party opposes or
does not oppose the motion."
Discovery requests made pursuant to Commission Rules 56, 57 and 58, 29 C.F.R. §§ ·
2700.56, 2700.57 and 2700.58, responses to discovery requests and depositions should not be
filed with the judge. 1 However, copies of such requests or responses shall accompany any
motion to compel or for other relief regarding discovery matters.

1r~~

Administrative Law Judge
(703) 756-6213

1

Cover letters for discovery requests or responses may be filed with the judge if the party
desires to have a record of the request or response in the official file.

789

Distribution: (Certified Mail)
Robert S. Wilson, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson Blvd.,
2200 Floor West, Arlington, VA 22209
Mark E. Heath, Esq., Heenan, Althen & Roles, LLP, BB & T Square, P.O. Box 2549, Charleson,
WV 25329

790

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE U\W JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

June 20, 2002
CIVIL PENALTY PROCEEDING
Docket No. WEYA 2002-41
A.C. No. 46-01968-03505 ZAG
Blacksville No. 2

BGS CONSTRUCTION, INC.,
Respondent
ORDER DENYING MOTIONS FOR RECONSIDERATION
AND
CERTIFICATION FOR INTERLOCUTORY REVIEW

This case is before me under section 105 of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 815. On April 11, 2002, the Respondent filed a motion to dismiss the case
because the civil penalty had not been proposed with "reasonable promptness." The motion
was denied on May 3, 2002. The Respondent has now filed a Motion for Reconsideration or,
in the Alternative, Motion for Certification for Interlocutory Review. The Secretary
opposes both motions. For the reasons set forth below, the motions are denied.
Motion for Reconsideration

•

The Respondent asserts that the ruling should be reconsidered because: (1) the
Secretary unnecessarily specially assesses penalties; (2) the ruling did not consider United
Metro Materials, 23 FMSHRC 1085 (September 2001) or Program Policy Letter 99-III-5
(August 16, 1999); and (3) the reasons given by the Secretary for the delay do not excuse its
fai lure to assess a penalty within a reasonable time. None of these reasons is compelling.
Besides the bald assertion that the Secretary over-assesses cases as special
assessments, the Respondent presents no evidence to support this claim. The Secretary has
established guidelines for determining when a case should be specially assessed. 30 C.F.R.
§ 100.5. There is nothing to suggest that these guidelines are not being followed or a re
being abused.
The policy letter and United Metro were considered in my ruling, they were just not
discussed. Whether the letter is a guideline or a deadline makes no difference in this case. It
does not provide any basis for relief to the Respondent. Similarly, the facts in United Metro
appear to be different than the ones in this case. Furthermore, unreviewed decisions of
judges, although they may be instructive, are not binding precedent. 29 C.F.R. § 2700. 72.
Finally, the Respondent's third assertion is only that, an assertion. It is not supported
791

by evidence, case law or even argument. The Respondent cites Medicine Bow Coal Co.,
4·FMSHRC 882 (May 1982), for the proposition that "insufficient clerical help" may not
excuse delay. Here the Secretary has done more than claim insufficient clerical help. But
even if she had not, I find it significant that the legislative history states that "the Committee
does not expect that the failure to propose a penalty with promptness shall vitiate any
proposed penalty proceeding. S. Rep. No. 181, 95th Cong., 1st Sess. 34 {19.77), reprinted in
Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong., 2d Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977, at 622 (1978)
·
(emphasis added).
Accordingly, the Motion for Reconsideration is DENIED.

Certification for Interlocutory Review .
Commission Rule 76(a){l), 29 C.F.R. § 2700.76(a)(l), provides, in pertinent part,
that: "Review cannot be granted unless: (i) The Judge has certified, upon his own motion or
the motion of a party, that his interlocutory ruling involves a controlling question of law and
that in his opinion immediate review will materially advance the final disposition of the
proceeding .... " The Respondent's motion states neither what the controlling question of
law is nor how immediate review will materially advance the final disposition of the
proceeding. Nonetheless, I find that the interlocutory ruling does not involve a controlling
question of law.
The Commission decided the question of law at issue in this case in Steel Branch
Mining, 18 FMSHRC 6, (January 1996). There it set out the facts to be considered in cases
where it has been alleged that the Secretary did not notify the operator of the civil penalty
within a reasonable time. Id. At 14. Those factors were applied in denying the Motion to
Dismiss. Therefore, this matter does not involve a controlling question of law. Buck Creek
Coal. Inc., 17 FMSHRC 1677, 1679{October1995).
The Commission's rule on interlocutory review requires that both criteria be present
for a ruling to be certified. Accordingly, since a controlling question of law is not involved,
the motion for certification is DENIED.
Hearini: Date
Counsel for the Secretary is directed to initiate a telephone conference call with the
Respondent's counsel and the judge, for the purpose of setting a hearing date, not later than
July 5, 2002.

'fr~~

Administrative L~w Judge
{703) 756-6213

792

Distribution: (Certified Mail)
Robert S. Wilson, Esq., Office of the Solicitor, U .S. Department of Labor, 1100 Wilson
Blvd., 22"d Floor West, Arlington, VA 22209
Mark E. Heath, Esq., Heenan, Althen & Roles, LLP, BB & T Square, P.O. box 2549,
Charleston, WV 25329

793

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD
DENVER, CO 80204-3582
303-844-3577/FAX 303-844-5268

July 3, 2002
DISCRIMINATION PROCEEDING

HAZEL OLSON,
Complainant

Docket No. WEST 2002-304-D
DENV CD 2001-03

v.

Mine I.D. 45-03357
Dry Fork Mine

WYOMING FUELS-WYOMING, INC.,
d/b/a DRY FORK COAL COMPANY
ORDER DESCRIBING PURPOSE OF SECTION 105(C)(3) OF THE MINE ACT
ORDER GRANTING COMPLAINANT AN EXTENSION OF TIME
Hazel Olson called my office several times over the past week stating that she is seeking
from the Department of Labor's Mine Safety and Health Administration ("MSHA") a copy of the
file developed during MSHA's investigation of her discrimination complaints. Apparently, Ms.
Olson has filed a Freedom of Information Act request with Sandra L. Yamamoto ofMSHA's
Technical Compliance and Investigation Division. She states that she needs this information to
respond to Respondent's renewed motion to dismiss.
Under section 105(c)(2) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 815(c)(2)("Mine Act"), any miner or applicant for employment may file a complaint with
MSHA alleging that he or she was discriminated against in violation of section 105(c)( 1).
MSHA is required to investigate the complaint of discrimination. If"upon such investigation,"
MSHA determines that section 105(c)(1) was violated, MSHA is required to file a complaint of
discrimination on behalf of the complainant with the Federal M.ine Safety and Health Review
Commission (the "Commission"). If, on the other hand, MSHA determines that section
105(c)(1) was not violated, "the complainant shall have the right ... to file an action on his own
behalf before the Commission, charging discrimination or interference in violation of paragraph
(1)." 30 U.S.C. § 815(c)(3).
The Commission is an independent agency that is not part of the Department of Labor or
MSHA. In her response to Chief Judge Barbour's order to file an amended complaint, Ms. Olson
replied:
I can' t get an interview for a job, much less a job, because MSHA
has not done what they are supposed to do and protect me when I
filed complaints. They just hung me out to dry.

794

As an administrative law judge with the Commission, I do not have the authority to order MSHA
to reopen its investigation so that it can more thoroughly investigate Ms. Olson's complaints. I
also do not have the authority to require MSHA to provide Ms. Olson with a copy of all or
portions of its investigative files. Section 105(c)(3) of the Mine Act authorizes Ms. Olson to
"file an action on her own behalf." Section 105(c)(3) was enacted to give a complainant an
opportunity to try to establish that he or she was discriminated against, despite the fact that
MSHA determined that there was no discrimination. Consequently, this case is not an appeal of
MSHA's decision not to file a discrimination complaint but is a new, independent proceeding
brought by Ms. Olson on her own behalf. The Commission does not review MSHA' s
investigation to determine whether it was competent or to determine whether MSHA 's
concfosions were correct. Neither the Secretary of Labor nor MSHA are a party in this case.

In order to prevail in this case, Ms. Olson must establish,, "on her own behalf," that she
engaged in protected activity and that Respondent's decision not to hire her was motivated at
least in part by that protected activity. Commission Rule 42, 29 C.F.R. § 2700.42, requires that a
complaint of discrimination "include a short and plain statement of the facts, setting forth the
alleged discharge, discrimination or interference, and a statement of the relief requested." In his
order of May 24, the Commission's chief judge required Ms. Olson to amend her complaint to
"state clearly what rights she allegedly exercised, when she allegedly exercised them, and what
adverse action she allegedly suffered as a result, and when she suffered them," as required by
Rule 42. Ms. Olson's response, dated June 12, 2002, contains some general allegations.
Respondent filed a renewed motion to dismiss following its receipt of Ms. Olson ' s response.
Ms. Olson must respond to Respondent's renewed motion to dismiss. In her response,
Ms. Olson should list the facts that she is relying on to establish that sbe was discriminated
against. The list of fact~ must include what Mine Act rights she raised and when and where she
raised them, and what adverse actions she suffered at the hands of Respondent and when and
where she suffered them. Ms. Olson is the complainant in this case and she should have these
facts at her disposal.
Because Ms. Olson is not represented by counsel and it appears that she originally
believed that the Commission is empowered to review MSHA's investigation of her complaints,
I am granting her an extension of time to respond to Respondent's renewed motion to dismiss.
Ms. Olson shall file her response to the renewed motion to dismiss, as described above, on or
before August 5, 2002.

Richard W. Manning
Administrative Law Judge

795

Distribution:
Ms. Hazel Olson, 16 Whoop-Up Canyon Road, Newcastle, WY 82701-9702
Rex E. Johnson, Esq., Sherard, Sherard & Johnson, P.O. Box 69, Wheatland, WY 82201-0069

RWM

796

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, Suite 1000 .
5203 LEESBURG PIKE
· FALLS CHURCH, VIRGINIA 22041

July 5, 2002
UMWA, LOCAL 2368,
DISTRICT 20, on behalf of miners,
Applicant
v.

COMPENSATION PROCEEDJNG
Docket No. SE 2002-22-C

JIM WALTER RESOURCES INC.,
Respondent

No. 5 Mine
Mine ID 01-01322

ORDER DENYING MOTION FOR SUMMARY DECISION
This case is before me upon a Complaint for Compensation filed by the United Mine
Workers of America Local 2368, District 20 (UMWA), pursuant to Section 111 of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. § 801, et seq. (1994), the "Act,"seeking
compensation from Jim Walter Resources, Inc. (JWR) for miners idled following several
explosions at JWR's No. 5 Mine on September 23, 2001. 1
It is undisputed that on September 23, 2001, at approximately 5:30 p.m., a portion of the
roof in the No. 4 section at JWR's No. 5 Mine fell, followed by an explosion resulting in injuries.
At approximately 6:15 p.m., a second, larger explosion occurred and all miners who had not
already been told to do so were told to evacuate the mine. It is also undisputed that at around
6:05 p.m. on September 23, 2001, a mine employee notified Department of Labor, Mine Safety
and Health Administration {MSHA) field supervisor Charles Terry Langley of the explosion at
the No. 5 mine. Langley then called the mine and spoke with Harry House, a salaried JWR
employee, who confirmed the explosion. Subsequently four MSHA inspectors traveled to the
mine. Upon arriving at the mine around 7:15 p.m., they spoke to Dale Byram, another JWR
salaried employee, and the mine rescue team. They then proceeded to the mine office.

The Complaint herein is deemed amended to conform with the now undisputed
evidence that Order No. 767687 was issued at 8: 15 p.m. (not at 4: 15 p.m. as alleged in the
Complaint) and that the Union is now claiming compensation only for miners who were
scheduled to work the 11 p.m. to 7 a.m. "owl shift" on September 23 and 24, 200 I, in the amount
of four hours regular pay (rather than the 12:01 a.m. to 8 :00 a.m. shift on September 24, 200 l ).
Finally, it appears that miners working the 4 p.m. to midnight shift on September 23, 2001, were
in fact paid, therefore compensation sought in the Complaint for these miners is not at issue. See
FED.R.CN.P. 15(b), applicable hereto by virtue of Commission Rule l(b), 29 C.F.R. §
2700. l(b).
797

By 7 p.m., mine manager Jesse Cooley and other JWR management decided to close the
mine and notify all miners on subsequent shifts that the mine would be closed until further
notice. Beginning at 7:30 p.m., JWR officials notified miners scheduled to work on subsequent
shifts that the mine would be closed until further notice. At 8: 15 p.m., MSHA Inspector Edward
Nicholson, issued Order No. 7676787, pursuant to ~ection 103(k) of the Act. 2 The order stated
that "a non-fatal, injury explosion has occurred on the No. 4 Section, this being issued to protect
the miners, until and [sic] investigation is completed." The order was modified at 8:58 p.m.,
extending it to the entire No. 5 mine. The order was terminated on June 11, 2002. It is
undisputed that at least one "owl shift" miner, John Wallace, was not contacted about the mine
closure until approximately 8:30 p.m.
In its motion for summary decision, JWR argues that it is entitled to a summary decision
based on the undisputed facts and the Commission's decision in Local Union 1261, District 22,
UMWA v. Consolidation Coal, 11 FMSHRC 1609, (September 1989), aff'd 917 F.2d 42 (D.C.
Cir. 1990). Section 111 of the Act provides that if a mine is "closed by an order issued under
Section 103 ... [and] such order is not terminated prior to the next working shift, all workers on
that shift who were idled by such order shall be entitled to full compensation ... but for not more
than four hours of such shift." In the Local Union 1261 case the Commission held however that
since the mine operator in that case had voluntarily withdrawn all miners for their safety before
the issuance of the withdrawal order and since the operator advised miners on later shifts that the
mine was "idle until further notice" none of those for whom compensation was claimed were on
"the next working shift." The Commission accordingly held that the miners in that case were not
entitled to compensation. Local Union 1261 , 1614 n. 6.
The rationale for this holding was stated by the Commission therein as follows:
Here, the record shows immediate action on the part of a mine operator to
remove all afternoon shift employees from the mine because of rising gas levels - clearly a threat to the health and safety of the miners. The wisdom of this action
was attested by the action ofMSHA inspectors who, after being summoned by the
operator, issued a control order on the following morning, officially closing the
mine and thereby confirming the evacuation order issued during the previous
evening by the mine operator. Thus, apart from the fact that no miners were
present in the mine when MSHA closure order was issued, it is apparent that the

2

Section 103(k) of the Act provide as follows:

In the event of any accident occurring in a coal or other mine, an authorized
representative of the Secretary, when present may issue such orders as he deems appropriate to
ensure the safety of any person in the coal or other mine, and the operator of such mine shall
obtain the approval of such representative, in consultation with appropriate state representatives,
when feasible, of any plan to recover any person in such mine or to recover the coal or other
mine or return to the areas of such mine to normal.
798

safety first edict of section 2 was observed conscientiously by the mine operator
here and that it would be a departure from the clear intent and purpose of the mine
Act to penalize the operator for voluntarily idling miners for their own protection.
To impose such liability could conceivably encourage less conscientious operators
in similar circumstances to continue production, at risk to the miners, until the
MSHA inspectors arrived to issue a control order idling the miners. We do not
believe that the Mine Act was intended to stifle such safety conscious actions by
operators, as Consol took here.
The Commission noted in Local Union 1261 however, that the case did not involve an
attempt to avoid Section 111 liability by withdrawing miners in anticipation of withdrawal action
by the Secretary, suggesting a different result jf that were the case.

In its response to JWR's Motion for Summary Decision, the UMWA argues that the
closure of the mine by JWR was only an attempt to avoid Section 111 liability by withdrawing
miners in anticipation of withdrawal action by the Secretary, and that, therefore, the Commission
decision in Local Union 1261 is inapplicable to this case. The UMWA further argues that a
factual dispute remains therefore as to wht:ther JWR withdrew the miners only to avoid Section
11 1 liability in anticipation of withdrawal action by the Secretary or whether it was done for the
protection of the miners consistent with the Commission's decision in Local Union I 261. I agree
that such a factual dispute exists requiring evidentiary hearings and credibility determinations to
resolve these issues.3
Under Commission Rule 67, 29 C.F.R. § 2700.67, a motion for summary decision shall
be granted only if the entire record including the pleadings, depositions, answers to
interrogatories, admissions and affidavits, shows: (1) that there is no genuine issue as to any
material facts; and (2) that the moving party is entitled to summary decision as a matter oflaw.
Under the circumstances herein, in light of the factual issue remaining in dispute, the
motion for summary decision must be denied. Commission Rule 67, 29 C.F.R. § 2700.67.

3

The UMWA's claim that some "owl shift" miners were not notified of the mine
closure and that some appeared at the mine before the 11 p.m. startup time (though it does not
claim that any of the miners performed any work on that shift) is not in itself, directly relevant to
the issue of compensation rights but goes only to the credibility of JWR's reasons for
withdrawing the miners. In addition, the bald allegations asserted in this regard by the UMWA
in its reply to the motion for summary decision are not in compliance with Commission Rule 67.
799

ORDER

The Motion for Summary Decision filed by Jim Walter Res~mrces on May 31, 2002, is
·
denied.

I

I

GaryMeh k
Administrative Law J
703-756-6261

ge

Distribution: (Certified Mail)
Joyce Hanula, Esq., United Mine Workers of America, 8315 Lee Highway, Fairfax, VA 22031
David M. Smith, Esq., William L. Campbell, Jr., Esq., Maynard, Cooper& Gale, P.C., 1901
Sixth Avenue North, 2490 AmSouth/Harbert Plaza, Birmingham, AL 35203
\mca

800

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEYARD #280
DENVER, CO 80204-3582
303-844-3577fF AX 303-844-5268

July 26, 2002

DISCRIMINATION PROCEEDING

CORD EASLEY,
Complain~t

Docket No. WEST 2001-133-DM
Portable Crusher #1
Mine I.D. 45-03357

V.

MORRILL ASPHALT PAYING,
Respondent

ORDER DENYING RESPONDENT'S MOTION TOTAKE TESTIMONY
OF ROGER HARTING BY TELEPHONE
Counsel for Respondent filed a letter-motion requesting that it be allowed to present the
testimony of Roger Harding by telephone at the hearing in this case. Counsel stated that Mr.
Harting no longer works for Respondent, lives in another state, and is not available on the date
scheduled for hearing. Counsel for Complainant filed an objection.
Roger Harting is a critical witness in this case. Taking the testimony of such a key
witness as Mr. Harting by telephone is fraught with difficulties and compromises Complainant's
right of cross-examination. The Federal Rules make it clear that testimony should not be taken in
such a manner except in extraordinary circumstances. See Fed. R. Civ. P. 43(a) including
Advisory Committee Notes for 1996 Amendment. Deposition testimony provides a superior
means of securing the testimony of a witness who is not available to testify. Id. Consequently,
Respondent's motion to take Roger Harting's testimony by telephone is DENIED.

Richard W. Manning
Administrative Law Judge

801

Distribution:
Devin Poulson, Esq., Lacy & Kane, P.O. Box 7132, East Wenatchee, WA 98802-0132 (Fax and
First Class Mail)
Lewis L. Ellsworth, Esq., Gordon Thomas, Honeywell, Malanca, Peterson & Daheim, P.O.
Box 1157, Tacoma, WA 98401-1157 (Fax and First Class Mail)

802

*

U.S. GOVERNME NT PRINTING OFFlCE: 2002 492- 135n 525'1

